 

 

CREDIT AGREEMENT

dated as of November 14, 2011

among

LANDAUER, INC.

 

GLOBAL PHYSICS SOLUTIONS, INC.

 

as the Borrowers

THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

and

BMO HARRIS BANK N.A.

as Administrative Agent

PNC BANK, NATIONAL ASSOCIATION,
as Syndication Agent

U.S. BANK NATIONAL ASSOCIATION and
FIFTH THIRD BANK
as Co-Documentatation Agents

 

 

 

BMO CAPITAL MARKETS, and
PNC CAPITAL MARKETS, LLC

as Co-Lead Arrangers

BMO CAPITAL MARKETS,
as Sole Book Runner

 

Table of Contents

TABLE OF CONTENTS

SECTION 1   DEFINITIONS  1 1.1. Definitions  1 1.2. Other Interpretive
Provisions 19         SECTION 2  COMMITMENTS OF THE LENDERS; BORROWING,
CONVERSION

                      AND LETTER OF CREDIT PROCEDURES

20 2.1. Commitments 20   2.1.1 Revolving Commitment 20   2.1.2 L/C Commitment 20
2.2. Loan Procedures 21   2.2.1 Various Types of Loans 21   2.2.2 Borrowing
Procedures 21   2.2.3 Conversion and Continuation Procedures 22   2.2.4 Swing
Line Facility 23 2.3. Letter of Credit Procedures 25   2.3.1 L/C Applications 25
  2.3.2 Participations in Letters of Credit 25   2.3.3 Reimbursement Obligations
26   2.3.4 Funding by Lenders to Issuing Lender 27 2.4. Commitments Several 27
2.5. Certain Conditions 27 2.6. Defaulting Lenders 28         SECTION
3.  EVIDENCING OF LOANS 30 3.1. Noteless Agreement; Evidence of Indebtedness 30
        SECTION 4  INTEREST 31 4.1. Interest Rates 31 4.2. Interest Payment
Dates 31 4.3. Setting and Notice of LIBO Rates 32 4.4. Computation of Interest
32         SECTION 5  FEES 32 5.1. Non-Use Fee 32 5.2. Letter of Credit Fees 32
5.3. Administrative Agent’s Fees 33         SECTION 6  REDUCTION OR TERMINATION
OF THE REVOLVING

                      COMMITMENTS; PREPAYMENTS; INCREASES OF THE

                       REVOLVING COMMITMENTS

33 6.1. Reduction or Termination of the Revolving Commitments 33   6.1.1
Voluntary Reduction or Termination of the Revolving Commitments 33   6.1.2
Mandatory Reductions of Revolving Commitments 33   6.1.3 All Reductions of the
Revolving Commitments 33 6.2. Prepayments 34   6.2.1 Voluntary Prepayments 34  
6.2.2 Mandatory Prepayments 34 6.3. Manner of Prepayments 34   6.3.1 All
Prepayments 34 6.4. Repayments 34 6.5. Increase in Revolving Commitments Amount
35         SECTION 7  MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES 36 7.1.
Making of Payments 36 7.2. Application of Certain Payments 36 7.3. Due Date
Extension 36 7.4. Setoff 36 7.5. Proration of Payments 37 7.6. Taxes 37        
SECTION 8  INCREASED COSTS: SPECIAL PROVISIONS FOR LIBOR LOANS 42 8.1. Increased
Costs 42 8.2. Basis for Determining Interest Rate Inadequate or Unfair 43 8.3.
Changes in Law Rendering LIBOR Loans Unlawful 44 8.4. Funding Losses 44 8.5.
Right of Lenders to Fund through Other Offices 44 8.6. Discretion of Lenders as
to Manner of Funding 45 8.7. Mitigation of Circumstances; Replacement of Lenders
45 8.8. Conclusiveness of Statements; Survival of Provisions 46         SECTION
9  REPRESENTATIONS AND WARRANTIES 46 9.1. Organization 46 9.2. Authorization; No
Conflict 46 9.3. Validity and Binding Nature 46 9.4. Financial Condition 47 9.5.
No Material Adverse Effect 47 9.6. Litigation and Contingent Liabilities 47 9.7.
Ownership of Properties; Liens 47 9.8. Equity Ownership; Subsidiaries 47 9.9.
Pension Plans 48 9.10. Investment Company Act 48 9.11. USA Patriot Act 48 9.12.
Foreign Assets Control Regulations and Anti-Money Laundering 49 9.13. Regulation
U 49 9.14. Taxes 49 9.15. Solvency, etc. 49 9.16. Environmental Matters 50 9.17.
Insurance 50 9.18. Real Property 50 9.19. Information 51 9.20. Intellectual
Property 51 9.21. Burdensome Obligations 51 9.22. Labor Matters 51 9.23. No
Default 51 9.24. IZI Acquisition Agreements, etc. 51 9.25. Subordinated Debt 53
      SECTION 10  AFFIRMATIVE COVENANTS 53 10.1. Reports, Certificates and Other
Information 53   10.1.1 Annual Report 53   10.1.2 Interim Reports 53   10.1.3
Compliance Certificates 54   10.1.4 Reports to the SEC and to Shareholders 54  
10.1.5 Notice of Default, Litigation and ERISA Matters 54   10.1.6
[Intentionally Omitted] 55   10.1.7 Projections 55   10.1.8 Subordinated Debt
and Other Notices 55   10.1.9 Other Information 55 10.2. Books, Records and
Inspections 56 10.3. Maintenance of Property; Insurance 56 10.4. Compliance with
Laws; Payment of Taxes and Liabilities 57 10.5. Maintenance of Existence, etc 57
10.6. Use of Proceeds 57 10.7. Employee Benefit Plans 58 10.8. Environmental
Matters 58 10.9. Further Assurances 58 10.10. Deposit Accounts 59        
SECTION 11  NEGATIVE COVENANTS 59 11.1. Debt 59 11.2. Liens 59 11.3. Restricted
Payments 60 11.4. Subordinated Debt 60 11.5. Mergers, Consolidations, Sales 60
11.6. Modification of Organizational Documents 62 11.7. Transactions with
Affiliates 62 11.8. Inconsistent Agreements 63 11.9. Business Activities 63
11.10. Investments 63 11.11. Restriction of Amendments to Certain Documents 64
11.12. Fiscal Year 64 11.13. Financial Covenants 64   11.13.1 Net Worth 64  
11.13.2 Fixed Charge Coverage Ratio 64   11.13.3 Leverage Ratio 64        
SECTION 12  EFFECTIVENESS; CONDITIONS OF LENDING, ETC 65 12.1. Initial Credit
Extension 65   12.1.1 Notes 65   12.1.2 Authorization Documents 65   12.1.3
Consents, etc 66   12.1.4 Letter of Direction 66   12.1.5 Guaranty and Security
Agreement 66   12.1.6 Negative Pledge Agreements 66   12.1.7 Opinions of Counsel
66   12.1.8 Insurance 66   12.1.9 Copies of Documents 66   12.1.10 Payment of
Fees 66   12.1.11 Solvency Certificate 66   12.1.12 Pro Forma 66   12.1.13
Search Results; Lien Terminations 67   12.1.14 Filings, Registrations and
Recordings 67   12.1.15 Closing Certificate, Consents and Permits 67   12.1.16
Other 67 12.2. Conditions 67   12.2.1 Compliance with Warranties, No Default,
etc 68   12.2.2 Confirmatory Certificate 68         SECTION 13  EVENTS OF
DEFAULT AND THEIR EFFECT 68 13.1. Events of Default 68   13.1.1 Non-Payment of
the Loans, etc. 68   13.1.2 Non-Payment of Other Debt 68   13.1.3 Bankruptcy,
Insolvency, etc. 69   13.1.4 Non-Compliance with Loan Documents 69   13.1.5
Representations; Warranties 69   13.1.6 Pension Plans 69   13.1.7 Judgments 69  
13.1.8 Invalidity of Collateral Documents, etc. 69   13.1.9 Invalidity of
Subordination Provisions, etc. 69   13.1.10 Change of Control 69 13.2. Effect of
Event of Default 69         SECTION 14  THE AGENTS 70 14.1. Appointment and
Authorization 70 14.2. Issuing Lender 70 14.3. Delegation of Duties 70 14.4.
Exculpation of Administrative Agent 70 14.5. Reliance by Administrative Agent 71
14.6. Notice of Default 72 14.7. Credit Decision 72 14.8. Indemnification 73
14.9. Administrative Agent in Individual Capacity 73 14.10. Successor
Administrative Agent 74 14.11. Collateral Matters 74 14.12. Administrative Agent
May File Proofs of Claim 75 14.13. Other Agents; Arrangers and Managers 75      
  Section 15  GENERAL 76 15.1. Waiver; Amendments 76 15.2. Confirmations 77
15.3. Notices 77 15.4. Computations 77 15.5. Costs, Expenses and Taxes 78 15.6.
Assignments; Participations 78   15.6.1 Assignments 78   15.6.2 Participations
80 15.7. Register 80 15.8. Governing Law 81 15.9. Confidentiality 81 15.10.
Joint and Several Liability 83 15.11. Severability 83 15.12. Nature of Remedies
83 15.13. Entire Agreement 83 15.14. Counterparts 83 15.15. Successors and
Assigns 83 15.16. Captions 84 15.17. Customer Identification – USA Patriot Act
Notice 84 15.18. Indemnification by the Borrowers 84 15.19. Nonliability of
Lenders 85 15.20. Forum Selection and Consent to Jurisdiction 86 15.21. Waiver
of Jury Trial 86                 ANNEXES   ANNEX A Lenders and Pro Rata Shares  
ANNEX B Addresses for Notices                   SCHEDULES   SCHEDULE
9.6     cONTINGENT lIABILITIES SCHEDULE 9.8     Subsidiaries   SCHEDULE
9.18   Real Property   SCHEDULE 11.1   Existing Debt   SCHEDULE 11.2   Existing
Liens   SCHEDULE 11.10  Investments           EXHIBITS   EXHIBIT A          Form
of Note (Section 3.1)   EXHIBIT B          Form of Compliance Certificate
(Section 10.1.3)   EXHIBIT C          Form of Assignment Agreement (Section
15.6.1)   EXHIBIT D          Form of Notice of Borrowing (Section 2.2.2)  
EXHIBIT E          Form of Notice of Conversion/Continuation (Section 2.2.3)    
     

 

 

 

Table of Contents

CREDIT AGREEMENT

THIS CREDIT AGREEMENT dated as of November 14, 2011 (this “Agreement”) is
entered into among Landauer, Inc., a Delaware corporation (“Landauer”) and
Global Physics Solutions, Inc., a Delaware corporation (“GPS”, Landauer and GPS
being hereinafter collectively referred to as the “Borrowers” and individually
as a “Borrower”), the financial institutions that are or may from time to time
become parties hereto (together with their respective successors and assigns,
the “Lenders”) and BMO Harris Bank N.A. (in its individual capacity, “BMO”), as
administrative agent for the Lenders.

The Lenders have agreed to make available to the Borrowers a revolving credit
facility (which includes letters of credit) upon the terms and conditions set
forth herein.

In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:

section 1    DEFINITIONS.

1.1.            Definitions. When used herein the following terms shall have the
following meanings:

Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is already a Subsidiary).

Administrative Agent means BMO in its capacity as administrative agent for the
Lenders hereunder and any successor thereto in such capacity.

Affected Loan - see Section 8.3.

Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person and (c) with respect to any
Lender, any entity administered or managed by such Lender or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans. A Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote 5% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise. Unless expressly stated otherwise
herein, neither the Administrative Agent nor any Lender shall be deemed an
Affiliate of any Loan Party.

 

1

Table of Contents

Agent Fee Letter means the fee letter dated as of October 19, 2011 between
Landauer and the Administrative Agent.

Agreement - see the Preamble.

Applicable Margin means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect, it being understood that the
Applicable Margin for (i) LIBOR Loans shall be the percentage set forth under
the column “LIBOR Margin”, (ii) Base Rate Loans shall be the percentage set
forth under the column “Base Rate Margin”, (iii) the Non-Use Fee Rate shall be
the percentage set forth under the column “Non-Use Fee Rate” and (iv) the L/C
Fee shall be the percentage set forth under the column “L/C Fee Rate”:

Level Leverage Ratio

LIBOR

Margin

Base Rate

Margin

Non-Use

Fee Rate

L/C Fee

Rate

I Greater than or equal to 2.50:1.00 2.75% 1.75% .350% 2.75% II Greater than or
equal to 2.00:1.00 but less than 2.50:1.00 2.50% 1.50% .325% 2.50% III Greater
than or equal to 1.50:1.00 but less than 2.00:1 2.00% 1.00% .300% 2.00% IV
Greater than or equal to 1.00:1.00 but less than 1.50:1.00 1.50% .50% .250%
1.50% V Less than 1.00:1.00 1.25% .25% .200% 1.25%

 

The LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate and the L/C Fee
Rate shall be adjusted, to the extent applicable, on the fifth (5th) Business
Day after the Borrowers provide or are required to provide the annual and
quarterly financial statements and other information pursuant to Sections 10.1.1
or 10.1.2, as applicable, and the related Compliance Certificate, pursuant to
Section 10.1.3. Notwithstanding anything contained in this paragraph to the
contrary, (a) if the Borrowers fail to deliver the financial statements and
Compliance Certificate in accordance with the provisions of Sections 10.1.1,
10.1.2 and 10.1.3, the LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate
and the L/C Fee Rate shall be based upon Level I above beginning on the date
such financial statements and Compliance Certificate were required to be
delivered until the fifth (5th) Business Day after such financial statements and
Compliance Certificate are actually delivered, whereupon the Applicable Margin
shall be determined by the then current Level; (b) no reduction to any
Applicable Margin shall become effective at any time when an Event of Default or
Unmatured Event of Default has occurred and is continuing; and (c) the initial
Applicable Margin on the Closing Date shall be based on Level I until the date
on which the financial statements and Compliance Certificate are required to be
delivered for the Fiscal Quarter ending December 31, 2011.

2

Table of Contents

Approved Fund means any person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

Assignee - see Section 15.6.1.

Assignment Agreement - see Section 15.6.1.

Attorney Costs means, with respect to any Person, all reasonable fees and
charges of any counsel to such Person and all court costs and similar legal
expenses.

Bank Product Agreements means the agreements entered into from time to time
between any Loan Party and a Lender or its Affiliates in connection with any of
the Bank Products.

Bank Product Obligations means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Loan Parties to any
Lender or its Affiliates pursuant to or evidenced by the Bank Product Agreements
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that a Loan Party is obligated
to reimburse to the Administrative Agent or any Lender as a result of the
Administrative Agent or such Lender purchasing participations or executing
indemnities or reimbursement obligations with respect to the Bank Products
provided to the Loan Parties pursuant to the Bank Product Agreements.

Bank Products means any service or facility extended to any Loan Party by any
Lender or its Affiliates including: (a) credit cards, (b) credit card processing
services, (c) debit cards, (d) purchase cards, (e) ACH transactions or (f) cash
management, including controlled disbursement, accounts or services.

Base Rate means, for any day, the greatest of (a) the Federal Funds Rate for
such day plus 0.5%, (b) the Prime Rate in effect on such day and (c) the LIBO
Rate for deposits in Dollars for a one month Interest Period on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus
1.00%; provided that, for avoidance of doubt, the LIBO Rate for any Business Day
shall be the rate appearing on the Reuters Screen LIBOR01 Page (or any successor
or substitute page of such page) at approximately 11:00 a.m. London time on such
day.

Base Rate Loan means any Loan which bears interest at or by reference to the
Base Rate.

Base Rate Margin - see the definition of Applicable Margin.

BMO - see the Preamble.

Borrower - see the Preamble.

3

Table of Contents

BSA - see Section 10.4.

Business Day means any day that is not a Saturday, Sunday or other day on which
commercial banks in Chicago, Illinois are authorized or required by law to
remain closed and, in the case of a Business Day which relates to a LIBOR Loan
or a determination of LIBO Rate for purposes of the determination of the Base
Rate , the term “Business Day” shall also exclude any day on which banks are not
open for dealings in Dollar deposits in the London interbank market.

Capital Expenditures means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of Landauer and its Subsidiaries, including expenditures in respect of Capital
Leases, but excluding expenditures made in connection with the replacement,
substitution or restoration of assets (a) from insurance proceeds (or other
similar recoveries) paid on account of the loss of or damage to the assets being
replaced or restored or (b) with awards of compensation arising from the taking
by eminent domain or condemnation of the assets being replaced.

Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

Capital Securities means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a Trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.

Cash Collateralize means to deliver cash collateral to the Administrative Agent,
to be held as cash collateral for outstanding Letters of Credit, pursuant to
documentation satisfactory to the Administrative Agent. Derivatives of such term
have corresponding meanings.

Cash Equivalent Investment means, at any time, (a) any evidence of Debt issued
or guaranteed by the United States Government or any agency thereof, (b)
commercial paper, maturing not more than one year from the date of issue, or
corporate demand notes, in each case (unless issued by a Lender or its holding
company) rated at least A-l by Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc. or P-l by Moody’s Investors Service, Inc., (c)
any certificate of deposit, time deposit or banker’s acceptance, maturing not
more than one year after such time, or any overnight Federal Funds transaction
that is issued or sold by any Lender or its holding company (or by a commercial
banking institution that is a member of the Federal Reserve System and has a
combined capital and surplus and undivided profits of not less than
$500,000,000), (d) any repurchase agreement entered into with any Lender (or
commercial banking institution of the nature referred to in clause (c)) which
(i) is secured by a fully perfected security interest in any obligation

4

Table of Contents

of the type described in any of clauses (a) through (c) above and (ii) has a
market value at the time such repurchase agreement is entered into of not less
than 100% of the repurchase obligation of such Lender (or other commercial
banking institution) thereunder and (e) money market accounts or mutual funds
which invest exclusively in assets satisfying the foregoing requirements, and
(f) other short term liquid investments approved in writing by the
Administrative Agent.

Change of Control means the occurrence of any of the following events: (a) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of the Securities Exchange Act of 1934
and the rules of the Securities and Exchange Commission thereunder as in effect
on the date hereof) of Capital Securities representing more than 30% of the
aggregate issued and outstanding Capital Securities of Landauer entitled to vote
for the members of the board of directors or equivalent governing body of
Landauer on a fully diluted basis (and, taking into account all such Capital
Securities that such Person or group has the right to acquire pursuant to any
option right; (b) Landauer shall cease to, directly or indirectly, own and
control 100% of each class of the outstanding Capital Securities of each
wholly-owned Subsidiary other than an Inactive Subsidiary or (c) Landauer shall
cease to directly or indirectly, own and control more than 50% of the
outstanding Capital Securities of any other Subsidiary other than an Inactive
Subsidiary; provided that any transaction otherwise expressly permitted under
this Agreement shall not constitute a Change of Control for purposes hereof.

Closing Date - see Section 12.1.

Code means the Internal Revenue Code of 1986.

Collateral means any and all assets and rights and interests in and to property,
whether real or personal, tangible or intangible, in which a Lien is granted
pursuant to the Collateral Documents, other than Excluded Assets.

Collateral Documents means, collectively, the Guaranty and Security Agreement,
each Negative Pledge Agreement and any other agreement or instrument pursuant to
which any Borrower, any Subsidiary or any other Person grants or purports to
grant collateral to the Administrative Agent for the benefit of the Lenders or
otherwise relates to such collateral.

Commitment means, as to any Lender, such Lender’s commitment to make Loans, and
to issue or participate in Letters of Credit, under this Agreement. The initial
amount of each Lender’s commitment to make Loans is set forth on Annex A.

Compliance Certificate means a Compliance Certificate in substantially the form
of Exhibit B.

Computation Period means each period of four consecutive Fiscal Quarters ending
on the last day of a Fiscal Quarter.

5

Table of Contents

Consolidated Net Income means, with respect to Landauer and its Subsidiaries for
any period, the consolidated net income (or loss) of the Landauer and its
Subsidiaries for such period as determined in accordance with GAAP.

Contingent Liability means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person: (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise): (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor, (ii) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or other financial condition of any other Person, or
(iii) to make payment to any other Person other than for value received; (d)
agrees to lease property or to purchase securities, property or services from
such other Person with the purpose or intent of assuring the owner of such
indebtedness or obligation of the ability of such other Person to make payment
of the indebtedness or obligation; (e) to induce the issuance of, or in
connection with the issuance of, any letter of credit for the benefit of such
other Person; or (f) undertakes or agrees otherwise to assure a creditor against
loss. The amount of any Contingent Liability shall (subject to any limitation
set forth herein) be deemed to be the outstanding principal amount (or maximum
permitted principal amount, if larger) of the indebtedness, obligation or other
liability guaranteed or supported thereby.

Controlled Group means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with any Borrower or any of its Subsidiaries, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.

6

Table of Contents

Debt of any Person means, without duplication, (a) all indebtedness of such
Person, (b) all borrowed money of such Person, whether or not evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person as lessee under Capital Leases which have been or should be recorded as
liabilities on a balance sheet of such Person in accordance with GAAP, (d) all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable in the ordinary course of business),
(e) all indebtedness secured by a Lien on the property of such Person, whether
or not such indebtedness shall have been assumed by such Person; provided that
if such Person has not assumed or otherwise become liable for such indebtedness,
such indebtedness shall be measured at the fair market value of such property
securing such indebtedness at the time of determination, (f) all obligations,
contingent or otherwise, with respect to the face amount of all standby or
performance letters of credit (whether or not drawn), bankers’ acceptances and
similar obligations issued for the account of such Person (including the Letters
of Credit), (g) all Hedging Obligations of such Person, (h) all Contingent
Liabilities of such Person, (i) all Debt of any partnership of which such Person
is a general partner and (j) any Capital Securities or other equity instrument,
whether or not mandatorily redeemable, that under GAAP is characterized as debt,
whether pursuant to financial accounting standards board issuance No. 150 or
otherwise. For purposes of determining Debt, the amount of Hedging Obligations
of any Person at any time shall be the maximum aggregate amount (after giving
effect to any netting agreements) that such Person would be required to pay if
such Hedging Obligations were terminated at such time.

Defaulting Lender means any Lender that, as determined by the Administrative
Agent, (a) has failed to perform any of its funding obligations hereunder,
including in respect of its Loans or participations in respect of Letters of
Credit or Swing Line Loans, within two (2) Business Days of the date required to
be funded by it hereunder, (b) has notified the Borrowers, the Administrative
Agent, the Issuing Lender or the Swing Line Lender that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within two (2)
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its
obligations hereunder to fund prospective Loans and participations in then
outstanding Letters of Credit and Swing Line Loans, (d) otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within two (2) Business Days of the date when due,
unless the subject of a good faith dispute or (e) has, or has a direct or
indirect parent company that has, (i) become the subject of any bankruptcy or
insolvency proceeding, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment.

Dollar and the sign “$” mean lawful money of the United States of America.

Domestic Subsidiary means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

7

Table of Contents

EBITDA means, for any period, the sum for such period of: (a) Consolidated Net
Income, plus (b) to the extent deducted in determining such Consolidated Net
Income, (i) Interest Expense, (ii) federal and state income taxes, (iii) all
amounts treated as expense for depreciation and amortization (the sum of all
foregoing items constituting “Unadjusted EBITDA”), all as reflected on
Landauer’s consolidated financial statements as determined in accordance with
GAAP, (iv) all extraordinary or non-recurring losses and expenses as well as
other non-cash charges, including restructuring charges, fees associated with
mergers and Acquisitions, impairment charges, non-recurring foreign exchange
valuation adjustments and equity compensation expense, provided that the
aggregate of such losses, expenses and charges cannot exceed 15% of Unadjusted
EBITDA for Fiscal Year 2012 or 10% of Unadjusted EBITDA for all Fiscal Years
thereafter (subject to variances acceptable to the Administrative Agent in
excess of such limits), and (v) expenses incurred in connection with the IZI
Acquisition, not subject to the caps in clause (b)(iv) hereof, minus (c) any
item of extraordinary gain as defined by GAAP, including that portion of
Consolidated Net Income arising from the sale of assets outside the ordinary
course of business. Notwithstanding the foregoing, for the quarters ending March
31, 2011, June 30, 2011 and September 30, 2011, EBITDA shall be $15,082,000,
$11,276,000 and $10,885,000, respectively.

Environmental Claims means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.

Environmental Laws means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
governmental authority, in each case relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Substance.

ERISA means the Employee Retirement Income Security Act of 1974.

Event of Default means any of the events described in Section 13.1.

Excluded Assets means (a) real property and any leasehold interests in real
property, (b) assets subject to a Lien securing Capital Lease obligations or
purchase money debt obligations, in each case permitted under this Agreement, if
the contract or other agreement in which such Lien is granted prohibits the
creation of any other Lien on such assets (other than to the extent that any
such prohibition would be rendered ineffective pursuant to the UCC of any
relevant jurisdiction or any other applicable law); provided that such asset (i)
will be an Excluded Asset only to the extent and for so long as the consequences
specified above will result and (ii) will cease to be an Excluded Asset and will
become subject to the Lien granted hereunder, immediately and automatically, at
such time as such consequences will no longer result, (c) any lease, license,
permit, contract, property right or agreement with a value of more than
$1,000,000 to which any Loan Party is a party or any of

8

Table of Contents

its rights or interests thereunder if and only for so long as the grant of a
Lien hereunder is prohibited by any law, rule or regulation or will constitute
or result in a breach, termination or default, or requires any consent not
obtained, under any such lease, license, contract, property right or agreement
(other than to the extent that any such applicable law, rule, regulation or term
would be rendered ineffective pursuant to the UCC of any relevant jurisdiction
or any other applicable law); provided that such lease, license, permit,
contract, property right or agreement will be an Excluded Asset only to the
extent and for so long as the consequences specified above will result and will
cease to be an Excluded Asset and will become subject to the Lien granted
hereunder, immediately and automatically, at such time as such consequences will
no longer result, and (d) any portion of the issued and outstanding Equity
Interests of a Subsidiary not required to be subject to a perfected lien in
favor of the Administrative Agent in accordance with the Loan Documents.

Excluded Taxes means (a) taxes based upon, or measured by, the Lender’s or
Administrative Agent’s (or a branch of the Lender’s or Administrative Agent’s)
overall net income, overall net receipts, or overall net profits (including
franchise taxes imposed in lieu of such taxes), but only to the extent such
taxes are imposed by a taxing authority (i) in a jurisdiction in which such
Lender or Administrative Agent is organized, (ii) in a jurisdiction which the
Lender’s or Administrative Agent’s principal office is located, or (iii) in a
jurisdiction in which such Lender’s or Administrative Agent’s lending office (or
branch) in respect of which payments under this Agreement are made is located
(b) in the case of a Foreign Lender (other than an assignee pursuant to a
request from the Borrowers pursuant to Section 15.1), United States Federal
withholding taxes imposed on amounts payable to or for the account of such
Foreign Lender under this Agreement pursuant to a law in effect on the date on
which (i) such Foreign Lender becomes a party to this Agreement or (ii) such
Foreign Lender changes its lending office, except in each case to the extent
that, pursuant to Section 7.6, amounts with respect to such taxes were payable
either to such Foreign Lender’s assignor immediately before such Foreign Lender
became a party hereto or to such Foreign Lender immediately before it changed
its lending office, (c) taxes attributable to such Lender’s failure to comply
with Section 7.6(e) and (d) any United States Federal withholding taxes imposed
by FATCA.

FATCA means Sections 1471 through 1474 of the Code, the United States Treasury
Regulations promulgated thereunder and published guidance with respect thereto.

Federal Funds Rate means, for any day, a fluctuating interest rate equal for
each day during such period to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the Administrative Agent. The Administrative
Agent’s determination of such rate shall be binding and conclusive absent
manifest error.

9

Table of Contents

Fiscal Quarter means a fiscal quarter of a Fiscal Year.

Fiscal Year means the fiscal year of Landauer and its Subsidiaries, which period
shall be the 12-month period ending on September 30th of each year. References
to a Fiscal Year with a number corresponding to any calendar year (e.g., “Fiscal
Year 2010”) refer to the Fiscal Year ending on September 30, 2010.

Fixed Charge Coverage Ratio means, for any Computation Period, the ratio of (a)
the total for such period of EBITDA minus all unfinanced Capital Expenditures
for such period to (b) the sum for such period of (i) cash Interest Expense plus
(ii) scheduled payments of principal of Debt (excluding the Revolving Loans)
plus Restricted Payments made in cash plus income taxes paid in cash.

Foreign Lender means any Lender that is organized under the laws of a
jurisdiction other than that in which a Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the Issuing Bank). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

Foreign Subsidiary means a Subsidiary that is not a Domestic Subsidiary.

FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.

Funded Debt means at any time and for any Person, determined for such Person and
its Subsidiaries on a consolidated basis in accordance with GAAP the sum of the
following, without duplication: (i) Debt for borrowed money, (ii) obligations
under Capital Leases and (iii) purchase money Debt.

GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination.

GPS-see the Preamble.

Group - see Section 2.2.1.

Guaranty and Security Agreement means the Guaranty and Security Agreement dated
as of the date hereof executed and delivered by the Loan Parties, together with
any joinders thereto and any other guaranty and/or security agreement executed
by a Loan Party, in each case in form and substance satisfactory to the
Administrative Agent.

10

Table of Contents

Hazardous Substances means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.

Hedging Agreement means any interest rate, currency or commodity swap agreement,
cap agreement or collar agreement, and any other agreement or arrangement
designed to protect a Person against fluctuations in interest rates, currency
exchange rates or commodity prices.

Hedging Obligation means, with respect to any Person, any liability of such
Person under any Hedging Agreement.

Inactive Subsidiary means any Subsidiary which (a) represents less than 5% of
the consolidated assets of the Borrowers and their Subsidiaries and (b) is
responsible for less than 5% of the consolidated net revenue of the Borrowers
and their Subsidiaries, in each case as determined and reflected in the most
recent financial statements of the Borrowers delivered pursuant hereto and in
the case of clause (b) for the Computation Period most recently ended.

Indemnified Liabilities - see Section 15.18.

Indemnified Taxes means Taxes other than Excluded Taxes.

Interest Expense means for any period the consolidated interest expense of
Landauer and its Subsidiaries for such period (including all imputed interest on
Capital Leases) computed in accordance with GAAP.

Interest Period means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one, two, three or six months thereafter as selected by the
Borrowers pursuant to Section 2.2.2 or 2.2.3, as the case may be; provided that:

(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

(b) any Interest Period that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
end on the last Business Day of the calendar month at the end of such Interest
Period;

11

Table of Contents

(c) the Borrowers may not select any Interest Period for a Revolving Loan which
would extend beyond the scheduled Termination Date; and

(d) the Borrowers may not select any Interest Period for a Revolving Loan if,
after giving effect to such selection, the aggregate principal amount of all
Revolving Loans having Interest Periods ending after any date on which a
mandatory reduction of the Revolving Commitments is scheduled to occur would
exceed the aggregate principal amount of the Revolving Loans outstanding after
giving effect to such reduction.

Investment means, with respect to any Person, any investment in another Person,
whether by acquisition of any debt or Capital Security, by making any loan or
advance, by becoming obligated with respect to a Contingent Liability in respect
of obligations of such other Person (other than travel and similar advances to
employees in the ordinary course of business) or by making an Acquisition.

Issuing Lender means BMO, in its capacity as the issuer of Letters of Credit
hereunder, or any Affiliate of BMO that may from time to time issue Letters of
Credit, and their successors and assigns in such capacity.

IZI means IZI Medical Products, LLC, a Delaware limited liability company.

IZI Acquisition Agreements means the Securities Purchase Agreement dated as of
November 14, 2011 by and among Landauer as Buyer, IZI Holdings, LLC, a Delaware
limited liability company, as Seller and certain members of the Seller for the
limited purposes therein described, together with all other agreements executed
and delivered in connection therewith.

IZI Acquisition means the transactions contemplated by the IZI Acquisition
Agreements.

Landauer- see the Preamble.

Laws means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any governmental authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any governmental authority,
in each case whether or not having the force of law.

L/C Application means, with respect to any request for the issuance of a Letter
of Credit, a letter of credit application in the form being used by the Issuing
Lender at the time of such request for the type of letter of credit requested.

L/C Fee Rate - see the definition of Applicable Margin.

L/C Obligations means at any time, the aggregate Stated Amount of all Letter of
Credit.

12

Table of Contents

Lender - see the Preamble. References to the “Lenders” shall include the Issuing
Lender; for purposes of clarification only, to the extent that BMO (or any
successor Issuing Lender) may have any rights or obligations in addition to
those of the other Lenders due to its status as Issuing Lender, its status as
such will be specifically referenced. In addition to the foregoing, for the
purpose of identifying the Persons entitled to share in the Collateral and the
proceeds thereof under, and in accordance with the provisions of, this Agreement
and the Collateral Documents, the term “Lender” shall include Affiliates of a
Lender providing a Bank Product.

Lender Party - see Section 15.18.

Lending Installation means with respect to a Lender or the Administrative Agent,
the office, branch, subsidiary of affiliate of such Lender or Administrative
Agent listed on Annex B hereto or otherwise selected by such Lender or
Administrative Agent pursuant to the terms hereof.

Letter of Credit - see Section 2.1.2.

Leverage Ratio means, as of the last day of any Fiscal Quarter, the ratio of (a)
Total Funded Debt as of such day to (b) EBITDA for the Computation Period ending
on such day.

LIBO Rate means a rate per annum determined by the Administrative Agent in
accordance with the following formula:

LIBO Rate = LIBOR / 100% - Reserve Percentage  

“Reserve Percentage” means the maximum reserve percentage, expressed as a
decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto. For
purposes of this definition, the LIBOR Loans shall be deemed to be “eurocurrency
liabilities” as defined in Regulation D without benefit or credit for any
prorations, exemptions or offsets under Regulation D. The Reserve Percentage
shall be adjusted automatically on and as of the effective date of any change in
any such reserve percentage. “LIBOR” means, for each Interest Period, (a) the
LIBOR Index Rate for such Interest Period, if such rate is available, and (b) if
the LIBOR Index Rate cannot be determined, the arithmetic average of the rates
of interest per annum (rounded upward, if necessary, to the nearest 1/100th of
1%) at which deposits in Dollars in immediately available funds are offered to
the Administrative Agent at 11:00 a.m. (London, England time) two (2) Business
Days before the beginning of such Interest Period by three (3) or more major
banks in the interbank eurodollar market selected by the Administrative Agent
for a period equal to such Interest Period and in an amount equal or comparable
to the applicable LIBOR Loan scheduled to be outstanding from the Administrative
Agent during such Interest Period. “LIBOR Index Rate” means, for any

13

Table of Contents

Interest Period, the rate per annum (rounded upwards, if necessary, to the next
higher one hundred-thousandth of a percentage point) for deposits in Dollars for
a period equal to such Interest Period, which appears on the LIBOR01 Page as of
11:00 a.m. (London, England time) on the day that is two (2) Business Days
before the commencement of such Interest Period. “LIBOR01 Page” means the
display designated as “LIBOR01 Page” on the Reuters Service (or such other page
as may replace the LIBOR01 Page on that service or such other service as may be
nominated by the British Bankers’ Association as the information vendor for the
purpose of displaying British Bankers’ Association Interest Settlement Rates for
Dollar deposits). The Administrative Agent’s determination of the LIBO Rate
shall be conclusive, absent manifest error.

LIBOR Loan means any Loan which bears interest at a rate determined by reference
to the LIBO Rate.

LIBOR Margin - see the definition of Applicable Margin.

LIBOR Office means with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the LIBOR Loans of such Lender
hereunder. A LIBOR Office of any Lender may be, at the option of such Lender,
either a domestic or foreign office.

 

Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

Loan Documents means this Agreement, the Notes, the Letters of Credit, the L/C
Applications, the Agent Fee Letter, the Collateral Documents, Subordination
Agreements and all documents, instruments and agreements delivered in connection
with the foregoing.

Loan Party means the Borrowers and each Domestic Subsidiary (other than an
Inactive Subsidiary).

Loan or Loans means, as the context may require, Revolving Loans and/or Swing
Line Loans.

Margin Stock means any “margin stock” as defined in Regulation U.

14

Table of Contents

Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, results of operations, assets, or
business of the Loan Parties taken as a whole, (b) a material impairment of the
ability of any Loan Party to perform any of the Obligations under any Loan
Document or (c) a material adverse effect upon any substantial portion of the
Collateral under the Collateral Documents or upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document.

Multiemployer Pension Plan means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Borrower or any other member of the Controlled
Group may have any liability.

Negative Pledge Agreement means a negative pledge agreement reasonably
acceptable to the Administrative Agent.

Net Worth means, as of any date, total assets less total liabilities of Landauer
and its Subsidiaries calculated on a consolidated basis in accordance with GAAP.

Non-Use Fee Rate - see the definition of Applicable Margin.

Note means a promissory note substantially in the form of Exhibit A.

Notice of Borrowing - see Section 2.2.2.

Notice of Conversion/Continuation - see Section 2.2.3.

Obligations means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Loan Party under this Agreement and any
other Loan Document including Attorney Costs and any reimbursement obligations
of each Loan Party in respect of Letters of Credit, all Hedging Obligations
permitted hereunder which are owed to any Lender or its Affiliate or
Administrative Agent, and all Bank Products Obligations, all in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.

OFAC - see Section 10.4.

Offered Rate-see Section 2.2.4(a).

Offered Rate Loan means a Swing Line Loan which bears interest at an Offered
Rate.

Other Taxes means all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.

PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.

15

Table of Contents

Participant - see Section 15.6.2.

Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA or the minimum funding standards of
ERISA (other than a Multiemployer Pension Plan), and as to which any Loan Party
or any member of the Controlled Group may have any liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.

Permitted Lien means a Lien expressly permitted hereunder pursuant to Section
11.2.

Person means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

Prime Rate means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its prime
rate (whether or not such rate is actually charged by the Administrative Agent),
which is not intended to be the Administrative Agent’s lowest or most favorable
rate of interest at any one time. Any change in the Prime Rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change; provided that the
Administrative Agent shall not be obligated to give notice of any change in the
Prime Rate.

Pro Rata Share means at any time with respect to any Lender (x) prior to the
Revolving Commitments being terminated or reduced to zero, the percentage
obtained by dividing (i) such Lender’s Revolving Commitment at such time, by
(ii) the aggregate Revolving Commitments of all Lenders at such time and (y)
from and after the time the Revolving Commitments have been terminated or
reduced to zero, the percentage obtained by dividing (i) the aggregate principal
amount of such Lender’s Revolving Outstandings at such time (after settlement
and repayment of all Swing Line Loans by the Lenders) by (ii) the aggregate
principal amount of all Revolving Outstandings at such time.

Refunded Swing Line Loan - see Section 2.2.4(c).

Regulation D means Regulation D of the FRB.

Regulation U means Regulation U of the FRB.

Replacement Lender - see Section 8.7(b).

Reportable Event means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Pension Plan to
meet the minimum funding standards of Section 412 of the Code (without regard to
whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA) or
under Section 302 of ERISA.

16

Table of Contents

Required Lenders means, as of any date of determination, (a) if there are two
(2) or fewer Lenders at such date, Lenders having 100% of the Commitments or, if
the Commitments have been terminated pursuant to Section 13.2, Lenders holding
in the aggregate 100% of the Revolving Outstandings (with the aggregate amount
of each Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); or (b) if there are more than two (2) Lenders at such date, three
(3) or more Lenders having, in the aggregate, more than 50% of the Commitments
or, if the Commitments have been terminated pursuant to Section 13.2, three (3)
or more Lenders holding in the aggregate more than 50% of the Revolving
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition); provided that the Commitment
of, and the portion of the Revolving Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

Restricted Payments means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Securities in any
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Capital Securities in any Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Capital Securities in any Borrower or
any Subsidiary.

Revolving Commitments means, as of the Closing Date, $175,000,000, as reduced or
increased from time to time pursuant to the terms hereof.

Revolving Credit Exposure means, as to any Lender at any time, the sum of (a)
the aggregate principal amount of its Revolving Loans outstanding at such time,
plus (b) an amount equal to its Pro Rata Share of the principal amount of Swing
Line Loans outstanding at such time, plus (c) an amount equal to its Pro Rata
Share of the L/C Obligations at such time.

Revolving Loan - see Section 2.1.1.

Revolving Outstandings means, at any time, the sum of the aggregate principal
amount of (a) all outstanding Revolving Loans, plus (b) all outstanding L/C
Obligations.

SEC means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.

Senior Officer means, with respect to any Loan Party, any of the chief executive
officer, the chief financial officer, the chief operating officer or the
treasurer of such Loan Party.

Stated Amount means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.

17

Table of Contents

Subordinated Debt means any unsecured Debt of any Borrower which has
subordination terms, covenants, pricing and other terms which have been approved
in writing by the Required Lenders in the case of any issuance of such Debt in
the amount of more than $1,000,000 and by the Administrative Agent in all other
cases.

Subordinated Debt Documents means all documents and instruments relating to the
Subordinated Debt and all amendments and modifications thereof approved by the
Administrative Agent.

Subordination Agreements means all subordination agreements executed by a holder
of Subordinated Debt in favor of the Administrative Agent and the Lenders from
time to time after the Closing Date in form and substance and on terms and
conditions satisfactory to Administrative Agent.

Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 50%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other entity. Unless
the context otherwise requires, each reference to Subsidiaries herein shall be a
reference to Subsidiaries of Landauer.

Swing Line Availability means the lesser of (a) the Swing Line Commitment Amount
and (b) Revolving Commitments (less Revolving Outstandings at such time).

Swing Line Commitment Amount means $10,000,000, as reduced from time to time
pursuant to Section 6.1, which commitment constitutes a subfacility of the
Revolving Commitment of the Swing Line Lender.

Swing Line Lender means BMO.

Swing Line Loan - see Section 2.2.4.

Taxes means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding Excluded Taxes.

Termination Date means the earlier to occur of (a) November 9, 2016 or (b) such
other date on which the Commitments terminate pursuant to Section 6 or Section
13.

18

Table of Contents

Termination Event means, with respect to a Pension Plan that is subject to Title
IV of ERISA, (a) a Reportable Event, (b) the withdrawal of any Loan Party or any
other member of the Controlled Group from such Pension Plan during a plan year
in which such Loan Party or any other member of the Controlled Group was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or was deemed
such under Section 4068(f) of ERISA, (c) the termination of such Pension Plan,
the filing of a notice of intent to terminate the Pension Plan or the treatment
of an amendment of such Pension Plan as a termination under Section 4041 of
ERISA, (d) the institution by the PBGC of proceedings to terminate such Pension
Plan or (e) any event or condition that might constitute grounds under Section
4042 of ERISA for the termination of, or appointment of a trustee to administer,
such Pension Plan.

Total Funded Debt means all Funded Debt of Landauer and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP.

Total Plan Liability means, at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

type - see Section 2.2.1.

UCC is defined in the Guaranty and Security Agreement.

Unfunded Liability means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

Unmatured Event of Default means any event that, if it continues uncured, will,
with lapse of time or notice or both, constitute an Event of Default.

Wholly-Owned Subsidiary means, as to any Person, a Subsidiary all of the Capital
Securities of which (except directors’ qualifying Capital Securities) are at the
time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.

1.2.            Other Interpretive Provisions.

(a)            The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

(b)           Section, Annex, Schedule and Exhibit references are to this
Agreement unless otherwise specified.

(c)            The term “including” is not limiting and means “including without
limitation.”

19

Table of Contents

 

(d)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including.”

(e)            Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement and the other Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, supplements and other modifications thereto, but only to the
extent such amendments, restatements, supplements and other modifications are
not prohibited by the terms of any Loan Document, and (ii) references to any
statute or regulation shall be construed as including all statutory and
regulatory provisions amending, replacing, supplementing or interpreting such
statute or regulation.

(f)             This Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are cumulative and each
shall be performed in accordance with its terms.

(g)            This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Administrative
Agent, the Borrowers, the Lenders and the other parties thereto and are the
products of all parties. Accordingly, they shall not be construed against the
Administrative Agent or the Lenders merely because of the Administrative Agent’s
or Lenders’ involvement in their preparation.

section 2    COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF
CREDIT PROCEDURES.

2.1.            Commitments.  On and subject to the terms and conditions of this
Agreement, each of the Lenders, severally and for itself alone, agrees to make
loans to, and to issue or participate in letters of credit for the account of,
the Borrowers as follows:

2.1.1        Revolving Commitment.  Each Lender with a Revolving Commitment
agrees to make loans on a revolving basis (“Revolving Loans”) from time to time
until the Termination Date in such Lender’s Pro Rata Share of such aggregate
amounts as the Borrowers may request from all Lenders; provided that the
Revolving Outstandings will not at any time exceed Revolving Commitments (less
the amount of any Swing Line Loans outstanding at such time).

2.1.2        L/C Commitment.  Subject to Section 2.3.1, the Issuing Lender
agrees to issue letters of credit, in each case containing such terms and
conditions as are permitted by this Agreement and are reasonably satisfactory to
the Issuing Lender (each, a “Letter of Credit”), at the request of and for the
account of any Borrower from time to time before the scheduled Termination Date
and, as more fully set forth in Section 2.3.2, each Lender agrees to purchase a
participation in each such Letter of Credit; provided that (a) the outstanding
L/C Obligations shall not at any time exceed $10,000,000 and (b) the sum of the
total Revolving Credit Exposures shall not at any time exceed the Revolving
Commitments.

20

Table of Contents

 

2.2.            Loan Procedures.

2.2.1        Various Types of Loans.  Each Revolving Loan shall be, either a
Base Rate Loan or a LIBOR Loan (each a “type” of Loan), as the Borrowers shall
specify in the related notice of borrowing or conversion pursuant to
Section 2.2.2 or 2.2.3. LIBOR Loans having the same Interest Period which expire
on the same day are sometimes called a “Group” or collectively “Groups”. Base
Rate Loans and LIBOR Loans may be outstanding at the same time. All borrowings,
conversions and repayments of Revolving Loans shall be effected so that each
Lender will have a ratable share (according to its Pro Rata Share) of all types
and Groups of Loans.

2.2.2        Borrowing Procedures.  The Borrowers shall give written notice
(each such written notice, a “Notice of Borrowing”) substantially in the form of
Exhibit D or telephonic notice (followed immediately by a Notice of Borrowing)
to the Administrative Agent of each proposed borrowing not later than (a) in the
case of a Base Rate borrowing, 11:00 A.M., Chicago time, on the proposed date of
such borrowing, and (b) in the case of a LIBOR borrowing, 11:00 A.M., Chicago
time, at least three Business Days prior to the proposed date of such borrowing.
Each such notice shall be effective upon receipt by the Administrative Agent,
shall be irrevocable, and shall specify the date, amount and type of borrowing
and, in the case of a LIBOR borrowing, the initial Interest Period therefor.
Promptly upon receipt of such notice, the Administrative Agent shall advise each
Lender thereof. Not later than 1:00 P.M., Chicago time, on the date of a
proposed borrowing, each Lender shall provide the Administrative Agent at the
office specified by the Administrative Agent with immediately available funds
covering such Lender’s Pro Rata Share of such borrowing and, so long as the
Administrative Agent has not received written notice that the conditions
precedent set forth in Section 12 with respect to such borrowing have not been
satisfied, the Administrative Agent shall pay over the funds received by the
Administrative Agent to the Borrowers on the requested borrowing date. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing that such Lender will not make available to the
Administrative Agent its respective share of such borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with this Section and may, in reliance upon such assumption, make
available to the respective Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable borrowing available to
the Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest hereon, for each day from and including the date such
amount is made available to the relevant Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of the Borrowers, the interest rate applicable to Base Rate
Loans. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such borrowing. Each
borrowing shall be on a Business Day. Each Base Rate borrowing shall be in

21

Table of Contents

an aggregate amount of at least $1,000,000 and an integral multiple of $500,000,
and each LIBOR borrowing shall be in an aggregate amount of at least $5,000,000
and an integral multiple of at least $1,000,000.

2.2.3        Conversion and Continuation Procedures.   (a) Subject to Section
2.2.1, the Borrowers may, upon irrevocable written notice to the Administrative
Agent in accordance with clause (b) below:

(A)              elect, as of any Business Day, to convert any Loans (or any
part thereof in an aggregate amount not less than $5,000,000 a higher integral
multiple of $1,000,000) into Loans of the other type; or

(B)              elect, as of the last day of the applicable Interest Period, to
continue any LIBOR Loans having Interest Periods expiring on such day (or any
part thereof in an aggregate amount not less than $5,000,000 or a higher
integral multiple of $1,000,000) for a new Interest Period;

provided that after giving effect to any prepayment, conversion or continuation,
the aggregate principal amount of each Group of LIBOR Loans shall be at least
$5,000,000 and an integral multiple of $1,000,000.

(b)           The Borrowers shall give written notice (each such written notice,
a “Notice of Conversion/Continuation”) substantially in the form of Exhibit E or
telephonic notice (followed immediately by a Notice of Conversion/Continuation)
to the Administrative Agent of each proposed conversion or continuation not
later than (i) in the case of conversion into Base Rate Loans, 11:00 A.M.,
Chicago time, on the proposed date of such conversion and (ii) in the case of
conversion into or continuation of LIBOR Loans, 11:00 A.M., Chicago time, at
least three Business Days prior to the proposed date of such conversion or
continuation, specifying in each case:

(A)              the proposed date of conversion or continuation;

(B)              the aggregate amount of Loans to be converted or continued;

(C)              the type of Loans resulting from the proposed conversion or
continuation; and

(D)              in the case of conversion into, or continuation of, LIBOR
Loans, the duration of the requested Interest Period therefor.

(c)            If upon the expiration of any Interest Period applicable to LIBOR
Loans, the Borrowers have failed to select timely a new Interest Period to be
applicable to such LIBOR Loans, the Borrowers shall be deemed to have elected to
convert such LIBOR Loans into Base Rate Loans effective on the last day of such
Interest Period.

22

Table of Contents

 

(d)           The Administrative Agent will promptly notify each Lender of its
receipt of a notice of conversion or continuation pursuant to this Section 2.2.3
or, if no timely notice is provided by the Borrowers, of the details of any
automatic conversion.

(e)            Any conversion of a LIBOR Loan on a day other than the last day
of an Interest Period therefor shall be subject to Section 8.4.

2.2.4        Swing Line Facility.

(a)            The Administrative Agent shall notify the Swing Line Lender upon
the Administrative Agent’s receipt of any Notice of Borrowing. Subject to the
terms and conditions hereof, the Swing Line Lender may, in its sole discretion,
make available from time to time until the Termination Date advances (each, a
“Swing Line Loan”) in accordance with any such notice, notwithstanding that
after making a requested Swing Line Loan, the sum of the Swing Line Lender’s Pro
Rata Share of the Revolving Outstandings and all outstanding Swing Line Loans,
may exceed the Swing Line Lender’s Pro Rata Share of the Revolving Commitments.
The provisions of this Section 2.2.4 shall not relieve Lenders of their
obligations to make Revolving Loans under Section 2.1.1; provided that if the
Swing Line Lender makes a Swing Line Loan pursuant to any such notice, such
Swing Line Loan shall be in lieu of any Revolving Loan that otherwise may be
made by the Lenders pursuant to such notice. The aggregate amount of Swing Line
Loans outstanding shall not exceed at any time Swing Line Availability. Until
the Termination Date, the Borrowers may from time to time borrow, repay and
reborrow under this Section 2.2.4. Each Swing Line Loan shall be made pursuant
to a Notice of Borrowing delivered by the Borrowers to the Administrative Agent
in accordance with Section 2.2.2. Any such notice must be given no later than
2:00 P.M., Chicago time, on the Business Day of the proposed Swing Line Loan.
Unless the Swing Line Lender has received at least one Business Day’s prior
written notice from the Required Lenders instructing it not to make a Swing Line
Loan, the Swing Line Lender shall, notwithstanding the failure of any condition
precedent set forth in Section 12.2, be entitled to fund that Swing Line Loan,
and to have such Lender make Revolving Loans in accordance with Section 2.2.4(c)
or purchase participating interests in accordance with Section 2.2.4(d).
Notwithstanding any other provision of this Agreement or the other Loan
Documents, each Swing Line Loan shall constitute a Base Rate Loan unless the
Swing Line Lender in its sole discretion shall offer, and Borrowers shall
accept, a fixed interest rate (an “Offered Rate”) to be applicable thereto. The
Borrowers shall repay the aggregate outstanding principal amount of each Swing
Line Loan upon demand therefor by the Administrative Agent.

(b)           The entire unpaid balance of each Swing Line Loan and all other
noncontingent Obligations shall be immediately due and payable in full in
immediately available funds on the Termination Date if not sooner paid in full.

23

Table of Contents

(c)            The Swing Line Lender, at any time and from time to time, may on
behalf of the Borrowers (and each Borrower hereby irrevocably authorizes the
Swing Line Lender to so act on its behalf) request each Lender (including the
Swing Line Lender) to make a Revolving Loan to the Borrowers (which shall be a
Base Rate Loan) in an amount equal to that Lender’s Pro Rata Share of the
principal amount of all Swing Line Loans (the “Refunded Swing Line Loan”)
outstanding on the date such notice is given. Unless any of the events described
in Section 13.1.3 has occurred (in which event the procedures of
Section 2.2.4(d) shall apply) and regardless of whether the conditions precedent
set forth in this Agreement to the making of a Revolving Loan are then
satisfied, each Lender shall disburse directly to the Administrative Agent, its
Pro Rata Share on behalf of the Swing Line Lender, prior to 2:00 P.M., Chicago
time, in immediately available funds on the date that notice is given (provided
that such notice is given by 12:00 p.m., Chicago time, on such date). The
proceeds of those Revolving Loans shall be immediately paid to the Swing Line
Lender and applied to repay the Refunded Swing Line Loan.

(d)           If, prior to refunding a Swing Line Loan with a Revolving Loan
pursuant to Section 2.2.4(c), one of the events described in Section 13.1.3 has
occurred, then, subject to the provisions of Section 2.2.4(e) below, each Lender
shall, on the date such Revolving Loan was to have been made for the benefit of
the Borrowers, purchase from the Swing Line Lender an undivided participation
interest in the Swing Line Loan in an amount equal to its Pro Rata Share of such
Swing Line Loan. Upon request, each Lender shall promptly transfer to the Swing
Line Lender, in immediately available funds, the amount of its participation
interest.

(e)            Each Lender’s obligation to make Revolving Loans in accordance
with Section 2.2.4(c) and to purchase participation interests in accordance with
Section 2.2.4(d) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender may have against the Swing Line Lender, any
Borrower or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of any Unmatured Event of Default or Event of Default; (iii) any
inability of any Borrower to satisfy the conditions precedent to borrowing set
forth in this Agreement at any time or (iv) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. If and to the
extent any Lender shall not have made such amount available to the
Administrative Agent or the Swing Line Lender, as applicable, by 2:00 P.M.,
Chicago time, the amount required pursuant to Sections 2.2.4(c) or 2.2.4(d), as
the case may be, on the Business Day on which such Lender receives notice from
the Administrative Agent of such payment or disbursement (it being understood
that any such notice received after noon, Chicago time, on any Business Day
shall be deemed to have been received on the next following Business Day), such
Lender agrees to pay interest on such amount to the Administrative Agent for the
Swing Line Lender’s account forthwith on demand, for each day from the date such
amount was to have been delivered to the Administrative Agent to the date such
amount is paid, at a rate per annum equal to (a) for the first three days after
demand, the Federal Funds Rate from time to time in effect and (b) thereafter,
the Base Rate from time to time in effect.

24

Table of Contents

 

2.3.            Letter of Credit Procedures.

2.3.1        L/C Applications.  The Borrowers shall give notice to the
Administrative Agent and the Issuing Lender of the proposed issuance of each
Letter of Credit on a Business Day which is at least three Business Days (or
such lesser number of days as the Administrative Agent and the Issuing Lender
shall agree in any particular instance in their sole discretion) prior to the
proposed date of issuance of such Letter of Credit. Each such notice shall be
accompanied by an L/C Application, duly executed by the Borrowers and in all
respects satisfactory to the Administrative Agent and the Issuing Lender,
together with such other documentation as the Administrative Agent or the
Issuing Lender may request in support thereof, it being understood that each L/C
Application shall specify, among other things, the date on which the proposed
Letter of Credit is to be issued, the expiration date of such Letter of Credit
(which shall not be later than the scheduled Termination Date unless such Letter
of Credit is Cash Collateralized) (it being understood and agreed that Letters
of Credit may expire up to one (1) year beyond the Termination Date) and whether
such Letter of Credit is to be transferable in whole or in part. Any Letter of
Credit outstanding after the scheduled Termination Date which is Cash
Collateralized for the benefit of the Issuing Lender shall be the sole
responsibility of the Issuing Lender. So long as the Issuing Lender has not
received written notice that the conditions precedent set forth in Section 12
with respect to the issuance of such Letter of Credit have not been satisfied,
but subject to Section 2.3.2 below, the Issuing Lender shall issue such Letter
of Credit on the requested issuance date. The Issuing Lender shall promptly
advise the Administrative Agent of the issuance of each Letter of Credit and of
any amendment thereto, extension thereof or event or circumstance changing the
amount available for drawing thereunder. In the event of any inconsistency
between the terms of any L/C Application and the terms of this Agreement, the
terms of this Agreement shall control.

2.3.2        Participations in Letters of Credit.  Concurrently with the
issuance of each Letter of Credit, the Issuing Lender shall be deemed to have
sold and transferred to each Lender with a Revolving Commitment, and each such
Lender shall be deemed irrevocably and unconditionally to have purchased and
received from the Issuing Lender, without recourse or warranty, an undivided
interest and participation, to the extent of such Lender’s Pro Rata Share, in
such Letter of Credit and the Borrowers’ reimbursement obligations with respect
thereto. If the Borrowers do not pay any reimbursement obligation when due, the
Borrowers shall be deemed to have immediately requested that the Lenders make a
Revolving Loan which is a Base Rate Loan in a principal amount equal to such
reimbursement obligations. The Administrative Agent shall promptly notify such
Lenders of such deemed request and, without the necessity of compliance with the
requirements of Section 2.2.2, Section 12.2 or otherwise such Lender shall make
available to the Administrative Agent its Pro Rata Share of such Loan. The
proceeds of such Loan shall be paid over by the Administrative Agent to the
Issuing Lender for the account of the Borrowers in satisfaction of such
reimbursement obligations. For the purposes of this Agreement, the
unparticipated portion of each Letter of Credit shall be deemed to be the
Issuing Lender’s “participation” therein. The Issuing Lender hereby agrees, upon
request of the Administrative Agent or any

25

Table of Contents

Lender, to deliver to the Administrative Agent or such Lender a list of all
outstanding Letters of Credit issued by the Issuing Lender, together with such
information related thereto as the Administrative Agent or such Lender may
reasonably request.

2.3.3        Reimbursement Obligations.   

(a)            The Borrowers hereby unconditionally and irrevocably, and jointly
and severally, agree to reimburse the Issuing Lender for each payment or
disbursement made by the Issuing Lender under any Letter of Credit honoring any
demand for payment made by the beneficiary thereunder, in each case on the date
that such payment or disbursement is made. Any amount not reimbursed on the date
of such payment or disbursement shall bear interest from the date of such
payment or disbursement to the date that the Issuing Lender is reimbursed by the
Borrowers therefor, payable on demand, at a rate per annum equal to the Base
Rate from time to time in effect plus the Base Rate Margin from time to time in
effect plus, beginning on the third Business Day after receipt of notice from
the Issuing Lender of such payment or disbursement, 2%. The Issuing Lender shall
notify the Borrowers and the Administrative Agent whenever any demand for
payment is made under any Letter of Credit by the beneficiary thereunder;
provided that the failure of the Issuing Lender to so notify the Borrowers or
the Administrative Agent shall not affect the rights of the Issuing Lender or
the Lenders in any manner whatsoever.

(b)           The Borrowers’ reimbursement obligations hereunder shall be
irrevocable and unconditional under all circumstances, including (a) any lack of
validity or enforceability of any Letter of Credit, this Agreement or any other
Loan Document, (b) the existence of any claim, set-off, defense or other right
which any Loan Party may have at any time against a beneficiary named in a
Letter of Credit, any transferee of any Letter of Credit (or any Person for whom
any such transferee may be acting), the Administrative Agent, the Issuing
Lender, any Lender or any other Person, whether in connection with any Letter of
Credit, this Agreement, any other Loan Document, the transactions contemplated
herein or any unrelated transactions (including any underlying transaction
between any Loan Party and the beneficiary named in any Letter of Credit), (c)
the validity, sufficiency or genuineness of any document which the Issuing
Lender has determined complies on its face with the terms of the applicable
Letter of Credit, even if such document should later prove to have been forged,
fraudulent, invalid or insufficient in any respect or any statement therein
shall have been untrue or inaccurate in any respect, or (d) the surrender or
impairment of any security for the performance or observance of any of the terms
hereof. Without limiting the foregoing, no action or omission whatsoever by the
Administrative Agent or any Lender (excluding any Lender in its capacity as the
Issuing Lender) under or in connection with any Letter of Credit or any related
matters shall result in any liability of the Administrative Agent or any Lender
to any Borrower, or relieve any Borrower of any of its obligations hereunder to
any such Person.

26

Table of Contents

 

2.3.4        Funding by Lenders to Issuing Lender.  If the Issuing Lender makes
any payment or disbursement under any Letter of Credit and (a) the Borrowers
have not reimbursed the Issuing Lender in full for such payment or disbursement
by 11:00 A.M., Chicago time, on the date of such payment or disbursement, (b) a
Revolving Loan may not be made in accordance with Section 2.3.2 or (c) any
reimbursement received by the Issuing Lender from the Borrowers is or must be
returned or rescinded upon or during any bankruptcy or reorganization of any
Borrower or otherwise, each other Lender with a Revolving Commitment shall be
obligated to pay to the Administrative Agent for the account of the Issuing
Lender, in full or partial payment of the purchase price of its participation in
such Letter of Credit, its Pro Rata Share of such payment or disbursement (but
no such payment shall diminish the obligations of any Borrower under
Section 2.3.3), and, upon notice from the Issuing Lender, the Administrative
Agent shall promptly notify each other Lender thereof. Each other Lender
irrevocably and unconditionally agrees to so pay to the Administrative Agent in
immediately available funds for the Issuing Lender’s account the amount of such
other Lender’s Pro Rata Share of such payment or disbursement. If and to the
extent any Lender shall not have made such amount available to the
Administrative Agent by 2:00 P.M., Chicago time, on the Business Day on which
such Lender receives notice from the Administrative Agent of such payment or
disbursement (it being understood that any such notice received after noon,
Chicago time, on any Business Day shall be deemed to have been received on the
next following Business Day), such Lender agrees to pay interest on such amount
to the Administrative Agent for the Issuing Lender’s account forthwith on
demand, for each day from the date such amount was to have been delivered to the
Administrative Agent to the date such amount is paid, at a rate per annum equal
to (a) for the first three days after demand, the Federal Funds Rate from time
to time in effect and (b) thereafter, the Base Rate from time to time in effect.
Any Lender’s failure to make available to the Administrative Agent its Pro Rata
Share of any such payment or disbursement shall not relieve any other Lender of
its obligation hereunder to make available to the Administrative Agent such
other Lender’s Pro Rata Share of such payment, but no Lender shall be
responsible for the failure of any other Lender to make available to the
Administrative Agent such other Lender’s Pro Rata Share of any such payment or
disbursement.

2.4.            Commitments Several.  The failure of any Lender to make a
requested Loan on any date shall not relieve any other Lender of its obligation
(if any) to make a Loan on such date, but no Lender shall be responsible for the
failure of any other Lender to make any Loan to be made by such other Lender.

2.5.            Certain Conditions.  Except as otherwise provided in Sections
2.2.4 and 2.3.4 of this Agreement, no Lender shall have an obligation to make
any Loan, or to permit the continuation of or any conversion into any LIBOR
Loan, and the Issuing Lender shall not have any obligation to issue any Letter
of Credit, if an Event of Default or Unmatured Event of Default exists.

27

Table of Contents

 

2.6.            Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a)            fees pursuant to Section 5.1 shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Lender;

(b)           the Revolving Commitment and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Required Lenders have taken or may take any action hereunder;

(c)            if any Swing Line Loans shall be outstanding or any L/C
Obligations shall exist at the time a Lender becomes a Defaulting Lender then:

(i)                  all or any part of the unfunded participations in and
commitments with respect to such Swing Line Loans or Letters of Credit shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Pro Rata Shares but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposure plus such Defaulting Lenders’ Loans and
participations in and commitments with respect to Loans and Letters of Credit
does not exceed the total of all non-Defaulting Lender’s Commitments and (y) the
conditions set forth in Section 12 are satisfied at such time; provided, that
the fees payable to the Lenders on account of the Letters of Credit shall be
determined taking into account such reallocation.

(ii)                if the reallocation described in clause (i) above cannot, or
can only partially, be effected, the Borrowers shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay the outstanding
Swing Line Loans that were not reallocated and (y) second, Cash Collateralize
such Defaulting Lender’s Pro Rata Share of the L/C Obligations for so long as
such L/C Exposure is outstanding;

(iii)               if the Borrowers Cash Collateralize any portion of such
Defaulting Lender’s L/C Exposure pursuant to clause (ii) above, the Borrowers
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 5.2 with respect to such Defaulting Lender’s L/C Exposure during the
period such Defaulting Lender’s L/C Exposure is cash collateralized; and

28

Table of Contents

 

(iv)              if any Defaulting Lender’s L/C Exposure is not Cash
Collateralized pursuant to clause (ii) above, then, without prejudice to any
rights or remedies of the Issuing Lender or any Lender hereunder, all letter of
credit fees payable under Section 5.2 with respect to such Defaulting Lender’s
L/C Exposure shall be payable to the Issuing Lender until such L/C Exposure is
Cash Collateralized;

(d)           so long as any Lender is a Defaulting Lender, the Issuing Lender
shall not be required to issue or modify any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving
Commitments of non-Defaulting Lenders and by Cash Collateral provided by the
Borrowers in accordance with Section 2.6(c); and

(e)            any amount payable to such Defaulting Lender hereunder (whether
on account of principal, interest, fees or otherwise and including any amount
that would otherwise be payable to such Defaulting Lender pursuant to Section
7.5 but excluding Section 8.7(b)) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, to the payment of any amounts owing by such
Defaulting Lender to the Issuing Bank or Swing Line Lender hereunder,
(iii) third, to the funding of any Revolving Loan or the funding or Cash
Collateralization of any participating interest in any Swing Line Loan or Letter
of Credit in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent, (iv) fourth, if so determined by the Administrative Agent
and the Borrowers, held in such account as Cash Collateral for future funding
obligations of the Defaulting Lender under this Agreement, (v) fifth, to the
payment of any amounts owing to any Borrower or the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by such Borrower or any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, and (vi) sixth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided, that if such payment is a prepayment of the principal amount of any
Loans or reimbursement obligations in respect of draws under Letters of Credit
with respect to which the Issuing Lender has funded its participation
obligations, such payment shall be applied solely to prepay the Loans of, and
reimbursement obligations owed to, all Lenders that are not Defaulting Lenders
pro rata prior to being applied to the prepayment of any Loans, or Reimbursement
Obligations owed to, any Defaulting Lender.

29

Table of Contents

 

In the event that the Administrative Agent, the Borrowers, the Issuing Lender
and the Swing Line Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swing Line Exposure and L/C Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold the Revolving Loans in accordance with its Pro Rata Share. For purposes
of this Section 2.6, (x) “Swing Line Exposure” shall mean, with respect to any
Defaulting Lender at any time, such Defaulting Lender’s Pro Rata Share of the
aggregate principal amount of all Swing Line Loans outstanding at such time and
(y) “L/C Exposure” shall mean, with respect to any Defaulting Lender at any
time, such Defaulting Lender’s Pro Rata Share of the L/C Obligations at such
time.

Nothing contained in the foregoing shall be deemed to constitute a waiver by any
Borrower of any of its rights or remedies (whether in equity or law) against any
Lender which fails to fund any of its Loans hereunder at the time or in the
amount required to be funded under the terms of this Agreement.

 

section 3    EVIDENCING OF LOANS.

3.1.            Noteless Agreement; Evidence of Indebtedness.

(a)            Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrowers to such
Lender resulting from each Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

(b)           The Administrative Agent shall also maintain accounts in which it
will record (i) the amount of each Loan made hereunder, the type of each Loan
and, if applicable, the Interest Period with respect thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder, (iii) the original Stated Amount of each
Letter of Credit and the amount of L/C Obligations outstanding at any time, and
(iv) the amount of any sum received by the Administrative Agent hereunder from
the Borrowers and each Lender’s share thereof.

(c)            The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Obligations in accordance with their terms.

30

Table of Contents

 

(d)           Any Lender may request that its Loans be evidenced by a promissory
note substantially in the form of Exhibit A (each a “Note”). In such event, the
Borrowers shall prepare, execute and deliver to such Lender such Note payable to
the order of such Lender. Thereafter, the Loans evidenced by such Note and
interest thereon shall at all times (prior to any assignment pursuant to Section
15.6) be represented by one or more Notes payable to the order of the payee
named therein, except to the extent that any such Lender subsequently returns
any such Note for cancellation and requests that such Loans once again be
evidenced as described in clauses (a) and (b) above.

 

Section 4    INTEREST.

 

4.1.            Interest Rates. The Borrowers jointly and severally promise to
pay interest on the unpaid principal amount of each Loan for the period
commencing on the date of such Loan until such Loan is paid in full as follows:

(a)            at all times while such Loan is a Base Rate Loan, at a rate per
annum equal to the sum of the Base Rate from time to time in effect plus the
Base Rate Margin from time to time in effect;

(b)           at all times while such Loan is a LIBOR Loan, at a rate per annum
equal to the sum of the LIBO Rate applicable to each Interest Period for such
Loan plus the LIBOR Margin from time to time in effect; and

(c)            at all times while such Loan is an Offered Rate Loan, at the rate
per annum equal to the Offered Rate applicable thereto.

provided that at any time an Event of Default exists, unless the Required
Lenders otherwise consent, the interest rate applicable to each Loan shall be
increased by 2% (and, in the case of Obligations not bearing interest, such
Obligations shall bear interest at the Base Rate applicable to Revolving Loans
plus 2%), provided further that such increase may thereafter be rescinded by the
Required Lenders, notwithstanding Section 15.1. Notwithstanding the foregoing,
upon the occurrence of an Event of Default under Sections 13.1.1 or 13.1.4, such
increase shall occur automatically.

4.2.            Interest Payment Dates.  Accrued interest on each Base Rate Loan
shall be payable in arrears on the last day of each calendar quarter and at
maturity. Accrued interest on each LIBOR Loan shall be payable on the last day
of each Interest Period relating to such Loan (and, in the case of a LIBOR Loan
with an Interest Period in excess of three months, on the three-month
anniversary of the first day of such Interest Period), upon a prepayment of such
Loan, and at maturity. After maturity, and at any time an Event of Default
exists, accrued interest on all Loans shall be payable on demand.

31

Table of Contents

 

4.3.            Setting and Notice of LIBO Rates. The applicable LIBO Rate for
each Interest Period shall be determined by the Administrative Agent, and notice
thereof shall be given by the Administrative Agent promptly to the Borrowers and
each Lender. Each determination of the applicable LIBO Rate by the
Administrative Agent shall be conclusive and binding upon the parties hereto, in
the absence of demonstrable error. The Administrative Agent shall, upon written
request of any Borrower or any Lender, deliver to such Borrower or such Lender a
statement showing the computations used by the Administrative Agent in
determining any applicable LIBO Rate hereunder.

4.4.            Computation of Interest. Interest shall be computed for the
actual number of days elapsed on the basis of a year of 360 days. The applicable
interest rate for each Base Rate Loan shall change simultaneously with each
change in the Base Rate.

section 5    FEES.

5.1.            Non-Use Fee. The Borrowers jointly and severally agree to pay to
the Administrative Agent for the account of each Lender a non-use fee, for the
period from the Closing Date to the Termination Date, at the Non-Use Fee Rate in
effect from time to time of such Lender’s Pro Rata Share (as adjusted from time
to time) of the unused amount of the Revolving Commitments. For purposes of
calculating usage under this Section, the Revolving Commitments shall be deemed
used to the extent of Revolving Outstandings. Such non-use fee shall be payable
in arrears on the last day of each calendar quarter and on the Termination Date
for any period then ending for which such non-use fee shall not have previously
been paid. The non-use fee shall be computed for the actual number of days
elapsed on the basis of a year of 360 days.

5.2.            Letter of Credit Fees.

(a)            The Borrowers jointly and severally agree to pay to the
Administrative Agent for the account of each Lender a letter of credit fee for
each Letter of Credit equal to the L/C Fee Rate in effect from time to time of
such Lender’s Pro Rata Share (as adjusted from time to time) of the undrawn
amount of such Letter of Credit (computed for the actual number of days elapsed
on the basis of a year of 360 days); provided that, unless the Required Lenders
otherwise consent, the rate applicable to each Letter of Credit shall be
increased by 2% at any time that an Event of Default exists. Such letter of
credit fee shall be payable in arrears on the last day of each calendar quarter
and on the Termination Date (or such later date on which such Letter of Credit
expires or is terminated) for the period from the date of the issuance of each
Letter of Credit (or the last day on which the letter of credit fee was paid
with respect thereto) to the date such payment is due or, if earlier, the date
on which such Letter of Credit expired or was terminated.

32

Table of Contents

 

(b)           In addition, with respect to each Letter of Credit, the Borrowers
jointly and severally agree to pay to the Issuing Lender, for its own account,
(i) such fees and expenses as the Issuing Lender customarily requires in
connection with the issuance, negotiation, processing and/or administration of
letters of credit in similar situations and (ii) a letter of credit fronting fee
in an amount equal to 0.125% per annum of the average daily undrawn Stated
Amount under such Letter of Credit, such fee to be payable in arrears on the
last day of each calendar quarter and on the Termination Date (or such later
date on which such Letter of Credit expires or is terminated).

5.3.            Administrative Agent’s Fees. The Borrowers jointly and severally
agree to pay to the Administrative Agent such agent’s fees as are mutually
agreed to from time to time by the Borrowers and the Administrative Agent
including the fees set forth in the Agent Fee Letter.

 

section 6    REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENTS;
PREPAYMENTS;INCREASES OF THE REVOLVING COMMITMENTS

6.1.            Reduction or Termination of the Revolving Commitments.

6.1.1        Voluntary Reduction or Termination of the Revolving Commitments.
The Borrowers may from time to time on at least five Business Days’ prior
written notice received by the Administrative Agent (which shall promptly advise
each Lender thereof) permanently reduce the Revolving Commitments to an amount
not less than the Revolving Outstandings plus the outstanding amount of all
Swing Line Loans. Any such reduction shall be in an amount not less than
$5,000,000 or a higher integral multiple of $1,000,000. Concurrently with any
reduction of the Revolving Commitments to zero, the Borrowers shall pay all
interest on the Revolving Loans, all non-use fees and all letter of credit fees
and shall Cash Collateralize in full all obligations arising with respect to the
Letters of Credit.

6.1.2        Mandatory Reductions of Revolving Commitments. On each of November
14, 2014 and November 14, 2015, the Revolving Commitments shall be permanently
reduced by an aggregate amount equal to $25,000,000.

6.1.3        All Reductions of the Revolving Commitments. All reductions of the
Revolving Commitments shall reduce the Commitments ratably among the Lenders
according to their respective Pro Rata Shares.

33

Table of Contents

 

6.2.            Prepayments.

6.2.1        Voluntary Prepayments. The Borrowers may from time to time prepay
the Loans in whole or in part; provided that the Borrowers shall give the
Administrative Agent (which shall promptly advise each Lender) notice thereof
not later than 11:00 A.M., Chicago time, on the day of such prepayment (which
shall be a Business Day), specifying the Loans to be prepaid and the date and
amount of prepayment. Any such partial prepayment shall be in an amount equal to
$1,000,000 or a higher integral multiple of $100,000.

6.2.2        Mandatory Prepayments. If on any day on which the Revolving
Commitments are reduced pursuant to Section 6.1.2 the Revolving Outstandings
plus the outstanding amount of the Swing Line Loan exceeds the Revolving
Commitments, the Borrowers shall immediately prepay Revolving Loans or Cash
Collateralize the outstanding Letters of Credit, or do a combination of the
foregoing, in an amount sufficient to eliminate such excess.

6.3.            Manner of Prepayments.

6.3.1        All Prepayments. Each voluntary partial prepayment shall be in a
principal amount of $1,000,000 or a higher integral multiple of $100,000. Any
partial prepayment of a Group of LIBOR Loans shall be subject to the proviso to
Section 2.2.3(a). Any prepayment of a LIBOR Loan on a day other than the last
day of an Interest Period therefor shall include interest on the principal
amount being repaid and shall be subject to Section 8.4 Except as otherwise
provided by this Agreement, all principal payments in respect of the Loans
(other than the Swing Line Loans) shall be applied first, to repay outstanding
Base Rate Loans and then to repay outstanding LIBO Rate Loans in direct order of
Interest Period maturities.

6.4.            Repayments. The Revolving Loans of each Lender shall be paid in
full and the Revolving Commitments shall terminate on the Termination Date.

34

Table of Contents

 

6.5.            Increase in Revolving Commitments Amount.

6.5.1. Provided there exists no Unmatured Event of Default or Event of Default,
upon written notice to the Administrative Agent (which shall promptly notify the
Lenders), the Borrowers may from time to time request an increase in the
Revolving Commitments by an amount (for all such requests, not exceeding
$25,000,000) specified in such notice (which shall not be less than $5,000,000).
At the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders). Each Lender shall
notify the Administrative Agent within such time period whether or not it agrees
to increase its Revolving Commitment and, if so, whether by an amount equal to,
greater than, or less than its Pro Rata Share of such requested increase. Any
Lender not responding within such time period shall be deemed to have declined
to increase its Revolving Commitment. The Administrative Agent shall promptly
notify the Borrowers and each Lender of the Lenders’ responses to each request
made hereunder. No Lender shall have any obligation to participate in any
increase pursuant hereto except to the extent it agrees to do so in accordance
with the terms hereof.

6.5.2. If the Revolving Commitments are increased in accordance with this
Section, the Administrative Agent and the Borrowers shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
increase. The Administrative Agent shall promptly notify the Borrowers and the
Lenders of the final allocation of such increase and the Increase Effective
Date. As a condition precedent to such increase, the Borrowers shall deliver to
the Administrative Agent a certificate of the Borrowers dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Senior Officer
of each Borrower (i) certifying and attaching the resolutions adopted by the
Borrowers approving or consenting to such increase, and (ii) certifying that,
before and after giving effect to such increase, (A) the representations and
warranties contained in Section 9 and the other Loan Documents are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 6.5.2, the representations and warranties contained in
Section 9 shall be deemed to refer to the most recent statements furnished
pursuant to Section 10.1 and (B) no Unmatured Event of Default or Event of
Default exists. The Borrowers shall prepay any Revolving Loans outstanding on
the Increase Effective Date (and pay any additional amounts required pursuant to
Section 8.4) to the extent necessary to keep the outstanding Revolving Loans
ratable with any revised Pro Rata Shares arising from any nonratable increase in
the Revolving Commitments under this Section.

35

Table of Contents

 

section 7    MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

7.1.            Making of Payments. All payments of principal or interest on the
Loans, and all fees, shall be made by the Borrowers to the Administrative Agent
in immediately available funds at the office specified by the Administrative
Agent not later than noon, Chicago time, on the date due; and funds received
after that hour shall be deemed to have been received by the Administrative
Agent on the following Business Day. The Administrative Agent shall promptly
remit to each Lender its share of all such payments received in collected funds
by the Administrative Agent for the account of such Lender. All payments under
Section 8.1 shall be made by the Borrowers directly to the Lender entitled
thereto without setoff, counterclaim or other defense.

7.2.            Application of Certain Payments. So long as no Unmatured Event
of Default or Event of Default has occurred and is continuing, (a) payments
matching specific scheduled payments then due shall be applied to those
scheduled payments and (b) voluntary and mandatory prepayments shall be applied
as set forth in Sections 6.2 and 6.3. After the occurrence and during the
continuance of an Unmatured Event of Default or Event of Default, all amounts
collected or received by the Administrative Agent or any Lender on account of
the Obligations, whether as proceeds from the sale of, or other realization
upon, all or any part of the Collateral , or otherwise, shall be applied as set
forth in Section 6.5 of the Guaranty and Security Agreement. Concurrently with
each remittance to any Lender of its share of any such payment, the
Administrative Agent shall advise such Lender as to the application of such
payment.

7.3.            Due Date Extension. If any payment of principal or interest with
respect to any of the Loans, or of any fees, falls due on a day which is not a
Business Day, then such due date shall be extended to the immediately following
Business Day (unless, in the case of a LIBOR Loan, such immediately following
Business Day is the first Business Day of a calendar month, in which case such
due date shall be the immediately preceding Business Day) and, in the case of
principal, additional interest shall accrue and be payable for the period of any
such extension.

7.4.            Setoff. Each Borrower, for itself and each other Loan Party,
agrees that the Administrative Agent and each Lender have all rights of set-off
and bankers’ lien provided by applicable law, and in addition thereto, each
Borrower, for itself and each other Loan Party, agrees that at any time any
Event of Default exists, the Administrative Agent and each Lender may apply to
the payment of any Obligations of the Borrowers, or any of them, and each other
Loan Party hereunder, whether or not then due, any and all balances, credits,
deposits, accounts or moneys of each Borrower and each other Loan Party then or
thereafter with the Administrative Agent or such Lender.

36

Table of Contents

 

7.5.            Proration of Payments. If any Lender shall obtain any payment or
other recovery (whether voluntary, involuntary, by application of offset or
otherwise, on account of (a) principal of or interest on any Loan, but excluding
(i) any payment pursuant to Section 8.1 or 8.4 and (ii) payments of interest on
any Affected Loan) or (b) its participation in any Letter of Credit) in excess
of its applicable Pro Rata Share of payments and other recoveries obtained by
all Lenders on account of principal of and interest on the Loans (or such
participation) then held by them, then such Lender shall purchase from the other
Lenders such participations in the Loans (or sub-participations in Letters of
Credit) held by them as shall be necessary to cause such purchasing Lender to
share the excess payment or other recovery ratably with each of them; provided
that if all or any portion of the excess payment or other recovery is thereafter
recovered from such purchasing Lender, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery.

7.6.            Taxes.

(a)            Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

(i)                  Any and all payments by or on account of any Obligation of
the Loan Parties hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Loan Parties
or the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Loan
Parties or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii)                If the Loan Parties or the Administrative Agent shall be
required by the Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Loan Parties or the Administrative Agent, as the case may be, shall
withhold or make such deductions as are determined by the Loan Parties or the
Administrative Agent, as the case may be, to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) the Loan Parties or the Administrative Agent, as the case may be, shall
timely pay the full amount withheld or deducted to the relevant governmental
authority in accordance with the Code, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes or Other Taxes,
the sum payable by the Loan Parties shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
7.6) the Administrative Agent, Lender or Issuing Lender, as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

37

Table of Contents

 

(b)           Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay any Other
Taxes to the relevant governmental authority in accordance with applicable Laws.

(c)            Tax Indemnifications.

(i)                  Without limiting the provisions of subsection (a) or (b)
above, each Borrower shall, and does hereby, indemnify the Administrative Agent,
each Lender and the Issuing Lender, and shall make payment in respect thereof
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) withheld or
deducted by the Loan Parties or paid by the Administrative Agent, such Lender or
the Issuing Lender, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant governmental authority. A certificate as to the amount
of any such payment or liability delivered to the Loan Parties by a Lender or
the Issuing Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Lender, shall be conclusive absent manifest or demonstrable error.

(ii)                Without limiting the provisions of subsection (a) or (b)
above, each Lender and the Issuing Lender shall, and does hereby, indemnify the
Loan Parties and the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, against any and all Taxes and any
and all related losses, claims, liabilities, penalties, interest and expenses
(including the fees, charges and disbursements of any counsel for the Loan
Parties or the Administrative Agent) incurred by or asserted against the Loan
Parties or the Administrative Agent by any governmental authority as a result of
the failure by such Lender or the Issuing Lender, as the case may be, to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender or the Issuing Lender, as
the case may be, to the Loan Parties or the Administrative Agent pursuant to
subsection (e). Each Lender and the Issuing Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the Issuing Lender, as the case may be, under this Agreement
or any other Loan Document against any amount due to the Administrative Agent
under this clause (ii). The agreements in this clause (ii) shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender or the Issuing Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.

38

Table of Contents

 

(d)           Evidence of Payments. Upon request by the Loan Parties or the
Administrative Agent, as the case may be, after any payment of Taxes by the Loan
Parties or by the Administrative Agent to a governmental authority as provided
in this Section 7.6, the Loan Parties shall deliver to the Administrative Agent
or the Administrative Agent shall deliver to the Loan Parties, as the case may
be, the original or a certified copy of a receipt issued by such governmental
authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Loan Parties or the Administrative Agent, as the case may be.

(e)            Status of Lenders; Tax Documentation.

(i)                  Each Lender shall deliver to the Loan Parties and to the
Administrative Agent, at the time or times prescribed by applicable Laws or when
reasonably requested by the Loan Parties or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable Laws or
by the taxing authorities of any jurisdiction and such other reasonably
requested information as will permit the Loan Parties or the Administrative
Agent, as the case may be, to determine (A) whether or not payments made
hereunder or under any other Loan Document are subject to Taxes, (B) if
applicable, the required rate of withholding or deduction, and (C) such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Lender by the Loan Parties
pursuant to this Agreement or otherwise to establish such Lender’s status for
withholding tax purposes in the applicable jurisdiction.

(ii)                Without limiting the generality of the foregoing, if the
Loan Parties are residents for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Loan Parties and the Administrative
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Loan Parties or the Administrative Agent as will enable the
Loan Parties or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

39

Table of Contents

 

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Loan Parties and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Loan Parties or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

 

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation (including the relevant forms prescribed in
clause (I), (II) or (IV) of this clause (e)(ii)(B) that would be required if the
beneficial owners of such payments were Lenders,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Loan
Parties within the meaning of section 881(c)(3)(B) of the Code, (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code,
or (D) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected and (y) executed originals
of Internal Revenue Service Form W-8BEN; or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Loan Parties or the Administrative
Agent to determine the withholding or deduction required to be made.

(C) If any payment made to a Lender under this Agreement would be subject to
U.S. withholding tax imposed by FATCA if such Lender were to fail to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Loan Parties and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Loan
Parties and the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by

40

Table of Contents

the Loan Parties and the Administrative Agent as may be necessary for the Loan
Parties and the Administrative Agent to comply with their obligations under
FATCA, to determine that such Lender has or has not complied with its
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from any payment.

(iii)               Each Lender shall promptly (A) notify the Loan Parties and
the Administrative Agent of any change in circumstances which would modify or
render invalid any claimed exemption or reduction, and (B) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its LIBOR Office) to avoid any requirement of applicable Laws of any
jurisdiction that the Loan Parties or the Administrative Agent make any
withholding or deduction for taxes from amounts payable to such Lender.

(f)             Treatment of Certain Refunds. Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender or the Issuing Lender, or have any
obligation to pay to any Lender or the Issuing Lender, any refund of Taxes
withheld or deducted from funds paid for the account of such Lender or the
Issuing Lender, as the case may be. If the Administrative Agent, any Lender or
the Issuing Lender determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Loan Parties or with respect to which the Loan Parties have paid additional
amounts pursuant to this Section, it shall pay to the Loan Parties an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Loan Parties under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses incurred by the Administrative Agent, such Lender or the
Issuing Lender, as the case may be, and without interest (other than any
interest paid by the relevant governmental authority with respect to such
refund), provided that the Loan Parties, upon the request of the Administrative
Agent, such Lender or the Issuing Lender, agrees to repay the amount paid over
to the Loan Parties (plus any penalties, interest or other charges imposed by
the relevant governmental authority) to the Administrative Agent, such Lender or
the Issuing Lender in the event the Administrative Agent, such Lender or the
Issuing Lender is required to repay such refund to such governmental authority.
This subsection shall not be construed to require the Administrative Agent, any
Lender or the Issuing Lender to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Loan
Parties or any other Person.

41

Table of Contents

 

section 8    INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.

8.1.            Increased Costs.

(a)            If, after the date hereof, the adoption of, or any change in, any
applicable law, rule or regulation, or any change in the interpretation or
administration of any applicable law, rule or regulation by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency: (i) shall impose, modify or deem applicable
any reserve (including any reserve imposed by the FRB, but excluding any reserve
included in the determination of the LIBO Rate pursuant to Section 4), special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by any Lender; or (ii) shall impose on any Lender
any other condition affecting its LIBOR Loans, its Note or its obligation to
make LIBOR Loans; and the result of anything described in clauses (i) and (ii)
above is to increase the cost to (or to impose a cost on) such Lender (or any
LIBOR Office of such Lender) of making or maintaining any LIBOR Loan, or to
reduce the amount of any sum received or receivable by such Lender (or its LIBOR
Office) under this Agreement or under its Note with respect thereto, then upon
demand by such Lender (which demand shall be accompanied by a statement setting
forth the basis for such demand and a calculation of the amount thereof in
reasonable detail, a copy of which shall be furnished to the Administrative
Agent), the Borrowers jointly and severally agree to pay directly to such Lender
such additional amount as will compensate such Lender for such increased cost or
such reduction, so long as such amounts have accrued on or after the day which
is 180 days prior to the date on which such Lender first made demand therefore;
provided if any adoption or change giving rise to a demand hereunder is
retroactive, then the foregoing 180-day period shall be extended to include the
entire retroactive period contemplated by such adoption or change.

(b)           If a Lender or the Issuing Lender determines the amount of capital
required or expected to be maintained by such Lender or the Issuing Lender, any
Lending Installation of such Lender or the Issuing Lender, or any corporation
controlling such Lender or the Issuing Lender is increased as a result of a
Change, then, within 15 days of demand by such Lender or the Issuing Lender, the
Borrowers shall pay such Lender or the Issuing Lender the amount necessary to
compensate for any shortfall in the rate of return on the portion of such
increased capital which such Lender or the Issuing Lender determines is
attributable to this Agreement, its Revolving Credit Exposure, its Commitment,
and or its obligations to issue or participate in Letters of Credit, as the case
may be, hereunder (after taking into account such Lender’s or the Issuing
Lender’s policies as to capital adequacy). “Change” means (i) any change after
the date of this Agreement in the Risk-Based Capital Guidelines or (ii) any
adoption of or change in any other law, governmental or quasi-governmental rule,
regulation, policy, guideline, interpretation, or directive (whether or not
having the force of law) or in the interpretation, promulgation, implementation
or administration thereof after the date of this Agreement which affects the
amount of capital required or expected to be maintained by any Lender or the
Issuing Lender or

42

Table of Contents

any Lending Installation or any corporation controlling any Lender or the
Issuing Lender. Notwithstanding the foregoing, for purposes of this Agreement,
all requests, rules, guidelines or directives in connection with the Dodd-Frank
Wall Street Reform and Consumer Protection Act shall be deemed to be a Change
regardless of the date enacted, adopted or issued and all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Regulations and Supervisory Practices (or any
successor or similar authority) or the United States financial regulatory
authorities shall be deemed to be a Change regardless of the date adopted,
issued, promulgated or implemented. “Risk-Based Capital Guidelines” means
(i) the risk-based capital guidelines in effect in the United States on the date
of this Agreement, including transition rules, and (ii) the corresponding
capital regulations promulgated by regulatory authorities outside the United
States including transition rules, and any amendments to such regulations
adopted prior to the date of this Agreement.

8.2.            Basis for Determining Interest Rate Inadequate or Unfair. If:

(a)            the Administrative Agent reasonably determines (which
determination shall be binding and conclusive on the Borrowers) that by reason
of circumstances affecting the interbank LIBOR market adequate and reasonable
means do not exist for ascertaining the applicable LIBO Rate; or

(b)           the Required Lenders advise the Administrative Agent that the LIBO
Rate as determined by the Administrative Agent will not adequately and fairly
reflect the cost to such Lenders of maintaining or funding LIBOR Loans for such
Interest Period (taking into account any amount to which such Lenders may be
entitled under Section 8.1) or that the making or funding of LIBOR Loans has
become impracticable as a result of an event occurring after the date of this
Agreement which in the opinion of such Lenders materially affects such Loans;

then the Administrative Agent shall promptly notify the other parties thereof
and, so long as such circumstances shall continue, (i) no Lender shall be under
any obligation to make or convert any Base Rate Loans into LIBOR Loans and (ii)
on the last day of the current Interest Period for each LIBOR Loan, such Loan
shall, unless then repaid in full, automatically convert to a Base Rate Loan.

43

Table of Contents

 

8.3.            Changes in Law Rendering LIBOR Loans Unlawful. If any change in,
or the adoption of any new, law or regulation, or any change in the
interpretation of any applicable law or regulation by any governmental or other
regulatory body charged with the administration thereof, should make it (or in
the good faith judgment of any Lender cause a substantial question as to whether
it is) unlawful for any Lender to make, maintain or fund LIBOR Loans, then such
Lender shall promptly notify each of the other parties hereto and, so long as
such circumstances shall continue, (a) such Lender shall have no obligation to
make or convert any Base Rate Loan into a LIBOR Loan (but shall make Base Rate
Loans concurrently with the making of or conversion of Base Rate Loans into
LIBOR Loans by the Lenders which are not so affected, in each case in an amount
equal to the amount of LIBOR Loans which would be made or converted into by such
Lender at such time in the absence of such circumstances) and (b) on the last
day of the current Interest Period for each LIBOR Loan of such Lender (or, in
any event, on such earlier date as may be required by the relevant law,
regulation or interpretation), such LIBOR Loan shall, unless then repaid in
full, automatically convert to a Base Rate Loan. Each Base Rate Loan made by a
Lender which, but for the circumstances described in the foregoing sentence,
would be a LIBOR Loan (an “Affected Loan”) shall remain outstanding for the
period corresponding to the Group of LIBOR Loans of which such Affected Loan
would be a part absent such circumstances.

8.4.            Funding Losses. The Borrowers hereby agree that upon demand by
any Lender (which demand shall be accompanied by a statement setting forth the
basis for the amount being claimed, a copy of which shall be furnished to the
Administrative Agent), the Borrowers will jointly and severally indemnify such
Lender against any net loss or expense which such Lender may sustain or incur
(including any net loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund or
maintain any LIBOR Loan), as reasonably determined by such Lender, as a result
of (a) any payment, prepayment or conversion of any LIBOR Loan of such Lender on
a date other than the last day of an Interest Period for such Loan (including
any conversion pursuant to Section 8.3) or (b) any failure of the Borrowers to
borrow, convert or continue any Loan on a date specified therefor in a notice of
borrowing, conversion or continuation pursuant to this Agreement. For this
purpose, all notices to the Administrative Agent pursuant to this Agreement
shall be deemed to be irrevocable.

8.5.            Right of Lenders to Fund through Other Offices. Each Lender may,
if it so elects, fulfill its commitment as to any LIBOR Loan by causing a
foreign branch or Affiliate of such Lender to make such Loan; provided that in
such event for the purposes of this Agreement such Loan shall be deemed to have
been made by such Lender and the obligation of the Borrowers to repay such Loan
shall nevertheless be to such Lender and shall be deemed held by it, to the
extent of such Loan, for the account of such branch or Affiliate.

44

Table of Contents

 

8.6.            Discretion of Lenders as to Manner of Funding. Notwithstanding
any provision of this Agreement to the contrary, each Lender shall be entitled
to fund and maintain its funding of all or any part of its Loans in any manner
it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder shall be made as if such Lender had
actually funded and maintained each LIBOR Loan during each Interest Period for
such Loan through the purchase of deposits having a maturity corresponding to
such Interest Period and bearing an interest rate equal to the LIBO Rate for
such Interest Period.

8.7.            Mitigation of Circumstances; Replacement of Lenders.

(a)            Each Lender shall promptly notify the Borrowers and the
Administrative Agent of any event of which it has knowledge which will result
in, and will use reasonable commercial efforts available to it (and not, in such
Lender’s sole judgment, otherwise disadvantageous to such Lender) to mitigate or
avoid, (i) any obligation by the Borrowers to pay any amount pursuant to
Sections 7.6 or 8.1 or (ii) the occurrence of any circumstances described in
Sections 8.2 or 8.3 (and, if any Lender has given notice of any such event
described in clause (i) or (ii) above and thereafter such event ceases to exist,
such Lender shall promptly so notify the Borrowers and the Administrative
Agent). Without limiting the foregoing, each Lender will designate a different
funding office if such designation will avoid (or reduce the cost to the
Borrowers of) any event described in clause (i) or (ii) above and such
designation will not, in such Lender’s sole judgment, be otherwise
disadvantageous to such Lender.

(b)           If the Borrowers become obligated to pay additional amounts to any
Lender pursuant to Sections 7.6 or 8.1, or any Lender gives notice of the
occurrence of any circumstances described in Sections 8.2 or 8.3, or any Lender
becomes a Defaulting Lender, the Borrowers may request and designate another
Lender or bank which is acceptable to the Administrative Agent and the Issuing
Lender in their reasonable discretion (such other bank being called a
“Replacement Lender”) to purchase the Loans of such Lender and such Lender’s
rights hereunder, without recourse to or warranty by, or expense to, such
Lender, for a purchase price equal to the outstanding principal amount of the
Loans payable to such Lender plus any accrued but unpaid interest on such Loans
and all accrued but unpaid fees owed to such Lender and any other amounts
payable to such Lender under this Agreement, and to assume all the obligations
of such Lender hereunder, and, upon such purchase and assumption (pursuant to an
Assignment Agreement), such Lender shall no longer be a party hereto or have any
rights hereunder (other than rights with respect to indemnities and similar
rights applicable to such Lender prior to the date of such purchase and
assumption) and shall be relieved from all obligations to the Borrowers
hereunder, and the Replacement Lender shall succeed to the rights and
obligations of such Lender hereunder.

45

Table of Contents

 

8.8.            Conclusiveness of Statements; Survival of Provisions.
Determinations and statements of any Lender pursuant to Sections 8.1, 8.2, 8.3
or 8.4 shall be conclusive absent demonstrable error. Lenders may use reasonable
averaging and attribution methods in determining compensation under Sections 8.1
and 8.4, and the provisions of such Sections shall survive repayment of the
Obligations, cancellation of any Notes, expiration or termination of the Letters
of Credit and termination of this Agreement.

section 9    REPRESENTATIONS AND WARRANTIES.

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Loans and issue and participate in Letters of
Credit hereunder, each Borrower represents and warrants to the Administrative
Agent and the Lenders that:

9.1.            Organization. Each Loan Party is validly existing and in good
standing under the laws of its jurisdiction of organization; and each Loan Party
is duly qualified to do business in each jurisdiction where, because of the
nature of its activities or properties, such qualification is required, except
for such jurisdictions where the failure to so qualify would not have a Material
Adverse Effect.

9.2.            Authorization; No Conflict. Each Loan Party is duly authorized
to execute and deliver each Loan Document to which it is a party, each Borrower
is duly authorized to borrow monies hereunder and each Loan Party is duly
authorized to perform its Obligations under each Loan Document to which it is a
party. The execution, delivery and performance by each Loan Party of each Loan
Document to which it is a party, and the borrowings by each Borrower hereunder,
do not and will not (a) require any consent or approval of any governmental
agency or authority (other than any consent or approval which has been obtained
and is in full force and effect), (b) conflict with (i) any provision of
applicable law, (ii) the charter, by-laws or other organizational documents of
any Loan Party or (iii) any material agreement, indenture, material instrument
or other material document, or any judgment, order or decree, which is binding
upon any Loan Party or any of their respective properties or (c) require, or
result in, the creation or imposition of any Lien on any asset of any Loan Party
(other than Liens in favor of the Administrative Agent created pursuant to the
Collateral Documents).

9.3.            Validity and Binding Nature. Each of this Agreement and each
other Loan Document to which any Loan Party is a party is the legal, valid and
binding obligation of such Person, enforceable against such Person in accordance
with its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.

46

Table of Contents

 

9.4.            Financial Condition. The audited consolidated financial
statements of Landauer and its Subsidiaries as at September 30, 2010 and the
unaudited consolidated financial statements of Landauer and its Subsidiaries as
at June 30, 2011, copies of each of which have been delivered to each Lender,
were prepared in accordance with GAAP (subject, in the case of such unaudited
statements, to the absence of footnotes and to normal year-end adjustments) and
present fairly in all material respects the consolidated financial condition of
Landauer and its Subsidiaries as at such dates and the results of their
operations for the periods then ended.

9.5.            No Material Adverse Effect. Since September 30, 2010 there has
been no event or circumstance, either individually or in the aggregate, that has
had or would reasonably be expected to have a Material Adverse Effect.

9.6.            Litigation and Contingent Liabilities. No litigation (including
derivative actions), arbitration proceeding or governmental investigation or
proceeding is pending or, to any Borrower’s knowledge, threatened against any
Loan Party which, if adversely determined, would reasonably be expected to have
a Material Adverse Effect. Other than any liability incident to such litigation
or proceedings, no Loan Party has any material contingent liabilities not listed
on Schedule 9.6 or permitted by Section 11.1.

9.7.            Ownership of Properties; Liens. Each Loan Party owns good and,
in the case of real property, marketable title to all of its properties and
assets, having a value in excess of $10,000, real and personal, tangible and
intangible, of any nature whatsoever (including patents, trademarks, trade
names, service marks and copyrights), free and clear of all Liens, charges and
claims (including infringement claims with respect to patents, trademarks,
service marks, copyrights and the like) except as permitted by Section 11.2.

9.8.            Equity Ownership; Subsidiaries. All issued and outstanding
Capital Securities of each Loan Party are duly authorized and validly issued,
fully paid, non-assessable, and free and clear of all Liens other than those in
favor of the Administrative Agent, and such securities were issued in compliance
with all applicable state and federal laws concerning the issuance of
securities. Schedule 9.8 sets forth the authorized Capital Securities of each
Loan Party (other than Landauer) as of the Closing Date. All of the issued and
outstanding Capital Securities of each Borrower are owned as set forth on
Schedule 9.8 as of the Closing Date, and all of the issued and outstanding
Capital Securities of each Wholly-Owned Subsidiary is, directly or indirectly,
owned by the Borrower shown on Schedule 9.8. As of the Closing Date, except as
set forth on Schedule 9.8, there are no pre-emptive or other outstanding rights,
options, warrants, conversion rights or other similar agreements or
understandings for the purchase or acquisition of any Capital Securities of any
Loan Party. As of the Closing Date (prior to the initial Loans hereunder), all
Domestic Subsidiaries other than GPS are Inactive Subsidiaries. Upon
consummation of the IZI Acquisition, IZI will be a Domestic Subsidiary Loan
Party.

47

Table of Contents

 

9.9.            Pension Plans.

(a)            Each Pension Plan complies in all material respects with all
applicable requirements of law and regulations. No contribution failure under
Section 412 of the Code, Section 303 of ERISA or the terms of any Pension Plan
has occurred with respect to any Pension Plan, sufficient to give rise to a Lien
under Section 303(k) of ERISA, or otherwise to have a Material Adverse Effect.
There are no pending or, to the knowledge of any Borrower, threatened, claims,
actions, investigations or lawsuits against any Pension Plan, any fiduciary of
any Pension Plan, or any Borrower or other any member of the Controlled Group
with respect to a Pension Plan or a Multiemployer Pension Plan which would
reasonably be expected to have a Material Adverse Effect. Neither any Borrower
nor any other member of the Controlled Group has engaged in any prohibited
transaction (as defined in Section 4975 of the Code or Section 406 of ERISA) in
connection with any Pension Plan or Multiemployer Pension Plan which could
reasonably be expected to have a Material Adverse Effect. Within the past five
years, neither any Borrower nor any other member of the Controlled Group has
engaged in a transaction which resulted in a Pension Plan with an Unfunded
Liability being transferred out of the Controlled Group, which could reasonably
be expected to have a Material Adverse Effect. No Termination Event has occurred
or is reasonably expected to occur with respect to any Pension Plan, which could
reasonably be expected to have a Material Adverse Effect.

(b)           All contributions (if any) have been made to any Multiemployer
Pension Plan that are required to be made by any Borrower or any other member of
the Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law; neither any Borrower nor any other member of the
Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any withdrawal liability with respect to any such plan or
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, and no condition has occurred which, if
continued, could result in a withdrawal or partial withdrawal from any such
plan; and neither any Borrower nor any other member of the Controlled Group has
received any notice that any Multiemployer Pension Plan is in reorganization,
that increased contributions may be required to avoid a reduction in plan
benefits or the imposition of any excise tax, that any such plan is or has been
funded at a rate less than that required under Section 412 of the Code, that any
such plan is or may be terminated, or that any such plan is or may become
insolvent.

9.10.        Investment Company Act. No Loan Party is an “investment company” or
a company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” within the meaning of the Investment Company Act of 1940.

9.11.        USA Patriot Act. Each Borrower and its Subsidiaries are in
compliance, in all material respects, with the USA Patriot Act.

48

Table of Contents

 

9.12.        Foreign Assets Control Regulations and Anti-Money Laundering.
Neither any Borrower nor any of its Subsidiary (a) is a person whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (b) engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such person in any manner violative of Section 2, or (c) is a person on the
list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.

9.13.        Regulation U. No Borrower is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.

9.14.        Taxes. Each Loan Party has timely filed all tax returns and reports
required by law to have been filed by it in respect of any income tax liability
in excess of $25,000 and has paid all taxes and governmental charges due and
payable with respect to such return, except any such taxes or charges which are
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books. The Loan Parties have made adequate reserves on their books and records
in accordance with GAAP for all taxes that have accrued but which are not yet
due and payable. No Loan Party has participated in any transaction that relates
to a year of the taxpayer (which is still open under the applicable statute of
limitations) which is a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4(b)(2) (irrespective of the date when the transaction
was entered into).

9.15.        Solvency, etc. On the Closing Date, and immediately prior to and
after giving effect to the issuance of each Letter of Credit and each borrowing
hereunder and the use of the proceeds thereof, with respect to the Loan Parties
on a consolidated basis, (a) the fair value of their assets is greater than the
amount of their liabilities (including disputed, contingent and unliquidated
liabilities) as such value is established and liabilities evaluated in
accordance with GAAP, (b) the present fair saleable value of their assets is not
less than the amount that will be required to pay the probable liability on
their debts as they become absolute and matured, (c) they are able to realize
upon their assets and pay their debts and other liabilities (including disputed,
contingent and unliquidated liabilities) as they mature in the normal course of
business, (d) they do not intend to, and do not believe that they will, incur
debts or liabilities beyond their ability to pay as such debts and liabilities
mature and (e) they are not engaged in business or a transaction, and are not
about to engage in business or a transaction, for which their property would
constitute unreasonably small capital.

49

Table of Contents

 

9.16.        Environmental Matters. The on-going operations of each Loan Party
comply in all respects with all Environmental Laws, except such non-compliance
which could not (if enforced in accordance with applicable law) reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect. Each Loan Party has obtained, and maintained in good standing,
all licenses, permits, authorizations, registrations and other approvals
required under any Environmental Law for their respective ordinary course
operations, and for their reasonably anticipated future operations, and each
Loan Party is in compliance with all terms and conditions thereof, except where
the failure to do so could not reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect. No Loan Party or
any of its properties or operations is subject to, or reasonably anticipates the
issuance of, any written order from or agreement with any Federal, state or
local governmental authority, nor subject to any judicial or docketed
administrative or other proceeding, respecting any Environmental Law,
Environmental Claim or Hazardous Substance. There are no Hazardous Substances or
other conditions or circumstances existing with respect to any property, arising
from operations prior to the Closing Date, or relating to any waste disposal, of
any Loan Party that would reasonably be expected to result, either individually
or in the aggregate, in a Material Adverse Effect. No Loan Party has any
underground storage tanks that are not properly registered or permitted under
applicable Environmental Laws or that at any time have released, leaked,
disposed of or otherwise discharged Hazardous Substances, which leak or release
would reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect.

9.17.        Insurance. Each Loan Party and its properties are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Loan Parties, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Loan Parties operate.

9.18.        Real Property. Set forth on Schedule 9.18 is a complete and
accurate list, as of the Closing Date, of the address of all real property owned
or leased by any Loan Party, together with, in the case of leased property, the
name and mailing address of the lessor of such property. As of the Closing Date,
each property leased by any Loan Party or any Subsidiary on which Collateral
with a value of more than $1,000,000 is located is indicated as such on Schedule
9.18.

50

Table of Contents

 

9.19.        Information. All information heretofore or contemporaneously
herewith furnished in writing by any Loan Party to the Administrative Agent or
any Lender for purposes of or in connection with this Agreement and the
transactions contemplated hereby, taken as a whole, is, and together with all
written information hereafter furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender pursuant hereto or in connection herewith
will be, true and accurate in every material respect on the date as of which
such information is dated or certified, and none of such information is or will
be incomplete by omitting to state any material fact necessary to make such
information not materially misleading in light of the circumstances under which
made (it being recognized by the Administrative Agent and the Lenders that any
budget, projections and forecasts provided by the Borrowers are based on good
faith estimates and assumptions believed by the Borrowers to be reasonable as of
the date of the applicable budget, projections or assumptions and that actual
results during the period or periods covered by any such projections and
forecasts may differ from budgeted, projected or forecasted results).

9.20.        Intellectual Property. Each Loan Party owns and possesses or has a
license or other right to use all patents, patent rights, trademarks, trademark
rights, trade names, trade name rights, service marks, service mark rights and
copyrights as are necessary for the conduct of the businesses of the Loan
Parties, without any infringement in any material respect upon rights of others.

9.21.        Burdensome Obligations. No Loan Party is a party to any agreement
or contract or subject to any restriction contained in its organizational
documents which could reasonably be expected to have a Material Adverse Effect.

9.22.        Labor Matters. There are no existing or threatened strikes,
lockouts or other labor disputes involving any Loan Party that singly or in the
aggregate could reasonably be expected to have a Material Adverse Effect. Hours
worked by and payment made to employees of the Loan Parties are not in violation
of the Fair Labor Standards Act or any other applicable law, rule or regulation
dealing with such matters.

9.23.        No Default. No Event of Default or Unmatured Event of Default
exists or would result from the incurrence by any Loan Party of any Debt
hereunder or under any other Loan Document.

9.24.        IZI Acquisition Agreements, etc.

(a)            The Borrowers have heretofore furnished the Administrative Agent
a true and correct copy of the IZI Acquisition Agreements.

51

Table of Contents

 

(b)           Each Loan Party and, to each Borrower’s knowledge, each other
party to the IZI Acquisition Agreements, has duly taken all necessary corporate,
partnership or other organizational action to authorize the execution, delivery
and performance of the IZI Acquisition Agreements and the consummation of
transactions contemplated thereby.

(c)            The IZI Acquisition will comply with all applicable legal
requirements, and all necessary governmental, regulatory, creditor, shareholder,
partner and other material consents, approvals and exemptions required to be
obtained by the Loan Parties and, to each Borrower’s knowledge, each other party
to the IZI Acquisition Agreements in connection with the IZI Acquisition will
be, prior to consummation of the IZI Acquisition, duly obtained and will be in
full force and effect. As of the date of the IZI Acquisition Agreements, all
applicable waiting periods with respect to the IZI Acquisition will have expired
without any action being taken by any competent governmental authority which
restrains, prevents or imposes material adverse conditions upon the consummation
of the IZI Acquisition.

(d)           The execution and delivery of the IZI Acquisition Agreements did
not, and the consummation of the IZI Acquisition will not, violate any statute
or regulation of the United States (including any securities law) or of any
state or other applicable jurisdiction, or any order, judgment or decree of any
court or governmental body binding on any Loan Party or, to any Borrower’s
knowledge, any other party to the IZI Acquisition Agreements, or result in a
breach of, or constitute a default under, any material agreement, indenture,
material instrument or other material document, or any judgment, order or
decree, to which any Loan Party is a party or by which any Loan Party is bound
or, to any Borrower’s knowledge, to which any other party to the IZI Acquisition
Agreements is a party or by which any such party is bound.

(e)            No statement or representation made in the IZI Acquisition
Agreements by any Loan Party or, to any Borrower’s knowledge, any other Person,
contains any untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary in order to make the statements
made therein, taken as a whole, in light of the circumstances under which they
are made, not materially misleading (it being recognized by the Administrative
Agent and the Lenders that any budget, projections or forecasts provided by the
Borrowers are based on good faith estimates and assumptions believed by the
Borrower to be reasonable as of the date of the applicable budget, projections
and forecasts and that actual results during the period or periods covered by
any such budget, projections and forecasts may materially differ from budgeted,
projected or forecasted results).

52

Table of Contents

 

9.25.        Subordinated Debt. The subordination provisions of the Subordinated
Debt are enforceable against the holders of the Subordinated Debt by the
Administrative Agent on behalf of the Lenders. All Obligations constitute senior
Debt entitled to the benefits of the subordination provisions contained in the
Subordinated Debt.

section 10  AFFIRMATIVE COVENANTS.

 until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated, each Borrower agrees that, unless at
any time the Required Lenders shall otherwise expressly consent in writing, it
will:

10.1.        Reports, Certificates and Other Information.

Furnish to the Administrative Agent and each Lender:

10.1.1    Annual Report. Promptly when available and in any event within 90 days
after the close of each Fiscal Year: (a) a copy of the annual audit report of
Landauer and its Subsidiaries for such Fiscal Year, including therein
consolidated balance sheets and statements of earnings and cash flows of
Landauer and its Subsidiaries as at the end of such Fiscal Year, certified
without adverse reference to going concern value and without qualification by
independent auditors of recognized standing selected by the Borrowers and
reasonably acceptable to the Administrative Agent; and (b) a consolidating
balance sheet of Landauer and its Subsidiaries as of the end of such Fiscal Year
and consolidating statement of earnings and cash flows for Landauer and its
Subsidiaries for such Fiscal Year, certified by a Senior Officer of the
Borrowers.

10.1.2    Interim Reports. Promptly when available and in any event within 45
days after the end of each Fiscal Quarter (except the last Fiscal Quarter of
each Fiscal Year), consolidated and consolidating balance sheets of Landauer and
its Subsidiaries as of the end of such Fiscal Quarter, together with
consolidated and consolidating statements of earnings and cash flows for such
Fiscal Quarter and for the period beginning with the first day of such Fiscal
Year and ending on the last day of such Fiscal Quarter, together with a
comparison with the corresponding period of the previous Fiscal Year and a
comparison with the budget for such period of the current Fiscal Year, certified
by a Senior Officer of the Borrowers.

53

Table of Contents

 

10.1.3    Compliance Certificates. Contemporaneously with the furnishing of a
copy of each annual audit report pursuant to Section 10.1.1 and each set of
quarterly statements pursuant to Section 10.1.2, a duly completed compliance
certificate in the form of Exhibit B, with appropriate insertions, dated the
date of such annual report or such quarterly statements and signed by a Senior
Officer of the Borrowers, containing (i) a computation of each of the financial
ratios and restrictions set forth in Section 11.13 and to the effect that such
officer has not become aware of any Event of Default or Unmatured Event of
Default that has occurred and is continuing or, if there is any such event,
describing it and the steps, if any, being taken to cure it and (ii) a written
statement of the Borrowers’ management setting forth a discussion of the
Borrowers’ financial condition, changes in financial condition and results of
operations.

10.1.4    Reports to the SEC and to Shareholders. Promptly upon the filing or
sending thereof, copies of all regular, periodic or special reports of any Loan
Party filed with the SEC; copies of all registration statements of any Loan
Party filed with the SEC (other than on Form S-8); and copies of all proxy
statements or other communications made to security holders generally.

10.1.5    Notice of Default, Litigation and ERISA Matters. Promptly upon
becoming aware of any of the following, written notice describing the same and
the steps being taken by the Borrower or the Subsidiary affected thereby with
respect thereto:

(a)            the occurrence of an Event of Default or an Unmatured Event of
Default;

(b)           any litigation, arbitration or governmental investigation or
proceeding not previously disclosed by the Borrowers to the Lenders which has
been instituted or, to the knowledge of any Borrower, is threatened against any
Loan Party or to which any of the properties of any thereof is subject which, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect;

(c)            the institution of any steps by any member of the Controlled
Group or any other Person to terminate any Pension Plan, or the failure of any
member of the Controlled Group to make a required contribution to any Pension
Plan (if such failure is sufficient to give rise to a Lien under Section 303(k)
of ERISA) or to any Multiemployer Pension Plan, or the taking of any action with
respect to a Pension Plan which could result in the requirement that any
Borrower furnish a bond or other security to the PBGC or such Pension Plan, or
the occurrence of any event with respect to any Pension Plan or Multiemployer
Pension Plan which could result in the incurrence by any member of the
Controlled Group of any material liability, fine or penalty (including any claim
or demand for withdrawal liability or partial withdrawal from any Multiemployer
Pension Plan), or any material increase in the contingent liability of any
Borrower with respect to any post-retirement welfare benefit plan or other
employee benefit plan of any Borrower or another member of the

54

Table of Contents

Controlled Group, or any notice that any Multiemployer Pension Plan is in
reorganization, that increased contributions may be required to avoid a
reduction in plan benefits or the imposition of an excise tax, that any such
plan is or has been funded at a rate less than that required under Section 412
of the Code, that any such plan is or may be terminated, or that any such plan
is or may become insolvent;

(d)           any cancellation or material change in any insurance maintained by
any Loan Party; or

(e)            any other event (including (i) any violation of any Environmental
Law or the assertion of any Environmental Claim or (ii) the enactment or
effectiveness of any law, rule or regulation) which might reasonably be expected
to have a Material Adverse Effect.

10.1.6    [Intentionally Omitted].

10.1.7    Projections. As soon as practicable, and in any event not later than
60 days following the end of each Fiscal Year, operating budget for Landauer and
its Subsidiaries for the following Fiscal Year prepared in a manner consistent
with the budget delivered by the Borrowers to the Lenders prior to the Closing
Date or otherwise in a manner reasonably satisfactory to the Administrative
Agent, accompanied by a certificate of a Senior Officer of the Borrowers on
behalf of the Borrowers to the effect that (a) such budget was prepared by the
Borrowers in good faith, (b) the Borrowers have a reasonable basis for the
assumptions contained in such budget and (c) such budget has been prepared in
accordance with such assumptions (it being recognized by the Administrative
Agent and the Lenders that any budget, projections or forecasts provided by the
Borrowers are based on good faith estimates and assumptions believed by the
Borrower to be reasonable as of the date of the applicable budget, projections
and forecasts and that actual results during the period or periods covered by
any such budget, projections and forecasts may materially differ from budgeted,
projected or forecasted results).

10.1.8    Subordinated Debt and Other Notices. Promptly following receipt,
copies of any notices (including notices of default or acceleration) received
from any holder or trustee of, under or with respect to any Subordinated Debt or
in connection with the IZI Acquisition.

10.1.9     Other Information. Promptly from time to time, such other information
concerning the Loan Parties as any Lender or the Administrative Agent may
reasonably request.

55

Table of Contents

 

Information required to be delivered pursuant to Sections 10.1.1 and 10.1.2
shall be deemed to have been delivered if such information, or one or more
annual, quarterly or other periodic reports containing such information, shall
have been posted by the Administrative Agent on a SyndTrak or similar site to
which the Lenders have been granted access or shall be available on the website
of the SEC at http://www.sec.gov. Information required to be delivered pursuant
to this Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that: (i) the
Borrowers shall deliver paper copies of such documents to the Administrative
Agent upon its request to the Borrowers to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrowers shall notify the Administrative Agent (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above.

10.2.        Books, Records and Inspections. Keep, and cause each other Loan
Party to keep, its books and records in accordance with sound business practices
sufficient to allow the preparation of financial statements in accordance with
GAAP; permit, and cause each other Loan Party to permit, at any reasonable time
and with reasonable notice (or at any time without notice if an Event of Default
exists), any Lender or the Administrative Agent or any representative thereof to
inspect the properties and operations of the Loan Parties; and permit, and cause
each other Loan Party to permit, at any reasonable time and with reasonable
notice (or at any time without notice if an Event of Default exists), any Lender
or the Administrative Agent or any representative thereof to visit any or all of
its offices, to discuss its financial matters with its officers and its
independent auditors (and each Borrower hereby authorizes such independent
auditors to discuss such financial matters with any Lender or the Administrative
Agent or any representative thereof), and to examine (and, at the expense of the
Loan Parties, photocopy extracts from) any of its books or other records; and
permit, and cause each other Loan Party to permit, at any reasonable time and
with reasonable notice (or at any time without notice if an Event of Default
exists), the Administrative Agent and its representatives to inspect the
Inventory and other tangible assets of the Loan Parties, to perform appraisals
of the equipment of the Loan Parties, and to inspect, audit, check and make
copies of and extracts from the books, records, computer data, computer
programs, journals, orders, receipts, correspondence and other data relating to
inventory, accounts and any other Collateral. All such inspections or audits by
the Administrative Agent shall be at the Borrowers’ expense, provided that so
long as no Event of Default or Unmatured Event of Default exists, the Borrowers
shall not be required to reimburse the Administrative Agent for inspections or
audits more frequently than once each Fiscal Year.

10.3.        Maintenance of Property; Insurance.

(a)            Keep, and cause each other Loan Party to keep, all property
useful and necessary in the business of the Loan Parties in good working order
and condition, ordinary wear and tear excepted.

(b)           Maintain, and cause each other Loan Party to maintain, with
responsible insurance companies, such insurance coverage as may be required by
any law or governmental regulation or court decree or order applicable to it and
such other insurance, to such extent and against such hazards and liabilities,
as is customarily maintained by companies engaged in similar businesses and
owning similar properties in localities where such Loan Parties operate, and,
upon request of the Administrative Agent or any Lender, furnish to the
Administrative Agent or such Lender a certificate setting forth in reasonable
detail the nature and extent of all insurance maintained by the Loan Parties.
The Borrowers shall cause each issuer of an insurance policy to provide the
Administrative Agent with an endorsement (i) showing the Administrative Agent as
loss payee with respect to each policy of property or casualty insurance and
naming the Administrative Agent as an additional insured with respect to each
policy of liability insurance, (ii) providing that at least 15 days’ notice will
be given to the Administrative Agent prior to any cancellation of, material
reduction or change in coverage provided by or other material modification to
such policy and (iii) reasonably acceptable in all other respects to the
Administrative Agent. The Borrowers shall deliver to the Administrative Agent an
endorsement, in form and substance satisfactory to the Administrative Agent, of
each business interruption insurance policy maintained by the Borrowers, showing
the Administrative Agent as an additional insured and lender loss payee.

(A) UNLESS THE BORROWERS PROVIDE THE ADMINISTRATIVE AGENT WITH EVIDENCE OF THE
INSURANCE COVERAGE REQUIRED BY THIS AGREEMENT, THE ADMINISTRATIVE AGENT MAY
PURCHASE INSURANCE AT THE BORROWERS’ EXPENSE TO PROTECT THE ADMINISTRATIVE
AGENT’S AND THE LENDERS’ INTERESTS IN THE COLLATERAL. THIS INSURANCE MAY, BUT
NEED NOT, PROTECT ANY LOAN PARTY’S INTERESTS. THE COVERAGE THAT THE
ADMINISTRATIVE AGENT PURCHASES MAY NOT PAY ANY CLAIM THAT IS MADE AGAINST ANY
LOAN PARTY IN CONNECTION WITH THE COLLATERAL. THE BORROWERS MAY LATER CANCEL ANY
INSURANCE PURCHASED BY THE ADMINISTRATIVE AGENT, BUT ONLY AFTER PROVIDING THE
ADMINISTRATIVE AGENT WITH EVIDENCE THAT THE BORROWERS HAVE OBTAINED INSURANCE AS
REQUIRED BY THIS AGREEMENT. IF THE ADMINISTRATIVE AGENT PURCHASES INSURANCE FOR
THE COLLATERAL, THE BORROWERS WILL BE RESPONSIBLE FOR THE COSTS OF THAT
INSURANCE, INCLUDING INTEREST AND ANY OTHER CHARGES THAT MAY BE IMPOSED WITH THE
PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE

56

Table of Contents

CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF THE INSURANCE MAY BE
ADDED TO THE PRINCIPAL AMOUNT OF THE LOANS OWING HEREUNDER. THE COSTS OF THE
INSURANCE MAY BE MORE THAN THE COST OF THE INSURANCE THE LOAN PARTIES MAY BE
ABLE TO OBTAIN ON THEIR OWN.

10.4.        Compliance with Laws; Payment of Taxes and Liabilities.

(a)    Comply, and cause each other Loan Party to comply, in all material
respects with all applicable laws, rules, regulations, decrees, orders,
judgments, licenses and permits, except where failure to comply could not
reasonably be expected to have a Material Adverse Effect; (b) without limiting
clause (a) above, ensure, and cause each other Loan Party to ensure, that no
person who owns a controlling interest in or otherwise controls a Loan Party is
or shall be (i) listed on the Specially Designated Nationals and Blocked Person
List maintained by the Office of Foreign Assets Control (“OFAC”), Department of
the Treasury, and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation or (ii) a person designated
under Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar Executive Orders,
(c) without limiting clause (a) above, comply, and cause each other Loan Party
to comply, with all applicable Bank Secrecy Act (“BSA”) and anti-money
laundering laws and regulations and (d) pay, and cause each other Loan Party to
pay, prior to delinquency, all taxes and other governmental charges against it
or any collateral, as well as claims of any kind which, if unpaid, would become
a Lien on any of its property; provided that the foregoing shall not require any
Loan Party to pay any such tax or charge so long as it shall contest the
validity thereof in good faith by appropriate proceedings and shall set aside on
its books adequate reserves with respect thereto in accordance with GAAP and, in
the case of a claim which could become a Lien on any collateral, such contest
proceedings shall stay the foreclosure of such Lien or the sale of any portion
of the collateral to satisfy such claim.

10.5.        Maintenance of Existence, etc. Maintain and preserve, and (subject
to Section 11.6) cause each other Loan Party to maintain and preserve, (a) its
existence and good standing in the jurisdiction of its organization and (b) its
qualification to do business and good standing in each jurisdiction where the
nature of its business makes such qualification necessary (other than such
jurisdictions in which the failure to be qualified or in good standing could not
reasonably be expected to have a Material Adverse Effect).

10.6.        Use of Proceeds. Use the proceeds of the Loans, and the Letters of
Credit, solely to finance the IZI Acquisition, to refinance certain existing
Debt, for working capital purposes, for Acquisitions permitted by Section 11.5,
for Capital Expenditures and for other general business purposes; and not use or
permit any proceeds of any Loan to be used, either directly or indirectly, for
the purpose, whether immediate, incidental or ultimate, of “purchasing or
carrying” any Margin Stock.

57

Table of Contents

 

10.7.        Employee Benefit Plans.

(a)            Maintain, and cause each other member of the Controlled Group to
maintain, each Pension Plan in substantial compliance with all applicable
requirements of law and regulations.

(b)           Make, and cause each other member of the Controlled Group to make,
on a timely basis, all required contributions to any Multiemployer Pension Plan.

(c)            Not, and not permit any other member of the Controlled Group to
(i) seek a waiver of the minimum funding standards under Section 302(c) of
ERISA, (ii) terminate or withdraw from any Pension Plan or Multiemployer Pension
Plan or (iii) take any other action with respect to any Pension Plan that would
reasonably be expected to entitle the PBGC to terminate, impose liability in
respect of, or cause a trustee to be appointed to administer, any Pension Plan,
unless the actions or events described in clauses (i), (ii) and (iii)
individually or in the aggregate would not have a Material Adverse Effect.

10.8.        Environmental Matters. If any release or threatened release or
other disposal of Hazardous Substances shall occur or shall have occurred on any
real property or any other assets of any Loan Party in violation of
Environmental Laws, each Borrower shall, or shall cause the applicable Loan
Party to, cause the prompt containment and removal of such Hazardous Substances
and the remediation of such real property or other assets as necessary to comply
with all Environmental Laws and to preserve the value of such real property or
other assets consistent with their current use. Without limiting the generality
of the foregoing, each Borrower shall, and shall cause each other Loan Party to,
comply with any Federal or state judicial or administrative order requiring the
performance at any real property of any Loan Party of activities in response to
the release or threatened release of a Hazardous Substance.

10.9.        Further Assurances. Take, and cause each other Loan Party to take,
such actions as are necessary or as the Administrative Agent or the Required
Lenders may reasonably request from time to time to ensure that the Obligations
of each Loan Party under the Loan Documents are secured by perfected Liens on
substantially all of the personal property assets (other than Excluded Assets)
of the Borrowers and each Domestic Subsidiary other than an Inactive Subsidiary
(as well as all Capital Securities of each Domestic Subsidiary and 65% of all
Capital Securities of each direct Foreign Subsidiary) and guaranteed by each
Domestic Subsidiary and that each Loan Party has executed and delivered a
Negative Pledge Agreement on all real property owned by such Loan Party
(including, upon the acquisition or creation thereof, any such Subsidiary
acquired or created after the Closing Date), in each case as the Administrative
Agent may determine, including (a) the execution and delivery of guaranties,
security agreements, pledge agreements, financing statements and other
documents, and the filing or recording of any of the foregoing and (b) the
delivery

58

Table of Contents

of certificated securities and other Collateral with respect to which perfection
is obtained by possession; provided that neither the Borrowers, nor any other
Loan Party shall be required to take any actions to perfect the Lien of the
Administrative Agent on vehicles with an aggregate value of $100,000 or less and
any other assets as to which the Administrative Agent has determined in its sole
discretion that the collateral value thereof is insufficient to justify the
difficulty, time and/or expense of obtaining a perfected security interest
therein. Without limiting the foregoing, the Borrowers shall, promptly following
consummation of the IZI Acquisition, cause IZI to execute and deliver a joinder
to the Guaranty and Security Agreement satisfactory to the Administrative Agent,
together with the other documents contemplated by this Section 10.9.

10.10.    Deposit Accounts. Unless the Administrative Agent otherwise consents
in writing, in order to facilitate the Administrative Agent’s and the Lenders’
maintenance and monitoring of their security interests in the collateral,
maintain all of their principal deposit accounts with the Administrative Agent
or its Affiliates or any Lender or at other financial institutions reasonably
acceptable to the Administrative Agent (the Administrative Agent hereby
acknowledges that U.S. Bank National Association shall be deemed acceptable to
it for purposes hereof), in each case so long as a control agreement has been
entered into with such depository and the Administrative Agent.

section 11  NEGATIVE COVENANTS

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated, each Borrower agrees that, unless at
any time the Required Lenders shall otherwise expressly consent in writing, it
will:

11.1.        Debt. Not, and not permit any other Loan Party to, create, incur,
assume or suffer to exist any Debt, except:

(a)            Obligations under this Agreement and the other Loan Documents;

(b)           Debt secured by Liens permitted by Section 11.2(d), and
extensions, renewals and refinancings thereof; provided that the aggregate
amount of all such Debt at any time outstanding shall not exceed $5,000,000;

(c)            Debt of any Loan Party to another Loan Party or, to the extent
permitted under Section 11.10 hereof, Debt of any Subsidiary to any Loan Party
or of any Loan Party to any Subsidiary; provided that such Debt shall be
evidenced by a demand note in form and substance reasonably satisfactory to the
Administrative Agent and pledged and delivered to the Administrative Agent
pursuant to the Collateral Documents as additional collateral security for the
Obligations, and the obligations under such demand note shall be subordinated to
the Obligations of the Borrowers hereunder in a manner reasonably satisfactory
to the Administrative Agent;

(d)           Subordinated Debt not exceeding $5,000,000 at any time
outstanding;

(e)            Hedging Obligations incurred in favor of a Lender or an Affiliate
thereof for bona fide hedging purposes and not for speculation;

(f)             Debt described on Schedule 11.1 and any extension, renewal or
refinancing thereof so long as the principal amount thereof is not increased;

(g)            Endorsements for collection or deposit of any commercial paper
secured in the ordinary course of business;

(h)            Guaranties of Debt otherwise permitted hereunder;

(i)              Debt assumed by any Loan Party in connection with an
Acquisition permitted by Section 11.5 so long as the amount thereof does not
exceed 50% of the total consideration to be paid by such Loan Party in respect
of such Acquisition and no more than $1,000,000 of such assumed Debt is secured;

(j)             Contingent Liabilities arising with respect to customary
indemnification obligations in favor of sellers in connection with Acquisitions
permitted under Section 11.5 and purchasers in connection with dispositions
permitted under Section 11.5; and

(k)           other unsecured Debt, in addition to the Debt listed above, in an
aggregate outstanding amount not at any time exceeding $10,000,000.

11.2.        Liens. Not, and not permit any other Loan Party to, create or
permit to exist any Lien on any of its real or personal properties, assets or
rights of whatsoever nature (whether now owned or hereafter acquired), except:

(a)            Liens for taxes or other governmental charges not at the time
delinquent or thereafter payable without penalty or being contested in good
faith by appropriate proceedings and, in each case, for which it maintains
adequate reserves;

(b)           Liens arising in the ordinary course of business (such as (i)
Liens of carriers, warehousemen, mechanics and materialmen and other similar
Liens imposed by law and (ii) Liens in the form of deposits or pledges incurred
in connection with worker’s compensation, unemployment compensation and other
types of social security (excluding Liens arising under ERISA) or in connection
with surety bonds, bids, performance bonds and similar obligations) for sums not
overdue or being contested in good faith by appropriate proceedings and not
involving any advances or borrowed money or the deferred purchase price of
property or services and, in each case, for which it maintains adequate
reserves;

59

Table of Contents

 

(c)            Liens described on Schedule 11.2 as of the Closing Date;

(d)           subject to the limitation set forth in Section 11.1(b), (i) Liens
arising in connection with Capital Leases (and attaching only to the property
being leased), (ii) Liens existing on property at the time of the acquisition
thereof by any Loan Party (and not created in contemplation of such acquisition)
and (iii) Liens that constitute purchase money security interests on any
property securing debt incurred for the purpose of financing all or any part of
the cost of acquiring such property, provided that any such Lien attaches to
such property within 90 days of the acquisition thereof and attaches solely to
the property so acquired

(e)            Liens securing Debt permitted by Section 11.1(i);

(f)             attachments, appeal bonds, judgments and other similar Liens,
for sums not exceeding $5,000,000 arising in connection with court proceedings,
provided the execution or other enforcement of such Liens is effectively stayed
and the claims secured thereby are being actively contested in good faith and by
appropriate proceedings;

(g)            easements, rights of way, restrictions, minor defects or
irregularities in title and other similar Liens not interfering in any material
respect with the ordinary conduct of the business of any Loan Party; and

(h)            Liens arising under the Loan Documents.

11.3.        Restricted Payments. Not, and not permit any other Loan Party to,
make or set aside funds for any Restricted Payment Notwithstanding the
foregoing, (i) any Subsidiary may pay dividends or make other distributions to
any Borrower or to any other Loan Party; (ii) so long as no Event of Default or
Unmatured Event of Default exists or would result therefrom, the Loan Parties
may make Restricted Payments.

11.4.        Subordinated Debt. Not make any payments on Subordinated Debt
except to the extent permitted under the Subordination Agreement applicable
thereto.

11.5.        Mergers, Consolidations, Sales. Not, and not permit any other Loan
Party to, (a) be a party to any merger or consolidation, or purchase or
otherwise acquire all or substantially all of the assets or any Capital
Securities of any class of, or any partnership or joint venture interest in, any
other Person, (b) sell, transfer, convey or lease all or any substantial part of
its assets or Capital Securities (including the sale of Capital Securities of
any Subsidiary) except for sales of inventory in the ordinary course of
business, or (c) sell or assign with or without recourse any receivables, except
for (i) any such merger, consolidation, sale, transfer, conveyance, lease or
assignment of or by any Wholly-Owned Subsidiary into any Borrower or into any
other domestic Wholly-Owned Subsidiary; (ii) any such purchase or other
acquisition by any Borrower or any domestic Wholly-Owned Subsidiary of the
assets or Capital Securities of any Wholly-Owned Subsidiary; (iii) sales and
dispositions of assets (including the Capital Securities of Subsidiaries) for at
least fair market value (as determined by the Board of Directors of the
applicable Borrower) so long as the net book value of all assets

60

Table of Contents

sold or otherwise disposed of in any Fiscal Year does not exceed 5% of the net
book value of the consolidated assets of the Loan Parties as of the last day of
the preceding Fiscal Year; (iv) any Loan Party may merge, consolidate,
amalgamate or purchase or acquire the assets of (or engage in a disposition to)
or dissolve into any other Loan Party or Subsidiary in a transaction in which
such Loan Party is the surviving entity; and (v) any Acquisition by the Borrower
or any domestic Wholly-Owned Subsidiary where:

(A)              the business or division acquired are for use, or the Person
acquired is engaged, in the businesses engaged in by the Loan Parties on the
Closing Date;

(B)              immediately before and after giving effect to such Acquisition,
no Event of Default or Unmatured Event of Default shall exist;

(C)              the aggregate consideration to be paid by the Loan Parties
(including any Debt assumed or issued in connection therewith, the amount
thereof to be calculated in accordance with GAAP) in connection with such
Acquisition (or any series of related Acquisitions) is equal to or less than
$20,000,000 provided that with the prior written consent of the Required
Lenders, such amount may exceed $20,000,000 and if greater than $50,000,000, the
target shall have been audited by a nationally recognized accounting firm or
have undergone review by an accounting firm acceptable to the Administrative
Agent as a part of the Acquisition due diligence;

(D)              immediately after giving effect to such Acquisition, the
Borrowers are in pro forma compliance with all the financial ratios and
restrictions set forth in Section 11.13 , provided that the pro forma Leverage
Ratio shall be 25 basis points below the maximum Leverage Ratio specified in
section 11.13.3 hereof;

(E)               in the case of the Acquisition of any Person, the board of
directors or similar governing body of such Person has approved such
Acquisition;

(F)               if the aggregate consideration to be paid by the Loan Parties
in connection with such Acquisition is greater than $6,000,000, then reasonably
prior to such Acquisition, the Administrative Agent shall have received complete
executed or conformed copies of each material document, instrument and agreement
to be executed in connection with such Acquisition together with all lien search
reports and lien release letters and other documents as the Administrative Agent
may require to evidence the termination of Liens on the assets or business to be
acquired;

61

Table of Contents

 

(G)              if the aggregate consideration to be paid by the Loan Parties
in connection with such Acquisition is greater than $6,000,000, then not less
than ten Business Days prior to such Acquisition, the Administrative Agent shall
have received an acquisition summary with respect to the Person and/or business
or division to be acquired, such summary to include a reasonably detailed
description thereof (including financial information) and operating results
(including financial statements for the most recent 12 month period for which
they are available and as otherwise available), the terms and conditions,
including economic terms, of the proposed Acquisition, and the Borrowers’
calculation of pro forma EBITDA relating thereto;

(H)              the Administrative Agent and Required Lenders shall have
approved the Borrowers’ computation of pro forma EBITDA and the same shall be
positive on a pro forma basis for the trailing 12 month period;

(I)                 consents have been obtained in favor of the Administrative
Agent and the Lenders to the collateral assignment of rights and indemnities
under the related acquisition documents and opinions of counsel for the Loan
Parties and (if delivered to the Loan Party) the selling party in favor of the
Administrative Agent and the Lenders have been delivered;

(J)                the provisions of Section 10.9 have been satisfied; and

(K)             if the Acquisition is structured as a merger, the applicable
Loan Party is the surviving entity.

11.6.        Modification of Organizational Documents. Not permit the charter,
by-laws or other organizational documents of any Loan Party to be amended or
modified in any way which could reasonably be expected to materially adversely
affect the interests of the Lenders; not change, or allow any Loan Party to
change, its state of formation or its organizational form without at least 30
days’ prior written notice to the Administrative Agent.

11.7.        Transactions with Affiliates. Not, and not permit any other Loan
Party to, enter into, or cause, suffer or permit to exist any transaction,
arrangement or contract with any of its other Affiliates (other than the Loan
Parties) which is on terms which are less favorable than are obtainable from any
Person which is not one of its Affiliates; provided that this Section 11.7 shall
not apply to (i) transactions between or among the Loan Parties and (ii) any
Restricted Payment permitted by Section 11.3.

62

Table of Contents

 

11.8.        Inconsistent Agreements. Not, and not permit any other Loan Party
to, enter into any agreement containing any provision which would (a) be
violated or breached by any borrowing by any Borrower hereunder or by the
performance by any Loan Party of any of its Obligations hereunder or under any
other Loan Document, (b) prohibit any Loan Party from granting to the
Administrative Agent and the Lenders, a Lien on any of its assets or (c) create
or permit to exist or become effective any encumbrance or restriction on the
ability of any Subsidiary to (i) pay dividends or make other distributions to
any Borrower or any other Subsidiary, or pay any Debt owed to any Borrower or
any other Subsidiary, (ii) make loans or advances to any Loan Party or (iii)
transfer any of its assets or properties to any Loan Party, other than (A)
customary restrictions and conditions contained in agreements relating to the
sale of all or a substantial part of the assets of any Subsidiary pending such
sale, provided that such restrictions and conditions apply only to the
Subsidiary to be sold and such sale is permitted hereunder (B) restrictions or
conditions imposed by any agreement relating to purchase money Debt, Capital
Leases and other secured Debt permitted by this Agreement if such restrictions
or conditions apply only to the property or assets securing such Debt and
(C) customary provisions in leases and other contracts restricting the
assignment thereof.

11.9.        Business Activities. Not, and not permit any other Loan Party to,
engage in any line of business other than the businesses engaged in on the date
hereof and businesses reasonably related thereto.

11.10.    Investments. Not, and not permit any other Loan Party to, make or
permit to exist any Investment in any other Person, except the following:

(a)            Investments by any Loan Party in any other Loan Party;

(b)           Investments constituting Debt permitted by Section 11.1;

(c)            Contingent Liabilities constituting Debt permitted by Section
11.1 or Liens permitted by Section 11.2;

(d)           Cash Equivalent Investments;

(e)            bank deposits in the ordinary course of business;

(f)             Investments in Wholly-Owned Subsidiaries, joint ventures and
other Investments in an aggregate amount not to exceed $20,000,000 at any time
following the Closing Date;

(g)            Investments in securities of account debtors received pursuant to
any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such account debtors;

(h)            Investments to consummate Acquisitions permitted by Section 11.5;
and

63

Table of Contents

 

(i)              Investments listed on Schedule 11.10 as of the Closing Date.

provided that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; (y) no Investment otherwise permitted by clause (b),
(c), or (h) shall be permitted to be made if, immediately before or after giving
effect thereto, any Event of Default or Unmatured Event of Default exists.

11.11.    Restriction of Amendments to Certain Documents. Not amend or otherwise
modify, or waive any rights under any IZI Acquisition Agreement or Subordinated
Debt Documents if, in any case, such amendment, modification or waiver could be
adverse to the interests of the Lenders.

11.12.    Fiscal Year. Not change its Fiscal Year.

11.13.    Financial Covenants.

11.13.1                        Net Worth. Not permit Net Worth to be less than
$65,000,000 at any time.

11.13.2                        Fixed Charge Coverage Ratio. Not permit the Fixed
Charge Coverage Ratio for any Computation Period to be less than the applicable
ratio set forth below for such Computation Period:

Computation

Period Ending

Fixed Charge

Coverage Ratio

December 31, 2011 through December 31, 2012 1.15 to 1.00 March 31, 2013 through
December 31, 2013 1.25 to 1.00 March 31, 2014 and all times thereafter 1.35 to
1.00

 

11.13.3                        Leverage Ratio. Not permit the Leverage Ratio as
of the last day of any Computation Period to exceed the applicable ratio set
forth below for such Computation Period:

Computation

Period Ending

Leverage Ratio December 31, 2011 through June 30, 2013 3.00 to 1.00 September
30, 2013 through March 31, 2014 2.75 to 1.00 June 30, 2014 and all times
thereafter 2.50 to 1.00

 

64

Table of Contents

 

section 12  EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

The obligation of each Lender to make its Loans and of the Issuing Lender to
issue Letters of Credit is subject to the following conditions precedent:

12.1.        Initial Credit Extension. The obligation of the Lenders to make the
initial Loans and the obligation of the Issuing Lender to issue its initial
Letter of Credit (whichever first occurs) is, in addition to the conditions
precedent specified in Section 12.2, subject to the conditions precedent that
(a) all Debt to be repaid has been (or concurrently with the initial borrowing
will be) paid in full, and that all agreements and instruments governing the
Debt to be repaid and that all Liens securing such Debt to be repaid have been
(or concurrently with the initial borrowing will be) terminated and (b) the
Administrative Agent shall have received (i) evidence, reasonably satisfactory
to the Administrative Agent, that (i) after giving effect to the initial
borrowings hereunder, there shall be not less than $30,000,000 in unused
availability under the Revolving Commitments, (ii) pro forma EBITDA for the most
recently ended twelve months through June 30, 2011 is at least $51,000,000 and
that pro forma Total Leverage Ratio for such period is less than 2.75 to 1.00,
each calculated as of the Closing Date after giving effect to the initial
borrowings hereunder, (iii) Helen Zinreich Shafer and David A. Zinreich, have
been retained as part of IZI’s management team ; (iv) evidence, reasonably
satisfactory to the Administrative Agent, that Landauer has completed, or
concurrently with the initial credit extension hereunder will complete, the IZI
Acquisition in accordance with the terms of the IZI Acquisition Agreements
(without any amendment thereto or waiver thereunder unless consented to by the
Lenders); and (v) all of the following, each duly executed and dated the Closing
Date (or such earlier date as shall be satisfactory to the Administrative
Agent), in form and substance satisfactory to the Administrative Agent (and the
date on which all such conditions precedent have been satisfied or waived in
writing by the Administrative Agent and the Lenders is called the “Closing
Date”):

12.1.1    Notes. A Note for each Lender requesting the same.

12.1.2    Authorization Documents. For each Loan Party, such Person’s (a)
charter (or similar formation document), certified by the appropriate
governmental authority; (b) good standing certificates in its state of
incorporation (or formation) and in each other state requested by the
Administrative Agent; (c) bylaws (or similar governing document); (d)
resolutions of its board of directors (or similar governing body) approving and
authorizing such Person’s execution, delivery and performance of the Loan
Documents to which it is party and the transactions contemplated thereby; and
(e) signature and incumbency certificates of its officers executing any of the
Loan Documents (it being understood that the Administrative Agent and each
Lender may conclusively rely on each such certificate until formally advised by
a like certificate of any changes therein), all certified by its secretary or an
assistant secretary (or similar officer) as being in full force and effect
without modification.

65

Table of Contents

 

12.1.3    Consents, etc. Certified copies of all documents evidencing any
necessary consents and governmental approvals (if any) required for the
execution, delivery and performance by the Loan Parties of the documents
referred to in this Section 12.

12.1.4    Letter of Direction. A letter of direction containing funds flow
information with respect to the proceeds of the Loans on the Closing Date.

12.1.5    Guaranty and Security Agreement. A counterpart of the Guaranty and
Security Agreement executed by each Loan Party, together with all instruments,
transfer powers and other items required to be delivered in connection
therewith.

12.1.6    Negative Pledge Agreements. With respect to each parcel of real
property owned by any Loan Party, a Negative Pledge Agreement.

12.1.7    Opinions of Counsel. Opinions of counsel for each Loan Party,
including local counsel reasonably requested by the Administrative Agent, and
all other opinions issued pursuant to the IZI Acquisition together with a
reliance letter in favor of the Administrative Agent and the Lenders in
connection therewith.

12.1.8    Insurance. Evidence of the existence of insurance required to be
maintained pursuant to Section 10.3(b), together with evidence that the
Administrative Agent has been named as a lender’s loss payee and an additional
insured on all related insurance policies.

12.1.9    Copies of Documents. Copies of the IZI Acquisition Agreements
certified by the secretary or assistant secretary (or similar officer) of the
Borrowers as being true, accurate and complete.

12.1.10    Payment of Fees. Evidence of payment by the Borrowers of all accrued
and unpaid fees, costs and expenses to the extent then due and payable on the
Closing Date, together with all Attorney Costs of the Administrative Agent to
the extent invoiced prior to the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute the Administrative Agent’s reasonable
estimate of Attorney Costs incurred or to be incurred by the Administrative
Agent through the closing proceedings (provided that such estimate shall not
thereafter preclude final settling of accounts between the Borrowers and the
Administrative Agent).

12.1.11    Solvency Certificate. A Solvency Certificate executed by a Senior
Officer of the Borrowers.

66

Table of Contents

 

12.1.12    Pro Forma.

(a)            A consolidated pro forma consolidated balance sheet of Landauer
and its Subsidiaries as at September 30, 2011, adjusted to give effect to the
consummation of the IZI Acquisition and the financings contemplated hereby as if
such transactions had occurred on such date, consistent in all material respects
with the sources and uses of cash as previously described to the Lenders and the
forecasts previously provided to the Lenders.

12.1.13     Search Results; Lien Terminations. Certified copies of Uniform
Commercial Code search reports dated a date reasonably near to the Closing Date,
listing all effective financing statements which name any Loan Party (under
their present names and any previous names) as debtors, together with (a) copies
of such financing statements, (b) payoff letters (“Payoff Letters” evidencing
repayment in full of all Debt to be repaid, the termination of all agreements
relating thereto and the release of all Liens granted in connection therewith,
with Uniform Commercial Code or other appropriate termination statements and
documents effective to evidence the foregoing (other than Liens permitted by
Section 11.2) and (c) such other Uniform Commercial Code termination statements
as the Administrative Agent may reasonably request.

12.1.14    Filings, Registrations and Recordings. The Administrative Agent shall
have received each document (including Uniform Commercial Code financing
statements) required by the Collateral Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Lenders, a perfected Lien on the collateral described therein, prior to any
other Liens (subject only to Liens permitted pursuant to Section 11.2), in
proper form for filing, registration or recording.

12.1.15    Closing Certificate, Consents and Permits. A certificate executed by
an officer of the Borrowers on behalf of the Borrowers certifying (a) the
matters set forth in Section 12.2.1 as of the Closing Date and (b) the
occurrence of the closing of the IZI Acquisition and that such closing has been
consummated in accordance with the terms of the IZI Acquisition Agreements
without waiver of any material condition thereof; together with evidence that
(i) all necessary governmental, regulatory, creditor, shareholder, partner and
other material consents, approvals and exemptions required to be obtained by any
Borrower in connection with the IZI Acquisition have been duly obtained and are
in full force and effect and (ii) all material permits necessary for the
operation of any business(es) acquired in connection with the IZI Acquisition
have been obtained.

12.1.16   Other. Such other documents as the Administrative Agent or any Lender
may reasonably request.

12.2.        Conditions. The obligation (a) of each Lender to make each Loan and
(b) of the Issuing Lender to issue each Letter of Credit is subject to the
following further conditions precedent that:

67

Table of Contents

 

12.2.1    Compliance with Warranties, No Default, etc. Both before and after
giving effect to any borrowing and the issuance of any Letter of Credit, the
following statements shall be true and correct:

(a)            the representations and warranties of each Loan Party set forth
in this Agreement and the other Loan Documents shall be true and correct in all
respects with the same effect as if then made (except to the extent stated to
relate to a specific earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date); and

(b)           no Event of Default or Unmatured Event of Default shall have then
occurred and be continuing.

12.2.2    Confirmatory Certificate. If requested by the Administrative Agent or
any Lender, the Administrative Agent shall have received (in sufficient
counterparts to provide one to each Lender) a certificate dated the date of such
requested Loan or Letter of Credit and signed by a duly authorized
representative of the Borrowers as to the matters set out in Section 12.2.1 (it
being understood that each request by the Borrowers for the making of a Loan or
the issuance of a Letter of Credit shall be deemed to constitute a
representation and warranty by each Borrower that the conditions precedent set
forth in Section 12.2.1 will be satisfied at the time of the making of such Loan
or the issuance of such Letter of Credit), together with such other documents as
the Administrative Agent or any Lender may reasonably request in support
thereof.

Section 13  EVENTS OF DEFAULT AND THEIR EFFECT.

13.1.        Events of Default. Each of the following shall constitute an Event
of Default under this Agreement:

13.1.1    Non-Payment of the Loans, etc. Default in the payment when due of the
principal of any Loan; or default, and continuance thereof for three (3)
Business Days, in the payment when due of any interest, fee, reimbursement
obligation with respect to any Letter of Credit or other amount payable by any
Borrower hereunder or under any other Loan Document.

13.1.2    Non-Payment of Other Debt. Any default shall occur under the terms
applicable to any Debt of any Loan Party in an aggregate amount (for all such
Debt so affected and including undrawn committed or available amounts and
amounts owing to all creditors under any combined or syndicated credit
arrangement) exceeding $5,000,000 and such default shall (a) consist of the
failure to pay such Debt when due, whether by acceleration or otherwise, or (b)
accelerate the maturity of such Debt or permit the holder or holders thereof, or
any trustee or agent for such holder or holders, to cause such Debt to become
due and payable (or require any Loan Party to purchase or redeem such Debt or
post cash collateral in respect thereof) prior to its expressed maturity.

68

Table of Contents

 

13.1.3    Bankruptcy, Insolvency, etc. Any Loan Party becomes insolvent or
generally fails to pay, or admits in writing its inability or refusal to pay,
debts as they become due; or any Loan Party applies for, consents to, or
acquiesces in the appointment of a trustee, receiver or other custodian for such
Loan Party or any property thereof, or makes a general assignment for the
benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for any Loan
Party or for a substantial part of the property of any thereof and is not
discharged within 60 days; or any bankruptcy, reorganization, debt arrangement,
or other case or proceeding under any bankruptcy or insolvency law, or any
dissolution or liquidation proceeding, is commenced in respect of any Loan
Party, and if such case or proceeding is not commenced by such Loan Party, it is
consented to or acquiesced in by such Loan Party, or remains for 60 days
undismissed; or any Loan Party takes any action to authorize, or in furtherance
of, any of the foregoing.

13.1.4    Non-Compliance with Loan Documents. (a) Failure by any Loan Party to
comply with or to perform any covenant set forth in Sections 10.1.5, 10.3(b) or
10.5 or Section 11; or (b) failure by any Loan Party to comply with or to
perform any other provision of this Agreement or any other Loan Document (and
not constituting an Event of Default under any other provision of this Section
13) and continuance of such failure described in this clause (b) for 30 days.

13.1.5    Representations; Warranties. Any representation or warranty made by
any Loan Party herein or any other Loan Document is breached or is false or
misleading in any material respect, or any schedule, certificate, financial
statement, report, notice or other writing furnished by any Loan Party to the
Administrative Agent or any Lender in connection herewith is false or misleading
in any material respect on the date as of which the facts therein set forth are
stated or certified.

13.1.6    Pension Plans. (a)  Any Person institutes steps to terminate a Pension
Plan if as a result of such termination any Borrower or any member of the
Controlled Group could be required to make a contribution to such Pension Plan,
or could incur a liability or obligation to such Pension Plan, in excess of
$5,000,000; (b) a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 303(k) of ERISA; or (c) there
shall occur any withdrawal or partial withdrawal from a Multiemployer Pension
Plan and the withdrawal liability (without unaccrued interest) to Multiemployer
Pension Plans as a result of such withdrawal (including any outstanding
withdrawal liability that any Borrower or any member of the Controlled Group
have incurred on the date of such withdrawal) exceeds $5,000,000.

13.1.7    Judgments. Final judgments which exceed an aggregate of $1,000,000
shall be rendered against any Loan Party and shall not have been paid,
discharged or vacated or had execution thereof stayed pending appeal within 30
days after entry or filing of such judgments.

13.1.8    Invalidity of Collateral Documents, etc. Any Collateral Document shall
cease to be in full force and effect; or any Loan Party (or any Person by,
through or on behalf of any Loan Party) shall contest in any manner the
validity, binding nature or enforceability of any Collateral Document.

13.1.9    Invalidity of Subordination Provisions, etc. Any subordination
provision in any document or instrument governing Subordinated Debt, or any
subordination provision in any guaranty by any Subsidiary of any Subordinated
Debt, shall cease to be in full force and effect, or any Loan Party or any other
Person (including the holder of any applicable Subordinated Debt) shall contest
in any manner the validity, binding nature or enforceability of any such
provision.

13.1.10    Change of Control. A Change of Control shall occur.

13.2.        Effect of Event of Default. If any Event of Default described in
Section 13.1.3 shall occur in respect of any Borrower, the Commitments shall
immediately terminate and the Loans and all other Obligations hereunder shall
become immediately due and payable and the Borrowers shall become immediately
jointly and severally obligated to Cash Collateralize all Letters of Credit, all
without presentment, demand, protest or notice of any kind; and, if any other
Event of Default shall occur and be continuing, the Administrative Agent may
(and, upon the written request of the Required Lenders shall) declare the
Commitments to be terminated in whole or in part and/or declare all or any part
of the Loans and all other Obligations hereunder to be due and payable and/or
demand that the Borrowers immediately Cash Collateralize all or any Letters of
Credit, whereupon the Commitments shall immediately terminate (or be reduced, as
applicable) and/or the Loans and other Obligations hereunder shall become
immediately due and payable (in whole or in part, as applicable) and/or the
Borrowers shall immediately become jointly and severally obligated to Cash
Collateralize the Letters of Credit (all or any, as applicable), all without
presentment, demand, protest or notice of any kind. The Administrative Agent
shall promptly advise the Borrowers of any such declaration, but failure to do
so shall not impair the effect of such declaration. Any cash collateral
delivered hereunder shall be held by the Administrative Agent (without liability
for interest thereon) and applied to the Obligations arising in connection with
any drawing under a Letter of Credit. After the expiration or termination of all
Letters of Credit, such cash collateral shall be applied by the Administrative
Agent to any remaining Obligations hereunder and any excess shall be delivered
to the Borrowers or as a court of competent jurisdiction may elect.

69

Table of Contents

 

section 14  THE AGENTS.

14.1.        Appointment and Authorization. Each Lender hereby irrevocably
(subject to Section 14.10) appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, the
Administrative Agent shall not have any duty or responsibility except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
other Loan Documents with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

14.2.        Issuing Lender. The Issuing Lender shall act on behalf of the
Lenders (according to their Pro Rata Shares) with respect to any Letters of
Credit issued by it and the documents associated therewith. The Issuing Lender
shall have all of the benefits and immunities (a) provided to the Administrative
Agent in this Section 14 with respect to any acts taken or omissions suffered by
the Issuing Lender in connection with Letters of Credit issued by it or proposed
to be issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent”, as used in this Section 14, included the Issuing Lender with respect to
such acts or omissions and (b) as additionally provided in this Agreement with
respect to the Issuing Lender.

14.3.        Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.

70

Table of Contents

 

14.4.        Exculpation of Administrative Agent. None of the Administrative
Agent nor any of its directors, officers, employees or agents shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except to the extent resulting from its own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein as determined by a final, nonappealable judgment by a court of
competent jurisdiction), or (b) be responsible in any manner to any Lender or
participant for any recital, statement, representation or warranty made by any
Loan Party or Affiliate of any Borrower, or any officer thereof, contained in
this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document (or the creation,
perfection or priority of any Lien or security interest therein), or for any
failure of any Borrower or any other party to any Loan Document to perform its
Obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Borrower or any Subsidiaries of any Borrower or Affiliates.

14.5.        Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, electronic mail message, affidavit, letter, telegram, facsimile,
telex or telephone message, statement or other document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to the Borrowers), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests,
confirmation from the Lenders of their obligation to indemnify the
Administrative Agent against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
each Lender. For purposes of determining compliance with the conditions
specified in Section 12, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received written notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

71

Table of Contents

 

14.6.        Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Event of Default or Unmatured
Event of Default except with respect to defaults in the payment of principal,
interest and fees required to be paid to the Administrative Agent for the
account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or any Borrower referring to this Agreement,
describing such Event of Default or Unmatured Event of Default and stating that
such notice is a “notice of default”. The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to such Event of Default or Unmatured Event of Default
as may be requested by the Required Lenders in accordance with Section 13;
provided that unless and until the Administrative Agent has received any such
request, the Administrative Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Event of
Default or Unmatured Event of Default as it shall deem advisable or in the best
interest of the Lenders.

14.7.        Credit Decision. Each Lender acknowledges that the Administrative
Agent has not made any representation or warranty to it, and that no act by the
Administrative Agent hereafter taken, including any consent and acceptance of
any assignment or review of the affairs of the Loan Parties, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender as to any matter, including whether the Administrative Agent has
disclosed material information in its possession. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties, and made its own decision to enter into
this Agreement and to extend credit to any Borrower hereunder. Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of each Borrower. Except for notices,
reports and other documents expressly herein required to be furnished to the
Lenders by the Administrative Agent, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
or other condition or creditworthiness of any Borrower which may come into the
possession of the Administrative Agent.

72

Table of Contents

 

14.8.        Indemnification. Whether or not the transactions contemplated
hereby are consummated, each Lender shall indemnify upon demand the
Administrative Agent and its directors, officers, employees and agents (to the
extent not reimbursed by or on behalf of the Borrowers and without limiting the
obligation of the Borrowers to do so), according to its applicable Pro Rata
Share, from and against any and all Indemnified Liabilities (as hereinafter
defined); provided that no Lender shall be liable for any payment to any such
Person of any portion of the Indemnified Liabilities to the extent determined by
a final, nonappealable judgment by a court of competent jurisdiction to have
resulted from the applicable Person’s own gross negligence or willful
misconduct. No action taken in accordance with the directions of the Required
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section. Without limitation of the foregoing, each Lender shall
reimburse the Administrative Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including Attorney Costs and Taxes) incurred by
the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrowers. The undertaking in this Section shall survive repayment
of the Loans, cancellation of the Notes, expiration or termination of the
Letters of Credit, any foreclosure under, or modification, release or discharge
of, any or all of the Collateral Documents, termination of this Agreement and
the resignation or replacement of the Administrative Agent.

14.9.        Administrative Agent in Individual Capacity. BMO and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with the Loan Parties
and Affiliates as though BMO were not the Administrative Agent hereunder and
without notice to or consent of any Lender. Each Lender acknowledges that,
pursuant to such activities, BMO or its Affiliates may receive information
regarding any Borrower or its Affiliates (including information that may be
subject to confidentiality obligations in favor of such Borrower or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them. With respect to their Loans (if
any), BMO and its Affiliates shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though BMO were not
the Administrative Agent, and the terms “Lender” and “Lenders” include BMO and
its Affiliates, to the extent applicable, in their individual capacities.

73

Table of Contents

 

14.10.    Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders. If the Administrative
Agent resigns under this Agreement, the Required Lenders shall, with (so long as
no Event of Default exists) the consent of the Borrowers (which shall not be
unreasonably withheld or delayed), appoint from among the Lenders a successor
agent for the Lenders. If no successor agent is appointed prior to the effective
date of the resignation of the Administrative Agent, the Administrative Agent
may appoint, after consulting with the Lenders and the Borrowers, a successor
agent from among the Lenders. Upon the acceptance of its appointment as
successor agent hereunder, such successor agent shall succeed to all the rights,
powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor agent, and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Section 14 and
Sections 15.5 and 15.16 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor agent has accepted appointment as Administrative
Agent by the date which is 30 days following a retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.

14.11.    Collateral Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, (a) to release any
Lien granted to or held by the Administrative Agent under any Collateral
Document (i) upon termination of the Commitments and payment in full of all
Loans and all other obligations of the Borrowers hereunder and the expiration or
termination of all Letters of Credit; (ii) constituting property sold or to be
sold or disposed of as part of or in connection with any disposition permitted
hereunder; or (iii) subject to Section 15.1, if approved, authorized or ratified
in writing by the Required Lenders; or (b) to subordinate its interest in any
Collateral to any holder of a Lien on such Collateral which is permitted by
Section 11.2(d)(i) or (d)(iii) (it being understood that the Administrative
Agent may conclusively rely on a certificate from any Borrower in determining
whether the Debt secured by any such Lien is permitted by Section 11.1(b)). Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Administrative Agent’s authority to release, or subordinate its
interest in, particular types or items of Collateral pursuant to this Section
14.11. Each Lender hereby authorizes the Administrative Agent to give blockage
notices in connection with any Subordinated Debt at the direction of Required
Lenders and agrees that it will not act unilaterally to deliver such notices.

74

Table of Contents

 

14.12.    Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on any Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 5, 15.5 and 15.17) allowed in such judicial
proceedings; and

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 5, 15.5 and 15.17.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

14.13.    Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger”, if any, shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, in the case of such Lenders, those applicable to all Lenders as
such. Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

75

Table of Contents

 

section 15  GENERAL.

15.1.        Waiver; Amendments. No delay on the part of the Administrative
Agent or any Lender in the exercise of any right, power or remedy shall operate
as a waiver thereof, nor shall any single or partial exercise by any of them of
any right, power or remedy preclude other or further exercise thereof, or the
exercise of any other right, power or remedy. No amendment, modification or
waiver of, or consent with respect to, any provision of this Agreement or the
other Loan Documents shall in any event be effective unless the same shall be in
writing and acknowledged by Lenders having an aggregate Pro Rata Shares of not
less than the aggregate Pro Rata Shares expressly designated herein with respect
thereto or, in the absence of such designation as to any provision of this
Agreement, by the Required Lenders, and then any such amendment, modification,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No amendment, modification, waiver or consent
shall (a) extend or increase the Commitment of any Lender without the written
consent of such Lender, (b) extend the date scheduled for payment of any
principal (excluding mandatory prepayments) of or interest on the Loans or any
fees payable hereunder without the written consent of each Lender directly
affected thereby, (c) reduce the principal amount of any Loan, the rate of
interest thereon or any fees payable hereunder, without the consent of each
Lender directly affected thereby (except for periodic adjustments of interest
rates and fees resulting from a change in the Applicable Margin as provided for
in this Agreement); or (d) release any party from its obligations under the
Guaranty or all or any substantial part of the Collateral granted under the
Collateral Documents, change the definition of Required Lenders, any provision
of this Section 15.1 or reduce the aggregate Pro Rata Share required to effect
an amendment, modification, waiver or consent, without, in each case, the
written consent of all Lenders. No provision of Section 14 or other provision of
this Agreement affecting the Administrative Agent in its capacity as such shall
be amended, modified or waived without the consent of the Administrative Agent.
No provision of this Agreement relating to the rights or duties of the Issuing
Lender in its capacity as such shall be amended, modified or waived without the
consent of the Issuing Lender. No provision of this Agreement relating to the
rights or duties of the Swing Line Lender in its capacity as such shall be
amended, modified or waived without the consent of the Swing Line Lender. If, in
connection with any proposed amendment, waiver or consent requiring the consent
of each Lender, each Lender affected thereby or any other similar standard, the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then Landauer
may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to Landauer and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment Agreement and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with assignment requirements as set
forth in this Agreement, and (ii)

76

Table of Contents

Landauer shall pay to such Non-Consenting Lender in same day funds on the day of
such replacement (1) all interest, fees and other amounts then accrued but
unpaid to such Non-Consenting Lender by Landauer hereunder to and including the
date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 7.6 and 8.1, and (2) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 8.4 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.

15.2.        Confirmations. Each Borrower and each holder of a Note agree from
time to time, upon written request received by it from the other, to confirm to
the other in writing (with a copy of each such confirmation to the
Administrative Agent) the aggregate unpaid principal amount of the Loans then
outstanding under such Note.

15.3.        Notices. Except as otherwise provided in Sections 2.2.2 and 2.2.3,
all notices hereunder shall be in writing (including facsimile transmission) and
shall be sent to the applicable party at its address shown on Annex B or at such
other address as such party may, by written notice received by the other
parties, have designated as its address for such purpose. Notices sent by
facsimile transmission shall be deemed to have been given when sent; notices
sent by mail shall be deemed to have been given three Business Days after the
date when sent by registered or certified mail, postage prepaid; and notices
sent by hand delivery or overnight courier service shall be deemed to have been
given when received. For purposes of Sections 2.2.2 and 2.2.3, the
Administrative Agent shall be entitled to rely on telephonic instructions from
any person that the Administrative Agent in good faith believes is an authorized
officer or employee of any Borrower, and the Borrowers shall hold the
Administrative Agent and each other Lender harmless from any loss, cost or
expense resulting from any such reliance.

15.4.        Computations. Where the character or amount of any asset or
liability or item of income or expense is required to be determined, or any
consolidation or other accounting computation is required to be made, for the
purpose of this Agreement, such determination or calculation shall, to the
extent applicable and except as otherwise specified in this Agreement, be made
in accordance with GAAP, consistently applied; provided that if the Borrowers
notify the Administrative Agent that the Borrowers wish to amend any covenant in
Sections 10 or 11.13 (or any related definition) to eliminate or to take into
account the effect of any change in GAAP on the operation of such covenant (or
if the Administrative Agent notifies the Borrowers that the Required Lenders
wish to amend Sections 10 or 11.13 (or any related definition) for such
purpose), then the Borrowers’ compliance with such covenant shall be determined
on the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant (or
related definition) is amended in a manner satisfactory to the Borrowers and the
Required Lenders.

77

Table of Contents

 

15.5.        Costs, Expenses and Taxes. The Borrowers jointly and severally
agree to pay on demand all reasonable out-of-pocket costs and expenses of the
Administrative Agent (including Attorney Costs and any Taxes) in connection with
the preparation, execution, syndication, delivery and administration (including
perfection and protection of any Collateral and the costs of Intralinks (or
other similar service), if applicable) of this Agreement, the other Loan
Documents and all other documents provided for herein or delivered or to be
delivered hereunder or in connection herewith (including any amendment,
supplement or waiver to any Loan Document), whether or not the transactions
contemplated hereby or thereby shall be consummated, and all reasonable
out-of-pocket costs and expenses (including Attorney Costs and any Taxes)
incurred by the Administrative Agent and each Lender after an Event of Default
in connection with the collection of the Obligations or the enforcement of this
Agreement the other Loan Documents or any such other documents or during any
workout, restructuring or negotiations in respect thereof. In addition, the
Borrowers jointly and severally agree to pay, and to save the Administrative
Agent and the Lenders harmless from all liability for, any fees of any
Borrower’s auditors in connection with any reasonable exercise by the
Administrative Agent and the Lenders of their rights pursuant to Section 10.2.
All Obligations provided for in this Section 15.5 shall survive repayment of the
Loans, cancellation of the Notes, expiration or termination of the Letters of
Credit and termination of this Agreement.

15.6.        Assignments; Participations.

15.6.1    Assignments.

(a)            Any Lender may at any time assign to one or more Persons (any
such Person, an “Assignee”) all or any portion of such Lender’s Loans and
Commitments, with the prior written consent of the Administrative Agent, the
Issuing Lender (for an assignment of the Revolving Loans and the Revolving
Commitments) and, so long as no Event of Default exists, the Borrowers (which
consents shall not be unreasonably withheld or delayed and shall not be required
for an assignment by a Lender to a Lender or an Affiliate of a Lender or an
Approved Fund). Except as the Administrative Agent may otherwise agree, any such
assignment shall be in a minimum aggregate amount equal to $5,000,000 or, if
less, the remaining Commitment and Loans held by the assigning Lender. The
Borrowers and the Administrative Agent shall be entitled to continue to deal
solely and directly with such Lender in connection with the interests so
assigned to an Assignee until the Administrative Agent shall have received and
accepted an effective assignment agreement in substantially the form of Exhibit
C hereto (an “Assignment Agreement”) executed, delivered and fully completed by
the applicable parties thereto and a processing fee of $3,500. No assignment may
be made to any Person if at the time of such assignment the Borrowers would be
obligated to pay any greater amount under Sections 7.6 or 8 to the Assignee than
the Borrowers are then obligated to pay to the assigning Lender

78

Table of Contents

under such Sections (and if any assignment is made in violation of the
foregoing, the Borrowers will not be required to pay such greater amounts). Any
attempted assignment not made in accordance with this Section 15.6.1 shall be
treated as the sale of a participation under Section 15.6.2. The Borrowers shall
be deemed to have granted their consent to any assignment requiring their
consent hereunder unless the Borrowers have expressly objected to such
assignment within five (5) Business Days after notice thereof.

(b)           From and after the date on which the conditions described above
have been met, (i) such Assignee shall be deemed automatically to have become a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder. Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, the Borrowers shall execute and deliver to the
Administrative Agent for delivery to the Assignee (and, as applicable, the
assigning Lender) a Note in the principal amount of the Assignee’s Pro Rata
Share of the Revolving Commitments (and, as applicable, a Note in the principal
amount of the Pro Rata Share of the Revolving Commitments retained by the
assigning Lender). Each such Note shall be dated the effective date of such
assignment. Upon receipt by the assigning Lender of such Note, the assigning
Lender shall return to the Borrowers any prior Note held by it.

(c)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

79

Table of Contents

 

15.6.2    Participations. Any Lender may at any time sell to one or more Persons
participating interests in its Loans, Commitments or other interests hereunder
(any such Person, a “Participant”). In the event of a sale by a Lender of a
participating interest to a Participant, (a) such Lender’s obligations hereunder
shall remain unchanged for all purposes, (b) the Borrowers and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations hereunder and (c) all
amounts payable by the Borrowers shall be determined as if such Lender had not
sold such participation and shall be paid directly to such Lender. No
Participant shall have any direct or indirect voting rights hereunder except
with respect to any event described in Section 15.1 expressly requiring the
unanimous vote of all Lenders or, as applicable, all affected Lenders. Each
Lender agrees to incorporate the requirements of the preceding sentence into
each participation agreement which such Lender enters into with any Participant.
Each Borrower agrees that if amounts outstanding under this Agreement are due
and payable (as a result of acceleration or otherwise), each Participant shall
be deemed to have the right of set-off in respect of its participating interest
in amounts owing under this Agreement and with respect to any Letter of Credit
to the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement; provided that such right of
set-off shall be subject to the obligation of each Participant to share with the
Lenders, and the Lenders agree to share with each Participant, as provided in
Section 7.5. Each Borrower also agrees that each Participant shall be entitled
to the benefits of Section 7.6 or 8 as if it were a Lender (provided that on the
date of the participation no Participant shall be entitled to any greater
compensation pursuant to Section 7.6 or 8 than would have been paid to the
participating Lender on such date if no participation had been sold and that
each Participant complies with Section 7.6(d) as if it were an Assignee).

15.7.        Register. The Administrative Agent shall maintain a copy of each
Assignment Agreement delivered and accepted by it and register (the “Register”)
for the recordation of names and addresses of the Lenders and the Commitment of
each Lender from time to time and whether such Lender is the original Lender or
the Assignee. No assignment shall be effective unless and until the Assignment
Agreement is accepted and registered in the Register. All records of transfer of
a Lender’s interest in the Register shall be conclusive, absent manifest error,
as to the ownership of the interests in the Loans. The Administrative Agent
shall not incur any liability of any kind with respect to any Lender with
respect to the maintenance of the Register.

15.8.        GOVERNING LAW. THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE
TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES.

80

Table of Contents

 

15.9.        Confidentiality. As required by federal law and the Administrative
Agent's policies and practices, the Administrative Agent may need to obtain,
verify, and record certain customer identification information and documentation
in connection with opening or maintaining accounts, or establishing or
continuing to provide services. The Administrative Agent and each Lender shall
(using efforts the Administrative Agent or such Lender applies to maintain the
confidentiality of its own confidential information) maintain as confidential
all information provided to them by any Loan Party and designated as
confidential, except that the Administrative Agent and each Lender may disclose
such information (a) to Persons employed or engaged by the Administrative Agent
or such Lender in evaluating, approving, structuring or administering the Loans
and the Commitments; (b) to any assignee or participant or potential assignee or
participant that has agreed to comply with the covenant contained in this
Section 15.9 (and any such assignee or participant or potential assignee or
participant may disclose such information to Persons employed or engaged by them
as described in clause (a) above); (c) as required or requested by any federal
or state regulatory authority or examiner, or any insurance industry
association, or as reasonably believed by the Administrative Agent or such
Lender to be compelled by any court decree, subpoena or legal or administrative
order or process; (d) as, on the advice of the Administrative Agent’s or such
Lender’s counsel, is required by law; (e) in connection with the exercise of any
right or remedy under the Loan Documents or in connection with any litigation to
which the Administrative Agent or such Lender is a party; (f) to any nationally
recognized rating agency that requires access to information about a Lender’s
investment portfolio in connection with ratings issued with respect to such
Lender; (g) to any Affiliate of the Administrative Agent, the Issuing Lender or
any other Lender who may provide Bank Products to, or enter into Hedging
Agreements with, the Loan Parties; or (h) that ceases to be confidential through
no fault of the Administrative Agent or any Lender. Notwithstanding the
foregoing, each Borrower consents to the publication by the Administrative Agent
or any Lender of a tombstone or similar advertising material relating to the
financing transactions contemplated by this Agreement, and the Administrative
Agent reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.

15.10.    Joint and Several Liability

(a)            Each Borrower agrees that it is jointly and severally liable to
the Administrative Agent and each Lender for the payment of all obligations
arising under this Agreement, and that such liability is independent of the
obligations of the other Borrowers. Each obligation, promise, covenant,
representation and warranty in this Agreement shall be deemed to have been made
by, and be binding upon, each Borrower, unless this Agreement expressly provides
otherwise. The Administrative Agent or any Lender may bring an action against
any Borrower, whether an action is brought against the other Borrower.

(b)           Each Borrower agrees that any release which may be given by the
Administrative Agent or any Lender to another Borrower will not release such
Borrower from its obligations under this Agreement.

81

Table of Contents

 

(c)            Each Borrower waives any right to assert against the
Administrative Agent or any Lender any defense, setoff, counterclaim, or claims
which such Borrower may have against another Borrower or any other party liable
to the Administrative Agent or any Lender for the obligations of the Borrowers
under this Agreement.

(d)           Each Borrower waives any defense by reason of any other Borrower’s
or any other person’s defense (other than the defense of payment), disability,
or release from liability. The Administrative Agent or any Lender can exercise
its rights against each Borrower even if any other Borrower or any other person
no longer is liable because of a statute of limitations or for other reasons.

(e)            Each Borrower agrees that it is solely responsible for keeping
itself informed as to the financial condition of the other Borrowers and of all
circumstances which bear upon the risk of nonpayment. Each Borrower waives any
right it may have to require the Administrative Agent or any Lender to disclose
to such Borrower any information which the Administrative Agent or any Lender
may now or hereafter acquire concerning the financial condition of any other
Borrower.

(f)             Each Borrower waives all rights to notices of default or
nonperformance by any other Borrower under this Agreement. Each Borrower further
waives all rights to notices of the existence or the creation of new
indebtedness by any other Borrower and all rights to any other notices to any
party liable on any of the credit extended under this Agreement.

(g)            The Borrowers represent and warrant to the Bank that each will
derive benefit, directly and indirectly, from the collective administration and
availability of credit under this Agreement. The Borrowers agree that neither
the Administrative Agent or any Lender will be required to inquire as to the
disposition by any Borrower of funds disbursed in accordance with the terms of
this Agreement.

(h)            Until all Obligations have been paid in full (other than
contingent indemnity obligations for which no claim is pending) and all
commitments of the Lenders or facilities provided by the Lenders under this
Agreement have been terminated, each Borrower (a) waives any right of
subrogation, reimbursement, indemnification and contribution (contractual,
statutory or otherwise), including without limitation, any claim or right of
subrogation under the Bankruptcy Code (Title 11, United States Code) or any
successor statute, which such Borrower may now or hereafter have against any
other Borrower with respect to the indebtedness incurred under this Agreement;
(b) waives any right to enforce any remedy which the Administrative Agent or any
Lender now has or may hereafter have against any other Borrower, and waives any
benefit of, and any right to participate in, any security now or hereafter held
by the Administrative Agent or any Lender.

82

Table of Contents

 

(i)              Each Borrower waives any right to require the Administrative
Agent or any Lender to proceed against any other Borrower or any other person;
proceed against or exhaust any security; or pursue any other remedy. Further,
each Borrower consents to the taking of, or failure to take, any action which
might in any manner or to any extent vary the risks of the Borrowers under this
Agreement or which, but for this provision, might operate as a discharge of the
Borrowers.

15.11.    Severability. Whenever possible each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

15.12.    Nature of Remedies. All Obligations of the Borrowers and rights of the
Administrative Agent and the Lenders expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable law. No failure to exercise and no delay in exercising, on the part
of the Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.

15.13.    Entire Agreement. This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the parties
hereto and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof (except as relates to the fees described in Section 5.3) and any prior
arrangements made with respect to the payment by the Borrowers of (or any
indemnification for) any fees, costs or expenses payable to or incurred (or to
be incurred) by or on behalf of the Administrative Agent or the Lenders.

15.14.    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Receipt
of an executed signature page to this Agreement by facsimile or other electronic
transmission shall constitute effective delivery thereof. Electronic records of
executed Loan Documents maintained by the Lenders shall deemed to be originals.

15.15.    Successors and Assigns. This Agreement shall be binding upon the
Borrowers, the Lenders and the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of the Borrowers, the
Lenders and the Administrative Agent and the successors and assigns of the
Lenders and the Administrative Agent. No other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents. No
Borrower may assign or transfer any of its rights or Obligations under this
Agreement without the prior written consent of the Administrative Agent and each
Lender.

83

Table of Contents

 

15.16.    Captions. Section captions used in this Agreement are for convenience
only and shall not affect the construction of this Agreement.

15.17.    Customer Identification - USA Patriot Act Notice. Each Lender and BMO
(for itself and not on behalf of any other party) hereby notifies the Loan
Parties that, pursuant to the requirements of the USA Patriot Act, Title III of
Pub. L. 107-56, signed into law October 26, 2001 (the “Act”), it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender or BMO, as applicable, to identify the
Loan Parties in accordance with the Act.

15.18.    INDEMNIFICATION BY THE BORROWERS. IN CONSIDERATION OF THE EXECUTION
AND DELIVERY OF THIS AGREEMENT BY THE ADMINISTRATIVE AGENT AND THE LENDERS AND
THE AGREEMENT TO EXTEND THE COMMITMENTS PROVIDED HEREUNDER, EACH BORROWER HEREBY
AGREES TO INDEMNIFY, EXONERATE AND HOLD THE ADMINISTRATIVE AGENT, EACH LENDER
AND EACH OF THE OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES AND AGENTS OF THE
ADMINISTRATIVE AGENT AND EACH LENDER (EACH A “LENDER PARTY”) FREE AND HARMLESS
FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, LOSSES,
LIABILITIES, DAMAGES AND EXPENSES, INCLUDING ATTORNEY COSTS (COLLECTIVELY, THE
“INDEMNIFIED LIABILITIES”), INCURRED BY THE LENDER PARTIES OR ANY OF THEM AS A
RESULT OF, OR ARISING OUT OF, OR RELATING TO (A) ANY TENDER OFFER, MERGER,
PURCHASE OF CAPITAL SECURITIES, PURCHASE OF ASSETS (INCLUDING THE IZI
ACQUISITION) OR OTHER SIMILAR TRANSACTION FINANCED OR PROPOSED TO BE FINANCED IN
WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF ANY OF THE LOANS,
(B) THE USE, HANDLING, RELEASE, EMISSION, DISCHARGE, TRANSPORTATION, STORAGE,
TREATMENT OR DISPOSAL OF ANY HAZARDOUS SUBSTANCE AT ANY PROPERTY OWNED OR LEASED
BY ANY LOAN PARTY, (C) ANY VIOLATION OF ANY ENVIRONMENTAL LAWS WITH RESPECT TO
CONDITIONS AT ANY PROPERTY OWNED OR LEASED BY ANY LOAN PARTY OR THE OPERATIONS
CONDUCTED THEREON, (D) THE INVESTIGATION, CLEANUP OR REMEDIATION OF OFFSITE
LOCATIONS AT WHICH ANY LOAN PARTY OR THEIR RESPECTIVE PREDECESSORS ARE ALLEGED
TO HAVE DIRECTLY OR INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES OR (E) THE
EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT BY ANY OF THE LENDER PARTIES, EXCEPT FOR ANY SUCH INDEMNIFIED
LIABILITIES ARISING ON ACCOUNT OF THE APPLICABLE LENDER PARTY’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION. IF AND TO THE EXTENT THAT THE FOREGOING UNDER-

84

Table of Contents

TAKING MAY BE UNENFORCEABLE FOR ANY REASON, EACH BORROWER HEREBY AGREES TO MAKE
THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE
INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW. ALL
OBLIGATIONS PROVIDED FOR IN THIS SECTION 15.18 SHALL SURVIVE REPAYMENT OF THE
LOANS, CANCELLATION OF THE NOTES, EXPIRATION OR TERMINATION OF THE LETTERS OF
CREDIT, ANY FORECLOSURE UNDER, OR ANY MODIFICATION, RELEASE OR DISCHARGE OF, ANY
OR ALL OF THE COLLATERAL DOCUMENTS AND TERMINATION OF THIS AGREEMENT.

15.19.    Nonliability of Lenders. The relationship between the Borrowers on the
one hand and the Lenders and the Administrative Agent on the other hand shall be
solely that of borrower and lender. Neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to any Loan Party arising out
of or in connection with this Agreement or any of the other Loan Documents, and
the relationship between the Loan Parties, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor. Neither the Administrative
Agent nor any Lender undertakes any responsibility to any Loan Party to review
or inform any Loan Party of any matter in connection with any phase of any Loan
Party’s business or operations. Each Borrower agrees, on behalf of itself and
each other Loan Party, that neither the Administrative Agent nor any Lender
shall have liability to any Loan Party (whether sounding in tort, contract or
otherwise) for losses suffered by any Loan Party in connection with, arising out
of, or in any way related to the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of the party from which recovery is sought. NO
LENDER PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF
ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER SIMILAR
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR SHALL
ANY LENDER PARTY HAVE ANY LIABILITY WITH RESPECT TO, AND EACH BORROWER ON BEHALF
OF ITSELF AND EACH OTHER LOAN PARTY, HEREBY WAIVES, RELEASES AND AGREES NOT TO
SUE FOR ANY SPECIAL, PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ARISING OUT OF ITS
ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH (WHETHER BEFORE OR AFTER THE
CLOSING DATE). Each Borrower acknowledges that it has been advised by counsel in
the negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party. No joint venture is created hereby or by the
other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Loan Parties and the Lenders.

85

Table of Contents

 

15.20.    FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS
OF THE STATE OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION. EACH BORROWER HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS
AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS
FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. EACH BORROWER FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS. EACH
BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

15.21.    WAIVER OF JURY TRIAL. EACH BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN
DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH
MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING
FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING,
AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY.

 

[signature pages follow]

 

86

Table of Contents

The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.

 

  LANDAUER, INC.           By: /s/ William E. Saxelby   Name:  William E.
Saxelby   Title:  President and Chief Executive Officer

 

 

Signature Page to Credit Agreement

87

Table of Contents

 


  GLOBAL PHYSICS SOLUTIONS, INC.           By: /s/ William E. Saxelby   Name:
William E. Saxelby   Title:

President and Chief Executive Officer,

Landauer, Inc.

 

 

Signature Page to Credit Agreement

88

Table of Contents

 

 

BMO HARRIS BANK N.A.,

as Administrative Agent,

as Issuing Lender, as Swing Line Lender

and as a Lender

          By: /s/ Scott W. Morris   Name: Scott W. Morris   Title:  Vice
President

 

 

Signature Page to Credit Agreement

89

Table of Contents

 


  PNC BANK, NATIONAL ASSOCIATION           By: /s/ Michael T. Crowe   Name:
Michael T. Crowe   Title:  Vice President

 

 

Signature Page to Credit Agreement

 

90

Table of Contents

 


  U.S. BANK NATIONAL ASSOCIATION           By: /s/ Mark LoSchiavo   Name: Mark
LoSchiavo   Title:  Vice President

 

 

Signature Page to Credit Agreement

91

Table of Contents

 


  FIFTH THIRD BANK           By: /s/ Gayne Underwood   Name: Gayne Underwood  
Title: Vice President

 

 

Signature Page to Credit Agreements

 

92

Table of Contents

 


  BANK OF AMERICA, N.A.           By: /s/ Robert W. Hamman   Name: Robert W.
Hamman   Title: Senior Vice President

 

 

Signature Page to Credit Agreement

 

93

Table of Contents

ANNEX A

LENDERS AND PRO RATA SHARES

Lender

Revolving

Commitment Amount

Pro Rata Share*/ BMO Harris Bank N.A. $45,000,000**/ 25.71% PNC Bank, National
Association $40,000,000 22.86% U.S. Bank National Association $35,000,000 20.00%
Fifth Third Bank $35,000,000 20.00% Bank of America, N.A. $20,000,000 11.43%
TOTALS $175,000,000 100%

 

*/ Carry out to two decimal places.

**/ Includes Swing Line Commitment Amount of $10,000,000.

 

 

 

Table of Contents

ANNEX B

ADDRESSES FOR NOTICES

LANDAUER, INC.

2 Science Road

Glenwood, Illinois 60425

Attention: Jeff Volz

Telephone: (708) 755-7000

Facsimile: (708) 755-7016

 

GLOBAL PHYSICS SOLUTIONS, INC.

2 Science Road
Glenwood, Illinois 60425

Attention: Jeff Volz

Telephone: (708) 755-7000

Facsimile: (708) 755-7016

 

 

BMO HARRIS BANK NA

Primary Servicing Contact

 

115 S. LaSalle – 17th Floor West

Chicago, IL 60603

Attention: Jason Peacock/Janet Pelegrino

HARRIS Agency Services

Telephone: (312) 461-4859/6366

Facsimile: (312) 461-3458

 

Deal Specialist (Closings-Amendments)

 

115 S. LaSalle – 17th Floor West

Chicago, IL 60603

Attention: Cynthia Castel

HARRIS Agency Services

Telephone: (312) 461-7664

Facsimile: (312) 765-8078

 

 

Table of Contents

PNC BANK, NATIONAL ASSOCIATION

Relationship Manager (Credit Contact)

 

One N. Franklin, 28th Floor

Chicago, IL 60606

Attention: Michael Crowe, Vice President

Telephone: (312) 384-4612

Facsimile: (312) 338-8128

 

Administrative Contact (Loan Closer)

 

6750 Miller Road

Brecksville, OH 44141

Attention: Holly Brannan

Telephone: (440) 546-6762

Facsimile: (877) 733-1117

 

 

Administrative Contact (Loan Administrator)

 

6750 Miller Road

Brecksville, OH 44141

Attention: Terra Ford-Eubanks

Telephone: (440) 546-7438

Facsimile: (877) 723-1150

 

 

 

 

Fifth Third Bank

Relationship Manager (Credit Contact)

 

222 S. Riverside Plaza, 32nd Floor

Chicago, Illinois 60606

Attention: Gayne Underwood, Vice President

Telephone: (312) 704-6243

Facsimile: (312) 704-2980

 

Administrative Contact (Operation Contact)

 

5050 Kingsley Drive, 1MOC2B

Madisonville, OH 45263

Attention: Eric Bodenmiller, Commercial Loan Processor

Telephone: (513) 358-9968

Facsimile: (513) 358-3437

 

 

 

Table of Contents

U.S. BANK NATIONAL ASSOCIATION

Relationship Manager: (Credit Contact)

 

209 South LaSalle St., Suite 140

Chicago, IL 60604

Attention: Bill Kocolowski, Vice President

Telephone: (312) 325-8749

 

Administrative Contact: (Operation Contact)

 

400 City Center

Oshkosh, WI 54901

Attention: Barbara Campbell, Complex Credits Work Coordinator

Telephone: (920) 237-7370

Facsimile: (920) 237-7993

 

 

 

Bank of America, N.A.

Relationship Manager: (Credit Contact)

 

135 S. LaSalle Street

Suite IL4-135-04-61

Chicago, IL 60603

Attention: Robert Hamman, Senior Vice President

Telephone: (312)904-7621

Facsimile: (312) 453-3547

 

Administrative Contact: (Operation Contact)

 

101 N Tryon St., 4th Floor

Charlotte, NC 28255

Attention: Mr. Saquib Equbal

Telephone: (415) 436-3683, Ext. 81685

Facsimile: (312) 453-3609 



 

Table of Contents





SCHEDULE 9.6

CONTINGENT LIABILITIES





nONE.

 

Table of Contents



SCHEDULE 9.8

SUBSIDIARIES

  Authorized Capital Securities Issued and Outstanding Capital Securities Owner
of Issued Capital Securities Global Physics Solutions, Inc. 1,000 shares common
stock 1,000 shares common stock Landauer, Inc. (100%) Diagnostic Physics
Consulting, Inc. 1,000 shares common stock 500 shares common stock Global
Physics Solutions, Inc. (100%) ProPhysics Innovations, Inc. 1,000 shares common
stock 490 shares common stock Global Physics Solutions, Inc. (100%)
Comprehensive Physics Services, Inc. 1,000 shares common stock 51 shares common
stock Global Physics Solutions, Inc. (100%) Physics and Computer Planning, Inc.
1,000,000 shares common stock 784 shares common stock Global Physics Solutions,
Inc. (100%) Healthy Home Air Inc. 1,000 shares common stock N/A Landauer, Inc.
(100%) Landauer International, LLC 100% Membership Interest N/A Landauer, Inc.
(100%) Landauer Europe, Ltd. 5,000 shares 5,000 shares Landauer, Inc.
(100%) Landauer Europe SAS 40,000 Euros N/A Landauer Europe, Ltd.
(100%) Landauer Nordic Holdings AB 400,000 shares 100,000 shares Landauer, Inc.
(100%) Landauer Persondosimetri AB 400,000 shares 100,000 shares Landauer Nordic
Holdings AB
(100%) Landauer Gammadata Matteknik AB 1,000 shares 1,000 shares Landauer Nordic
Holdings AB
(100%)

Rights, Options, Warrants, Conversion Rights or Other Similar Agreements

Pursuant to the Landauer, Inc. Incentive Compensation Plan adopted by the Board
of Directors of Landauer, Inc. on February 7, 2008, Landauer, Inc. has reserved
500,000 shares of common stock for long-term incentive compensation. As of
November 9, 2011, approximately 90,000 options were outstanding with a weighted
average exercise price of $45.23. The average intrinsic value of these options
is $389,000, and the weighted average remaining contractual term for these
options is 3.2 years.

 

Table of Contents

SCHEDULE 9.18

REAL PROPERTY

 

Address Leased or Owned Address of Landlord (if applicable)

Global Physics Solutions, Inc.

127 South Long Street

First Floor

Buffalo, NY 14221

 

Leased

Henry Sicignano Jr.

183 Brandywine Dr.

Williamsville, NY 14221

Landauer, Inc.

1300 Hilltop Road

Chicago Heights, IL 60411

 

Leased*

FHL Chicago Heights LP

C/O Bluestone Asset Management

7855 Gross Point Road, Suite F

Skokie, IL 60077

Global Physics Solutions, Inc.

640 E. Dayton-Yellow Springs Rd.

Fairborn, OH 45324

 

Leased

Thomas G. Kramer

1445 Bills Dr.

Beavercreek, OH 45434

Landauer, Inc.

723 1/2 Eastgate

Stillwater, OK 74074

 

Leased*

William A. Lambert

800 Harned Ave.

Stillwater, OK 74075

Landauer, Inc.

1 Science Road

Glenwood, IL

 

Owned Landauer, Inc.

Landauer, Inc.

2 Science Road

Glenwood, IL

 

Owned Landauer, Inc.

Landauer, Inc.

3 Science Road

Glenwood, IL

 

Owned Landauer, Inc.



 

* Indicates a leased property at which assets valued at over $1,000,000 in the
aggregate are located.

 

 

Table of Contents

SCHEDULE 11.1

EXISTING DEBT

None.

 

Table of Contents

SCHEDULE 11.2

EXISTING LIENS

 

Loan Party Secured Party Filing Number State Filing Date Collateral Landauer,
Inc. GreatAmerica Leasing Corporation 2009 3491310 Delaware 10/30/09 Specific
leased equipment Wells Fargo Equipment Finance, Inc. 2010 1857873 Delaware
05/26/10 Specific leased equipment Global Physics Solutions, Inc. Wells Fargo
Equipment Finance, Inc. 2010 1857873 Delaware 05/26/10 Specific leased equipment
Canadaigua National Bank & Trust Co. 2010 187003 Delaware 05/27/10 Specific
leased equipment

 

Table of Contents

SCHEDULE 11.10

INVESTMENTS

None.





 

Table of Contents



EXHIBIT A

FORM OF NOTE

November __, 2011

$__________________ Chicago, Illinois

The undersigned, for value received, jointly and severally promise to pay to the
order of ______________ (the “Lender”) at the principal office of BMO Harris
Bank N.A. (the “Administrative Agent”) in _______, ________ the aggregate unpaid
amount of all Loans made to the undersigned by the Lender pursuant to the Credit
Agreement referred to below (as shown on the schedule attached hereto (and any
continuation thereof) or in the records of the Lender), such principal amount to
be payable on the dates set forth in the Credit Agreement.

The undersigned further promises to pay interest on the unpaid principal amount
of each Loan from the date of such Loan until such Loan is paid in full, payable
at the rate(s) and at the time(s) set forth in the Credit Agreement. Payments of
both principal and interest are to be made in lawful money of the United States
of America.

This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Credit Agreement, dated as of November __, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; terms not otherwise defined herein are used herein as defined in the
Credit Agreement), among the undersigned, certain financial institutions
(including the Lender) and the Administrative Agent, to which Credit Agreement
reference is hereby made for a statement of the terms and provisions under which
this Note may or must be paid prior to its due date or its due date accelerated.

This Note is made under and governed by the laws of the State of Illinois
applicable to contracts made and to be performed entirely within such State.

 


  LANDAUER, INC.           By:     Name:     Title:   

 


  GLOBAL PHYSICS SOLUTIONS, INC.           By:     Name:     Title:  

 



 

Table of Contents



Table of Contents

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

 

To: BMO Harris Bank N.A., as Administrative Agent

Please refer to the Credit Agreement dated as of November __, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Landauer, Inc., a Delaware corporation (“Landauer”) and Global
Physics Solutions, Inc., a Delaware corporation (“GPS”, Landauer and GPS being
hereinafter collectively referred to as the “Borrowers” and individually as a
“Borrower”), various financial institutions and BMO Harris Bank N.A., as
Administrative Agent. Terms used but not otherwise defined herein are used
herein as defined in the Credit Agreement.

 

I. Reports. Enclosed herewith is a copy of the [annual
audited/quarterly/monthly] report of the Borrowers as at _____________, ____
(the “Computation Date”), which report fairly presents in all material respects
the financial condition and results of operations [(subject to the absence of
footnotes and to normal year-end adjustments)] of the Borrowers as of the
Computation Date and has been prepared in accordance with GAAP consistently
applied.           II. Financial Tests.  The Borrowers hereby certify and
warrant to you that the following is a true and correct computation as at the
Computation Date of the following ratios and/or financial restrictions contained
in the Credit Agreement:         A. Section 11.13.1 – Minimum Net Worth       1.
Total Assets $             2. Total Liabilities $             3. Lines 1 minus
Line 2 (Net Worth) $             4. Minimum required $           B. Section
11.13.2 – Minimum Foxed Charge Coverage Ratio       1. Consolidated Net Income $
            2. Plus    Interest Expense $                          Income Tax
Expense $                          Depreciation $              
           Amortization $                          Non-recurring $            

 

            3. Sum of (1) plus (2) EBITDA $             4. Unfinanced Capital
Expenditures $             5. Remainder of (3) minus (4) $             6.
Interest Expense $             7. Scheduled payments of $     Principal of Debt
(excluding Revolving Loans)                 8. Sum of (6) and (7) $            
9. Ratio of (5) to (8)   _____ to 1             10. Minimum Required   _____ to
1           C. Section 11.13.3 – Maximum Leverage Ratio       1. Total Funded
Debt $             2. EBITDA (from Item B(3) above) $             3. Ratio of
(1) to (2)   _____ to 1             4. Maximum allowed        _____ to 1        
 

 

The Borrowers further certify to you that no Event of Default or Unmatured Event
of Default has occurred and is continuing.

The Borrowers have caused this Certificate to be executed and delivered by its
duly authorized officer on _________, ____.


  LANDAUER, INC.           By:     Name:     Title:   

 


  GLOBAL PHYSICS SOLUTIONS, INC.           By:     Name:     Title:  

 







 

Table of Contents

 

EXHIBIT C

FORM OF ASSIGNMENT AGREEMENT

 

Date:_________________

To: Borrowers party to the Credit Agreement referred to below

and

BMO Harris Bank N.A., as Administrative Agent

Re: Assignment under the Credit Agreement referred to below

Gentlemen and Ladies:

Please refer to Section 15.6.1 of the Credit Agreement dated as of November __,
2011 (as amended or otherwise modified from time to time, the “Credit Agreement
among Landauer, Inc., a Delaware corporation (“Landauer”) and Global Physics
Solutions, Inc., a Delaware corporation (“GPS”, Landauer and GPS being
hereinafter collectively referred to as the “Borrowers” and individually as a
“Borrower”), various financial institutions and BMO Harris Bank N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein or the context otherwise requires, terms used herein
have the meanings provided in the Credit Agreement.

                                                                                
(the “Assignor”) hereby sells and assigns, without recourse, to (the
“Assignee”), and the Assignee hereby purchases and assumes from the Assignor,
that interest in and to the Assignor’s rights and obligations under the Credit
Agreement as of the date hereof equal to % of all of the Loans, of the
participation interests in the Letters of Credit and of the Commitments, such
sale, purchase, assignment and assumption to be effective as of, ___, or such
later date on which the Borrowers and the Administrative Agent shall have
consented hereto (the “Effective Date”). After giving effect to such sale,
purchase, assignment and assumption, the Assignee’s and the Assignor’s
respective Percentages for purposes of the Credit Agreement will be as set forth
opposite their names on the signature pages hereof.

The Assignor hereby instructs the Administrative Agent to make all payments from
and after the Effective Date in respect of the interest assigned hereby directly
to the Assignee. The Assignor and the Assignee agree that all interest and fees
accrued up to, but not including, the Effective Date are the property of the
Assignor, and not the Assignee. The Assignee agrees that, upon receipt of any
such interest or fees, the Assignee will promptly remit the same to the
Assignor.

The Assignor represents and warrants that it is the legal and beneficial owner
of the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim.

The Assignee represents and warrants to the Borrowers and the Administrative
Agent that, as of the date hereof, the Borrowers will not be obligated to pay
any greater amount under Section 7.6 or 8 of the Credit Agreement than the
Borrowers are obligated to pay to the Assignor under such Section. [The Assignee
has delivered, or is delivering concurrently herewith, to the Borrowers and the
Administrative Agent the forms required by Section 7.6 of the Credit Agreement.]
[INSERT IF ASSIGNEE IS ORGANIZED UNDER THE LAWS OF A JURISDICTION OTHER THAN THE
UNITED STATES OF AMERICA OR A STATE THEREOF.] The [Assignee/Assignor]
[Borrowers] shall pay the fee payable to the Administrative Agent pursuant to
Section 15.6.1.

 

Table of Contents

 

The Assignee hereby confirms that it has received a copy of the Credit
Agreement. Except as otherwise provided in the Credit Agreement, effective as of
the Effective Date:

(a) the Assignee (i) shall be deemed automatically to have become a party to the
Credit Agreement and to have all the rights and obligations of a “Lender” under
the Credit Agreement as if it were an original signatory thereto to the extent
specified in the second paragraph hereof; and (ii) agrees to be bound by the
terms and conditions set forth in the Credit Agreement as if it were an original
signatory thereto; and

(b) the Assignor shall be released from its obligations under the Credit
Agreement to the extent specified in the second paragraph hereof.

The Assignee hereby advises each of you of the following administrative details
with respect to the assigned Loans and Commitment:

(A) Institution Name:

Address:

Attention:

Telephone:

Facsimile:

(B) Payment Instructions:

This Assignment shall be governed by and construed in accordance with the laws
of the State of Illinois

Please evidence your receipt hereof and your consent to the sale, assignment,
purchase and assumption set forth herein by signing and returning counterparts
hereof to the Assignor and the Assignee.


 Percentage = ____% [ ASSIGNEE ]           By:     Title:   

 


 Adjusted Percentage = ____% [ ASSIGNOR ]           By:     Title:   

 

 

Table of Contents

 

ACKNOWLEDGED AND CONSENTED TO

this ____ day of ________, ____

BMO Harris Bank N.A., as Administrative Agent       By:     Title              
 

ACKNOWLEDGED AND CONSENTED TO

this ____ day of ________, ____

LANDAUER, INC.       By:     Name:     Title                       GLOBAL
PHYSICS SOLUTIONS, INC.       By:     Name:     Title:    

 

 

 

Table of Contents

EXHIBIT D

FORM OF NOTICE OF BORROWING

To: BMO Harris Bank N.A., as Administrative Agent

Please refer to the Credit Agreement dated as of November __, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Landauer, Inc., a Delaware corporation (“Landauer”) and Global
Physics Solutions, Inc., a Delaware corporation (“GPS”, Landauer and GPS being
hereinafter collectively referred to as the “Borrowers” and individually as a
“Borrower”), various financial institutions and BMO Harris Bank N.A., as
Administrative Agent. Terms used but not otherwise defined herein are used
herein as defined in the Credit Agreement.

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.2 of
the Credit Agreement, of a request hereby for a borrowing as follows:

(i) The requested borrowing date for the proposed borrowing (which is a Business
Day) is ______________, ____.

(ii) The aggregate amount of the proposed borrowing is $______________.

(iii) The type of Revolving Loans comprising the proposed borrowing are [Base
Rate] [LIBOR] Loans.

(iv) The duration of the Interest Period for each LIBOR Loan made as part of the
proposed borrowing, if applicable, is ___________ months (which shall be 1, 2, 3
or 6 months).

The undersigned hereby certifies that on the date hereof and on the date of
borrowing set forth above, and immediately after giving effect to the borrowing
requested hereby: (i) there exists and there shall exist no Unmatured Event of
Default or Event of Default under the Credit Agreement; and (ii) each of the
representations and warranties contained in the Credit Agreement and the other
Loan Documents is true and correct as of the date hereof, except to the extent
that such representation or warranty expressly relates to another date and
except for changes therein expressly permitted or expressly contemplated by the
Credit Agreement.

 

Table of Contents

 

The Borrowers have caused this Notice of Borrowing to be executed and delivered
by its officer thereunto duly authorized on ___________, ______.

 


  LANDAUER, INC.           By:     Name:     Title:   

 


  GLOBAL PHYSICS SOLUTIONS, INC.           By:     Name:     Title:   

 

 

Table of Contents

EXHIBIT E

FORM OF NOTICE OF CONVERSION/CONTINUATION

To: BMO Harris Bank N.A., as Administrative Agent

Please refer to the Credit Agreement dated as of November __, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Landauer, Inc., a Delaware corporation (“Landauer”) and Global
Physics Solutions, Inc., a Delaware corporation (“GPS”, Landauer and GPS being
hereinafter collectively referred to as the “Borrowers” and individually as a
“Borrower”), various financial institutions and BMO Harris Bank N.A., as
Administrative Agent. Terms used but not otherwise defined herein are used
herein as defined in the Credit Agreement.

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.3 of
the Credit Agreement, of its request to:

(a) on [ date ] convert $[________]of the aggregate outstanding principal amount
of the [_______] Loan, bearing interest at the [________] Rate, into a(n)
[________] Loan [and, in the case of a LIBOR Loan, having an Interest Period of
[_____] month(s)];

[(b) on [ date ] continue $[________]of the aggregate outstanding principal
amount of the [_______] Loan, bearing interest at the LIBO Rate, as a LIBOR Loan
having an Interest Period of [_____] month(s)].

The undersigned hereby represents and warrants that all of the conditions
contained in Section 12.2 of the Credit Agreement have been satisfied on and as
of the date hereof, and will continue to be satisfied on and as of the date of
the conversion/continuation requested hereby, before and after giving effect
thereto.

The Borrowers have caused this Notice of Conversion/Continuation to be executed
and delivered by its officer thereunto duly authorized on ___________, ______.


  LANDAUER, INC.           By:     Name:     Title:   

 


  GLOBAL PHYSICS SOLUTIONS, INC.           By:     Name:     Title:   

 

